EXHIBIT 4.4 FINAL CHC HELICOPTER CORPORATION AND THE OTHER OBLIGORS FROM TIME TO TIME PARTY TO THIS AGREEMENT AND THE LENDERS FROM TIME TO TIME PARTY TO THIS AGREEMENT AND THE BANK OF NOVA SCOTIA as Administrative Agent SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF 22 DECEMBER 2004 BORDEN LADNER GERVAIS LLP TABLE OF CONTENTS ARTICLE I DEFINED TERMS 2 1.1 Defined Terms 2 1.2 Amendment and Restatement 26 1.3 Confirmation of Security 26 ARTICLE II CREDIT A 28 2.1 Amount and Availment Options 28 2.2 Right to Re-Borrow 29 2.3 Use of Credit A 29 2.4 Term and Repayment 29 2.5 Interest Rates and Fees 30 2.6 Standby Fees 30 2.7 Other Fees Payable to Lenders and Agent 30 ARTICLE III CREDIT B 30 3.1 Amount and Availment Options 30 3.2 Revolving Credit 31 3.3 Use of Credit B 31 3.4 Term and Repayment 31 3.5 Interest Rates and Fees 31 3.6 Standby Fees 32 ARTICLE IV CREDITC 32 4.1 Amount and Availment Options 32 4.2 Non-Revolving Credit 32 4.3 Use of CreditC 32 4.4 Term and Repayment 32 4.5 Interest Rates and Fees 33 ARTICLE V CREDITE 33 5.1 Amount and Availment Options 33 5.2 Non-Revolving Credit 34 5.3 Use of CreditE 34 5.4 Term and Repayment 34 5.5 Interest Rates and Fees 34 5.6 Prepayments of Credits 34 ARTICLE VI SECURITY AND EXCHANGE RATE FLUCTUATIONS 36 6.1 Security 36 6.2 Obligations Secured by the Security 39 6.3 Exchange Rate Fluctuations 40 6.4 Borrowing Base 41 ARTICLE VII DISBURSEMENT CONDITIONS 42 7.1 Conditions Precedent to Initial Advance 42 7.2 Conditions Precedent to all Advances 44 ARTICLE VIII ADVANCES 45 8.1 Lenders' Obligations Relating to L/Cs and Credits A and B 45 8.2 Adjustment of Applicable Percentages for Specific Credits 46 8.3 Exceptions Regarding Particular Credits 46 8.4 Evidence of Indebtedness 47 8.5 Conversions 48 8.6 Notice of Advances and Payments 48 8.7 Prepayments and Reductions 48 8.8 Prime Rate, Base Rate and LIBOR Advances 49 8.9 LIBOR Periods 50 8.10 Co-ordination of Prime Rate, Base Rate and LIBOR Advances 50 8.11 Execution of Bankers' Acceptances 51 8.12 Reference Lenders 51 8.13 Sale of Bankers' Acceptances 52 8.14 Size and Maturity of Bankers' Acceptances and Rollovers 52 8.15 Co-ordination of BA Advances 53 8.16 Payment of Bankers' Acceptances 54 8.17 Deemed Advance - Bankers' Acceptances 55 8.18 Waiver 55 8.19 Degree of Care 55 8.20 Obligations Absolute 55 8.21 Shortfall on Drawdowns, Rollovers and Conversions 55 8.22 Prohibited Use of Bankers' Acceptances and L/Cs 56 8.23 Issuance and Maturity of L/Cs 56 8.24 Payment of L/C Fees 57 8.25 Payment of L/Cs 57 8.26 Deemed Advance - L/Cs 58 8.27 Failure of Lender to Fund 58 8.28 Payments by the Borrowers 59 8.29 Payments by Agent 59 8.30 Prohibited Rates of Interest 60 ARTICLE IX REPRESENTATIONS AND WARRANTIES 61 9.1 Representations and Warranties 61 ARTICLE X COVENANTS AND CONDITIONS 66 10.1 Intercompany Obligations 66 10.2 Financial Covenants 67 10.3 Positive Covenants 67 10.4 Reporting and Notice Requirements 70 10.5 Ownership of the Obligors 73 10.6 Negative Covenants 73 10.7 Payments by CHC 80 10.8 Limits on Certain Obligors 80 10.9 Use of Insurance Proceeds 80 10.10 Classification of Advances for Sub Debt Indenture 81 ARTICLE XI DEFAULT 82 11.1 Events of Default 82 11.2 Acceleration and Termination of Rights 84 11.3 Payment of Bankers' Acceptances and L/Cs 85 11.4 Remedies 85 11.5 Saving 85 11.6 Perform Obligations 86 11.7 Third Parties 86 11.8 Power of Attorney 86 11.9 Remedies Cumulative 86 ARTICLE XII ADDITIONAL AGENCY PROVISIONS 87 12.1 Authorization of Agent 87 12.2 Administration of the Credits and Lender Consents 87 12.3 Acknowledgements, Representations and Covenants of Lenders 90 12.4 Provisions Operative Between Lenders and Agent Only 90 ARTICLE XIII MISCELLANEOUS PROVISIONS 91 13.1 Headings and Table of Contents 91 13.2 Accounting Terms 91 13.3 Capitalized Terms 91 13.4 Severability 91 13.5 Number and Gender 91 13.6 Amendment, Supplement or Waiver 91 13.7 Governing Law and Agent for Service 92 13.8 This Agreement to Govern 92 13.9 Permitted Encumbrances 92 13.10 Currency 92 13.11 Liability of Lenders 92 13.12 Interest on Miscellaneous Amounts 93 13.13 Currency Indemnity 93 13.14 Address for Notice 93 13.15 Time of the Essence 94 13.16 Further Assurances 94 13.17 Term of Agreement; Survival 94 13.18 Payments on Business Day 94 13.19 Entire Agreement 94 13.20 Date of Agreement 94 SCHEDULE A - NOTICE OF ADVANCE, PAYMENT, ROLLOVER OR CONVERSION SCHEDULE B - AGREEMENT OF NEW RESTRICTED SUBSIDIARY SCHEDULE C - REPORTING CERTIFICATE SCHEDULE D - MODEL CREDIT AGREEMENT PROVISIONS SCHEDULE E - APPLICABLE PERCENTAGES OF LENDERS SCHEDULE F - DETAILS OF CAPITAL STOCK, PROPERTY ETC. SCHEDULE G - OTHER SECURED OBLIGATIONS SCHEDULE H BORROWING BASE CALCULATION SCHEDULE I - LOCATIONS OF AIRCRAFT SCHEDULE J - LIMITATIONS ON CERTAIN OBLIGORS AND OTHERS SCHEDULE K - RESTRICTED INTERCOMPANY OBLIGATIONS SCHEDULE L - SPECIAL REQUIREMENTS REGARDING AIRCRAFT SCHEDULE M - OBLIGORS THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is made as of 22 December 2004 B E T W E E N: CHC HELICOPTER CORPORATION AND THE OTHER OBLIGORS FROM TIME TO TIME PARTY TO THIS AGREEMENT - and - THE LENDERS FROM TIME TO TIME PARTY TO THIS AGREEMENT - and - THE BANK OF NOVA SCOTIA in its capacity as Administrative Agent RECITALS: A.The parties to this agreement are also parties (either originally or by having signed a supplemental agreement or, in the case of certain Lenders, being party to an assignment agreement) to an amended and restated credit agreement dated as of 5July2000, which amended and restated a credit agreement dated as of 2August1999, as previously amended and supplemented, and which was in turn amended by a first amending agreement dated as of 11October2000, a second amending agreement and consent dated as of 31October2000, a third amending agreement dated as of 15December2000, a fourth amending agreement dated as of 16July2001, a fifth amending agreement dated as of 29March2002, a sixth amending agreement and consent dated as of 29April2002, a seventh amending agreement dated as of 4July2002, an eighth amending agreement dated as of 31July2002, a ninth amending agreement dated as of 6 March 2003, a tenth amending agreement dated as of 13 February 2004, an eleventh amending agreement dated as of 21 April 2004, a twelfth amending agreement dated as of 22 April 2004 and a thirteenth amending agreement dated as of 16 August 2004 and by other consents by the Lenders from time to time (as amended, supplemented and restated, the "Existing Credit Agreement"). B.The Lenders have provided commitments to CHC Helicopter Corporation to extend the term of the credits established in the Existing Credit Agreement, to the extent they have not been repaid and to provide an increased revolving credit. C.The Existing Credit Agreement contemplates that it may be amended and restated.The parties are entering into this Agreement to amend and restate the Existing Credit Agreement and provide for the terms of the continuing credits. THEREFORE, for value received, and intending to be legally bound by this Agreement, the parties agree that the Existing Credit Agreement is hereby amended and restated so that, as amended and restated, it reads as follows: ARTICLE I DEFINED TERMS 1.1 Defined Terms In this Agreement, unless something in the subject matter or context is inconsistent therewith: 1.1.1 "Additional Borrower" means CHII and any Obligor other than CHC and CHII that may be designated by CHC as an Additional Borrower from time to time with the consent of the Required Lenders and after delivery of such guarantees and other Security as the Required Lenders may reasonably require. 1.1.2 "Adjusted Total Debt Ratio" means, at any time, the ratio calculated by dividing (a)the Total Debt plus, without duplication, the Asset Value Guarantee Exposure if any plus, for any Lease to which an Obligor is a party that is not included within Total Debt, the least of (i) 6.6 times the total of all payments made in respect of the Lease during CHC's four most recently completed fiscal quarters, (ii)the aggregate of all remaining payments during the term of the Lease and any purchase option or other payment due on termination of the Lease, and (iii)the purchase option price at which the Obligor could at that time promptly acquire the full residual title to the Leased aircraft, free of the Lease, by (b)the aggregate of EBITDA plus (to the extent not included in EBITDA) the total of all payments made by Obligors in respect of Leases, in each case for CHC's four most recently completed fiscal quarters. 1.1.3 "Administrative Questionnaire" has the meaning defined in the Provisions. 1.1.4 "Advance" means an availment of a Credit by a Borrower by way of Prime Rate Advance, Base Rate Advance, acceptance of Bankers' Acceptances, L/C or LIBOR Advance, including deemed Advances and conversions, renewals and rollovers of existing Advances, and any reference relating to the amount of Advances shall mean the sum of all outstanding Prime Rate Advances, Base Rate Advances and LIBOR Advances, plus the face amount of all outstanding Bankers' Acceptances and L/Cs. 1.1.5 "Affiliate" has the meaning defined in the Provisions. - 2 - 1.1.6 "Agent" or "Administrative Agent" means BNS in its role as administrative agent for the Lenders, and any successor Agent appointed in accordance with this Agreement. 1.1.7 "Agreement" means this Agreement and any Schedules hereto, including the Provisions, as amended, supplemented, restated and replaced from time to time. 1.1.8 "Aircraft" means helicopters and fixed wing aircraft, including all Parts from time to time incorporated or installed in, attached to or forming part of such aircraft. 1.1.9 "Applicable Law" has the meaning defined in the Provisions. 1.1.10 "Applicable Percentage" has the meaning defined in the Provisions.Without limiting the Provisions, depending on the context, Applicable Percentage may refer to a Lender's position either with respect to all Credits or any particular Credit.Each Lender's Applicable Percentage is set out on SCHEDULE E, as amended from time to time as Applicable Percentages change in accordance with this Agreement. 1.1.11 "Approved Currencies" means Canadian Dollars, US Dollars, Euros, British Pounds and other currencies to be specified from time to time and agreed to by all Lenders requested to make Advances in those currencies, which are readily available to those Lenders and are freely transferable into US Dollars, and in which the Obligors have significant revenues, and "Approved Currency" means any one of them. 1.1.12 "Approved Fund" has the meaning defined in the Provisions. 1.1.13 "Asset Value Guarantee" means a guarantee by an Obligor of the minimum value of an Aircraft upon the termination of an operating lease of that Aircraft that is permitted under Section 1.1.114(n). 1.1.14 "Asset Value Guarantee Exposure" means, at any time, the aggregate of: (a) the estimated liability of all Obligors under all outstanding Asset Value Guarantees where the value of the relevant Aircraft is or is reasonably expected to be less than the guaranteed minimum value, to the extent that the liability is not already funded by deposits or other amounts held by the relevant lessor; and (b) the amount by which the maximum contingent liability of all Obligors under all outstanding Asset Value Guarantees (irrespective of whether the value of the relevant Aircraft is or is reasonably expected to be less than the guaranteed minimum value) exceeds $35,000,000 or the equivalent amount in other currencies, to the extent that the contingent liability is not already funded by deposits or other amounts held by the relevant lessor and is not included within item (a) immediately above. - 3 - 1.1.15 "Assignment and Assumption" has the meaning defined in the Provisions. 1.1.16 "BA Discount Proceeds" means, in respect of any Bankers' Acceptance, an amount calculated on the applicable Drawdown Date which is (rounded to the nearest full cent, with one-half of one cent being rounded up) equal to the face amount of such Bankers' Acceptance multiplied by the price, where the price is calculated by dividing one by the sum of one plus the product of (i)the BA Discount Rate applicable thereto expressed as a decimal fraction multiplied by (ii)a fraction, the numerator of which is the term of such Bankers' Acceptance and the denominator of which is 365, which calculated price will be rounded to the nearest multiple of 0.001%. 1.1.17 "BA Discount Rate" means, (a)with respect to any Bankers' Acceptance accepted by a bank named on ScheduleI to the Bank Act (Canada), the rate determined by the Agent as being the arithmetic average (rounded upward to the nearest multiple of 0.01%) of the discount rates, calculated on the basis of a year of 365days and determined in accordance with normal market practice at or about 10:00a.m. (Toronto time) on the applicable Drawdown Date, for bankers' acceptances of the ScheduleI Reference Lenders having a comparable face amount and identical maturity date to the face amount and maturity date of such Bankers' Acceptance, and (b)with respect to any Bankers' Acceptance accepted by any other Lender, the rate determined by the Agent as being the arithmetic average (rounded upward to the nearest multiple of 0.01%) of the discount rates, calculated on the basis of a year of 365days and determined in accordance with normal market practice at or about 10:00a.m. (Toronto time) on the applicable Drawdown Date, for bankers' acceptances of the Other Reference Lenders having a comparable face amount and identical maturity date to the face amount and maturity date of such Bankers' Acceptance. 1.1.18 "Bankers' Acceptance" means a depository bill as defined in the Depository Bills and Notes Act (Canada) in Canadian Dollars that is in the form of an order signed by a Borrower and accepted by a Lender pursuant to this Agreement or, for Lenders not participating in clearing services contemplated in that Act, a draft or bill of exchange in Canadian Dollars that is drawn by a Borrower and accepted by a Lender pursuant to this Agreement.Orders that become depository bills, drafts and bills of exchange are sometimes collectively referred to in this Agreement as "orders."References in the Provisions to "bankers' acceptances" shall be interpreted as referring to Bankers' Acceptances. - 4 - 1.1.19 "Bankers' Acceptance Fee" means the amount calculated by multiplying the face amount of each Bankers' Acceptance by the rate for the Bankers' Acceptance Fee specified in Sections 2.5, 4.5 and 5.5 and then multiplying the result by a fraction, the numerator of which is the duration of its term on the basis of the actual number of days to elapse from and including the date of acceptance of a Bankers Acceptance by the Lender up to but excluding the maturity date of the Bankers' Acceptance and the denominator of which is the number of days in the calendar year in question. 1.1.20 "Base Rate Advance" means an Advance in an Approved Currency other than Canadian Dollars bearing interest based on the Base Rate applicable to the relevant Approved Currency, and includes deemed Base Rate Advances provided for in this Agreement. 1.1.21 "Base Rate" means, on any day, (a) for a Base Rate Advance under Credit A or Credit C, the average of the annual rates of interest (expressed as a percentage per annum on the basis of a 360day year) announced by the ScheduleI Reference Lenders on that day as their respective reference rates for commercial loans made in Canada in the relevant Approved Currency except that, for a Base Rate Advance in US Dollars, the Base Rate shall not be less than the Federal Funds Effective Rate plus 0.5%perannum; (b) for a Base Rate Advance under Credit B, the rate per annum equal to Nordea's offered rate (based on Nordea's cost of funding) for loans in the applicable Approved Currency. 1.1.22 "BNS" means The Bank of Nova Scotia, a bank to which the Bank Act (Canada) applies. 1.1.23 "Borrowers" means CHC, the Additional Borrowers, the European Borrowers and the Overdraft Borrowers, and "Borrower" means any of them. 1.1.24 "Borrowing Base" means the amount determined by the formula that is set out in SCHEDULE H but any error, omission or other discrepancy in the calculations of the Borrowing Base submitted by CHC is not binding on the Lenders. 1.1.25 "Branch of Account" means the WBO - Loan Operations department of BNS at 3rd Floor, 720King Street West, Toronto, Ontario, M5V 2T3. 1.1.26 "British Pounds", "GBP" and "£" mean pounds sterling, the lawful money of the United Kingdom of Great Britain and NorthernIreland. - 5 - 1.1.27 "Business Day" means a day of the year, other than Saturday or Sunday, on which (a)the Agent is open for business at its executive offices in Toronto, Ontario, at its Vancouver, British Columbia Commercial Banking Centre and at its principal offices in NewYork, NewYork, and London, England and (b)banks are open for business in the country of issue of any Approved Currency relevant to any notice, determination, payment or Advance made on the day.Notwithstanding the foregoing, if banks will be open in some locations referred to above and closed in others on a particular day, and the Agent determines that the closing of those banks on that day will not adversely affect completion of relevant transactions in accordance with customary banking market and trading practices, the Agent may, on reasonable advance notice to CHC and the Lenders on each occasion, specify the particular day to be a Business Day. 1.1.28 "CanadianDollars", "Cdn.Dollars", "Cdn.$", "CAD" and "$" mean lawful money of Canada. 1.1.29 "Capital Expenditure" means any expenditure for fixed or capital assets that would be classified as a capital expenditure in accordance with GAAP but excludes any expenditure for Capital Stock or for fixed or capital assets made as part of the acquisition of an operating business. 1.1.30 "Capital Stock" means, with respect to any person, any and all present and future shares, partnership or other interests, participations or other equivalent rights in the person's capital, however designated and whether voting or non-voting. 1.1.31 "Cash Collateral" means cash, a bank draft or a letter of credit issued by a Canadian chartered bank, all in a form satisfactory to the Lenders, acting reasonably. 1.1.32 "Change in Law" has the meaning defined in the Provisions. 1.1.33 "CHB" means CHC Helicopters (Barbados) Limited, a corporation constituted pursuant to the corporate laws of Barbados, formerly known as Canadian Helicopters (Barbados) Limited. 1.1.34 "CHC" means CHCHelicopter Corporation, a corporation constituted pursuant to the Canada Business Corporations Act. 1.1.35 "CHC Scotia" means CHC Scotia Limited, a corporation constituted pursuant to the corporate laws of England and Wales, which was previously known as Scotia Helicopter Services Ltd. and as Bond Helicopters Limited. 1.1.36 "CHII" means CHC Helicopters International Inc., a corporation constituted pursuant to the Canada Business Corporations Act. - 6 - 1.1.37 "Commitment" means in respect of each Lender from time to time, the covenant to make Advances to the Borrowers in the Lender's Applicable Percentage of the maximum amount of any Credit and, where the context requires, the maximum amount of Advances which the Lender has covenanted to make. 1.1.38 "Consolidated Tangible Net Worth" means CHC's total shareholders' equity based on CHC's consolidated financial statements, excluding the effect of any foreign currency translation adjustment and deducting deferred financing costs (net of accumulated amortization), intangible assets and pre-operating expenses. 1.1.39 "Constating Documents" means, with respect to any Obligor, its articles or certificate of incorporation, amalgamation or continuance, memorandum of association, by-laws, partnership agreement, limited liability company agreement or other similar document, and all unanimous shareholder agreements, other shareholder agreements, voting trust agreements and similar arrangements applicable to the Obligor's Capital Stock, all as amended from time to time. 1.1.40 "Contracts" means agreements, franchises, leases, easements, servitudes, privileges and other rights, other than Permits. 1.1.41 "Contributing Lender" shall have the meaning defined in Section 8.27. 1.1.42 "Control" has the meaning defined in the Provisions. 1.1.43 "Credit A" means, collectively, the credit of up to US $175,000,000 or the equivalent thereof in relevant Approved Currencies, comprised of the credit of up to US$125,000,000 or the equivalent thereof in relevant Approved Currencies (designated as "Credit A1"), the credit of up to US$10,000,000 or the equivalent thereof in relevant Approved Currencies (designated as "CreditA2") and the credit of up to US$40,000,000 or the equivalent thereof in relevant Approved Currencies (designated as "CreditA3"), which are established in favour of CHC, the Additional Borrowers in the case of Credits A1 and A3 and the Overdraft Borrowers in the case of Credit A2, as more particularly described in ARTICLE II. 1.1.44 "CreditA Lenders" means the Lenders who have provided Commitments relating to CreditA as more particularly described in SCHEDULE E. 1.1.45 "Credit B" means, collectively, the revolving credit in the amount of up to £4,788,866 or the equivalent thereof in relevant Approved Currencies (designated as "Credit B1") and the revolving credit in the amount of up to £2,000,000 or the equivalent thereof in relevant Approved Currencies (designated as "Credit B2") which is established in favour of the European Borrowers as more particularly described in ARTICLE III. - 7 - 1.1.46 "CreditB Lenders" means the Lenders who have provided Commitments relating to CreditB as more particularly described in SCHEDULE E. 1.1.47 "Credit C" means the non-revolving credit of up to £7,591,515.46 or the equivalent thereof in relevant Approved Currencies, which is established in favour of CHC as more particularly described in ARTICLE IV. 1.1.48 "CreditC Lenders" means the Lenders who have provided Commitments relating to CreditC as more particularly described in SCHEDULE E. 1.1.49 "Credit E" means the non-revolving credit of up to €66,111,723, which is established in favour of CHC by this Agreement. 1.1.50 "Credit E Lenders" means the Lenders who have provided Commitments relating to Credit E as more particularly described in SCHEDULE E. 1.1.51 "Credits" means Credit A, Credit B, Credit C and Credit E (Credit D in the Existing Credit Agreement having been combined with Credit C in this Agreement), and "Credit" means any of them. 1.1.52 "Credit Documents" has the same meaning as Loan Documents. 1.1.53 "Debt" means, with respect to any person, without duplication and, except as provided in item (b) below, without regard to any interest component thereof (whether actual or imputed) that is not due and payable, the aggregate of the following amounts, each calculated in accordance with GAAP unless the context otherwise requires: (a) all obligations (including by way of overdraft and drafts or orders accepted representing extensions of credit) that would be considered to be indebtedness for borrowed money, and all obligations (whether or not with respect to the borrowing of money) that are evidenced by bonds, debentures, notes or other similar instruments; (b) the face amount of all bankers' acceptances and similar instruments; (c) all liabilities upon which interest charges are customarily paid by that person; (d) any capital stock of that person (or of any Subsidiary of that person that is not held by that person or by a Subsidiary of that person that is wholly owned, directly or indirectly) which capital stock, by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable at the option of the holder), or upon the happening of any event, matures or is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof, in whole or in part, on or before 31December2010, for cash or securities constituting Debt; - 8 - (e) all purchase money obligations and obligations under Leases, other than obligations under operating leases (as the requirements for operating leases are determined under GAAP as at 30 April 2004); (f) the aggregate Market Value of all Swaps that have a negative Market Value from that person's perspective, i.e.that person is "out of the money," after offsetting for Swaps in which a Lender is the counterparty, the Market Value of Swaps with the same or other Lenders that have a positive Market Value; (g) the amount of the contingent liability under any guarantee (other than by endorsement of negotiable instruments for collection or deposit in the ordinary course of business) in any manner of any part or all of an obligation of another person of the type included in items (a) through (f) above; (h) the amount of all contingent liabilities in respect of L/Cs and other letters of credit and letters of guarantee; (i) the amount of all contingent liabilities in respect of performance bonds and surety bonds, and any other guarantee or other contingent liability of any part or all of an obligation of a person other than an Obligor, in each case only to the extent that the guarantee or other contingent liability is required by GAAP to be treated as a liability on a balance sheet of the guarantor or person contingently liable; provided that trade payables and accrued liabilities that are current liabilities incurred in the ordinary course of business do not constitute Debt. 1.1.54 "Default" has the meaning defined in the Provisions.Without limiting the Provisions, Default includes a Pending Event of Default. 1.1.55 "Defaulting Lender" has the meaning defined in Section 8.27. 1.1.56 "Designated Account" means, in respect of any Advance, the account or accounts that a Borrower designates in its notice requesting an Advance and that are maintained at a branch of the Agent in Vancouver, British Columbia (in the case of CHC, the Additional Borrowers and the Overdraft Borrowers) or London, England (in the case of the European Borrowers) or in another location approved in advance by the Agent, acting reasonably. - 9 - 1.1.57 "Discovery Note" means a $5,000,000promissory note of CHC in favour of Discovery Helicopters Limited, a corporation controlled by Mr.C.L.Dobbin, the proceeds of which were advanced to CHC in August1999. 1.1.58 "Drawdown Date" means the date, which shall be a Business Day, of any Advance. 1.1.59 "EBITDA" means, for any relevant period, an amount equal to CHC's net income or net loss for the period, calculated on a consolidated basis: (a) plus amounts deducted in calculating net income or net loss in respect of depreciation and amortization; (b) plus interest expense on Total Debt; (c) plus amounts deducted in calculating net income or net loss in respect of income taxes, whether or not deferred; and excluding: (d) any gain or loss attributable to the sale, conversion or other disposition of assets; and (e) gains resulting from the write-up of assets and losses resulting from the write-down of assets (other than losses resulting from allowances for doubtful accounts, which shall be included); and (f) any gain or loss on the repurchase or redemption of any securities (including in connection with the early retirement or defeasance of any Debt); and (g) any foreign currency translationgain or loss; and (h) any other extraordinary, non-recurring or unusual items; and (i) amounts attributable to persons other than Obligors or to minority interests in Obligors; all of which shall be calculated in accordance with GAAP unless otherwise expressly described.Except with respect to the Schreiner Acquisition, if CHC has established a new Obligor or has disposed of an Obligor or material property out of the ordinary course of business during the relevant period, EBITDA shall be adjusted on a basis satisfactory to the Required Lenders as if the new Obligor had been an Obligor during the entire period or the disposition had occurred at the beginning of the period.With respect to the Schreiner Acquisition, if EBITDA for CHC is to be calculated for a period beginning before the completion of the Schreiner Acquisition, an adjustment shall be made by (x) calculating EBITDA for Schreiner and the Obligors that are Subsidiaries of Schreiner for the period beginning at 16 February 2004 (the date of completion of the Schreiner Acquisition)and ending at the end of the period for which CHC's EBITDA is to be calculated and (y) multiplying it by a fraction the numerator of which is 366 and the denominator of which is the number of days in the period described in (x). - 10 - 1.1.60 "Eligible Assignee" has the meaning defined in the Provisions. 1.1.61 "Encumbrance" means any mortgage, debenture, pledge, hypothec, prior claim, lien, charge, assignment by way of security, consignment, Lease, hypothecation, security interest or other security agreement, trust or arrangement having the effect of security for the payment of any debt, liability or obligation, and "Encumbrances", "Encumbrancer", "Encumber" and "Encumbered" shall have corresponding meanings. 1.1.62 "European Borrowers" means CHC Scotia, and any other European Obligor that may be designated by CHC as a European Borrower from time to time with the consent of the Required Lenders and after delivery of such guarantees and other Security as the Required Lenders may reasonably require.Without limiting the foregoing, HSAS may be designated as a European Borrower if CHC and the other Obligors that have not given guarantees of CHC's Obligations (because of limitations of Norwegian and similar laws) give a guarantee of HSAS's Obligations as Borrower and HSAS and those other Obligors amend the Security they have given so as to secure HSAS's Obligations as Borrower or their guarantees thereof. 1.1.63 "Euros", "EUR" and "€" mean units of the single currency adopted by certain member states of the European Union in accordance with legislation of the European Union relating to European Economic and Monetary Union. 1.1.64 "Event of Default" has the meaning defined in Section 11.1. 1.1.65 "Exchange Rate" means, on any day, for the purpose of calculations under this Agreement, the amount of one Approved Currency into which another Approved Currency may be converted using the Agent's midrate (i.e.the average of the Agent's spot buying and selling rates) for converting the first currency to the other currency at the relevant time on that day.If the Exchange Rate is being determined at any time in respect of a previous day, the noon spot rate of the Bank of Canada on that previous day shall be used instead of the Agent's midrate. 1.1.66 "Excluded Taxes" has the meaning defined in the Provisions. - 11 - 1.1.67 "Existing Credit Agreement" has the meaning defined in the first recital to this Agreement. 1.1.68 "Federal Funds Effective Rate" means for any period, a fluctuating interest rate perannum equal, for each day during such period, to the weighted average of the rates on overnight federal funds transactions with members of the Federal Reserve System arranged by Federal Funds brokers as published for such day (or, if such day is not a Business Day, for the next preceding Business Day) by the Federal Reserve Bank of New York or, for any day on which that rate is not published for that day by the Federal Reserve Bank of New York, the average of the quotations for that day for such transactions received by the Agent from threeFederal Funds brokers of recognized standing. 1.1.69 "Fee Agreement" means the letter from BNS to CHC dated 22 December 2004, as amended, supplemented, restated and replaced from time to time. 1.1.70 "Fixed Charge Coverage Ratio" means, at any time, the ratio calculated by dividing (a)the aggregate of EBITDA, plus (to the extent not added back in calculating EBITDA) the total of all payments made by Obligors in respect of Leases, less Maintenance Capital Expenditures, for CHC's four most recently completed fiscal quarters by (b)the aggregate of amounts paid (or required to be paid) by the Obligors for Total Interest Expense, scheduled principal reductions and the amounts actually paid on account of taxes and dividends, plus (to the extent not included in Total Interest Expense) the total of all payments made by Obligors in respect of Leases, for CHC's four most recently completed fiscal quarters. 1.1.71 "Foreign Lender" has the meaning defined in the Provisions. 1.1.72 "Fund" has the meaning defined in the Provisions. 1.1.73 "GAAP" means generally accepted accounting principles which are in effect from time to time in Canada, as established by the Canadian Institute of Chartered Accountants. 1.1.74 "Governmental Authority" has the meaning defined in the Provisions. 1.1.75 "Hazardous Materials" means any hazardous substance or any pollutant or contaminant, toxic or dangerous waste, substance or material, as defined in or regulated by any Applicable Law or Governmental Authority from time to time, including friable asbestos and poly-chlorinated biphenyls. 1.1.76 "HSAS" means CHC Helikopter Service AS, a corporation constituted pursuant to the corporate laws of Norway, formerly known as Helikopter Service AS. - 12 - 1.1.77 "HSG" means Helicopter Services GroupAS, a corporation constituted pursuant to the corporate laws of Norway, formerly known as Helicopter Services Group ASA. 1.1.78 "Indemnified Taxes" has the meaning defined in the Provisions. 1.1.79 "Intellectual Property" means patents, trademarks, service marks, trade names, copyrights, trade secrets, industrial designs and other similar rights. 1.1.80 "Interbank Reference Rate" means, in respect of any currency, the interest rate expressed as a percentage perannum which is customarily used by the Agent when calculating interest due by it or owing to it arising from correction of errors in transactions in that currency between it and other chartered banks. 1.1.81 "Intercompany Loan Obligations" means all present and future debts, liabilities and obligations of any kind owing or remaining unpaid by any Obligor to another Obligor in respect of loans or advances made, including Restricted Intercompany Obligations. 1.1.82 "Intercompany Obligations" means all present and future debts, liabilities and obligations of any kind owing or remaining unpaid by any Obligor to another Obligor, including Intercompany Loan Obligations, guarantees of Intercompany Loan Obligations of another Obligor and indebtedness for goods and services supplied by any Obligor to another. 1.1.83 "Intercreditor Agreements" means intercreditor agreements that may be entered into from time to time to provide for the terms of subordination of other Debt in favour of the Obligations, each as amended, supplemented, restated and replaced from time to time. 1.1.84 "Interest Payment Date" means (in connection with Prime Rate Advances and Base Rate Advances) the 22ndday of each calendar month or if that is not a Business Day, the Business Day next following. 1.1.85 "Interest Period" has the same meaning as LIBOR Period. 1.1.86 "ISDA Master Agreement" means an ISDA Master Agreement as published by the International Swaps and Derivatives Association, Inc., as amended or replaced from time to time. 1.1.87 "Issuing Bank" has the meaning defined in the Provisions.For the time being, BNS is the Issuing Bank in respect of L/Cs issued under Credit A and Nordea is the Issuing Bank in respect of L/Cs issued under Credit B.The Agent may from time to time designate other Lenders as Issuing Banks after consultation with CHC. - 13 - 1.1.88 "L/C" or "Letter of Credit" means a standby letter of credit, letter of guarantee or commercial letter of credit in a form satisfactory to the Issuing Bank issued by the Issuing Bank at the request of a Borrower in favour of a third party to secure the payment or performance of an obligation of an Obligor to the third party. 1.1.89 "Lease" means any arrangement by which an Obligor obtains the use of an Aircraft of which it is not the owner for a term of more than 12 months, including rights of renewal, in exchange for payment to a person other than an Obligor, including a capital lease, an operating lease, a synthetic lease, the lease aspect of a sale and leaseback transaction and the "lease in" aspect of a "lease out, lease in" transaction. 1.1.90 "Lenders" means each of the persons listed on SCHEDULE E and other lenders that agree from time to time to become Lenders in accordance with ArticleXIII of this Agreement, including the CreditA Lenders, the CreditB Lenders, the CreditC Lenders and the Credit E Lenders, and "Lender" means any one of the Lenders. 1.1.91 "Lending Office" means, as to any Lender, the office or offices from which it makes Advances and receives payments pursuant to this Agreement from time to time. 1.1.92 "LIBO Rate" means, for any LIBOR Period and LIBOR Advance, the average of the interest rates expressed as a percentage perannum on the basis of a 360day year at which deposits in the relevant Approved Currency are offered by the principal offices of the ScheduleI Reference Lenders in London,England in the London interbank market at 11:00a.m. London time twoBusiness Days before the first day of the LIBOR Period for a period equal to the LIBOR Period and in an amount approximately equal to the amount of the LIBOR Advance. 1.1.93 "LIBOR Advance" or "LIBO Rate Loan" means an advance in an Approved Currency other than Cdn.Dollars bearing interest based on the LIBO Rate. 1.1.94 "LIBOR Period" means the period selected by the relevant Borrower for a LIBOR Advance or the period applicable to the LIBOR Advance under the terms of this Agreement. 1.1.95 "Loan" has the meaning defined in the Provisions. 1.1.96 "Loan Documents" means this Agreement, the Security and all other documents relating to the Credits, or any of them. 1.1.97 "Maintenance Capital Expenditures" means Capital Expenditures necessary to sustain operations and revenues of the Obligors as they existed at the beginning of CHC's then-current fiscal year on an efficient basis. - 14 - 1.1.98 "Market Value" means: (a) for any Swap governed by an ISDA Master Agreement, on any day, the amount (whether positive or negative) expressed in CanadianDollars that is determined by a Lender in good faith in accordance with its customary practices as of the close of business on that day as though that day was an "Early Termination Date" and the "Transaction" was a "Terminated Transaction" in accordance with the payment measure provided for in section6(e)(i)(3) of the 1aster Agreement (Multicurrency-Cross Border)."Early Termination Date," "Transaction" and "Terminated Transaction" have the meanings defined in that ISDA Master Agreement; (b) for any Swap not governed by an ISDA Master Agreement, on any day, the amount expressed in CanadianDollars that is determined by a Lender in good faith in accordance with its customary practices (using the average of the buy and sell prices) as of the close of business on that day that one counterparty to a Swap would have to pay the other in order to terminate the Swap on that day. 1.1.99 "Material Contract" means any Contract: (a) to which is attached obligations on the part of the Obligors or which has an economic value to the Obligors in excess of $10,000,000 perannum; or (b) to which an Obligor is a party that, if terminated, would materially impair the ability of any Obligor to carry on business in the ordinary course or would have a material adverse effect on the financial condition of the Obligors as a whole. 1.1.100 "Material Permit" means any Permit: (a) that is required to operate Aircraft; (b) to which is attached obligations on the part of the Obligors or which has an economic value to the Obligors in excess of $1,000,000 perannum; or (c) issued to an Obligor that, if terminated, would materially impair the ability of any Obligor to carry on business in the ordinary course or would have a material adverse effect on the financial condition or business prospects of the Obligors as a whole. - 15 - 1.1.101 "Nordea" means Nordea Bank Norge ASA, a bank established under the laws of the Kingdom of Norway. 1.1.102 "Norwegian Kroner" and "NOK" mean lawful money of the Kingdom of Norway. 1.1.103 "Obligations" means all obligations of the Borrowers to the Lenders under or in connection with this Agreement, including all debts and liabilities, present or future, direct or indirect, absolute or contingent, matured or not, at any time owing by the Borrowers to the Lenders in any currency or remaining unpaid by the Borrowers to the Lenders in any currency under or in connection with this Agreement, whether arising from dealings between the Lenders and the Borrowers or from any other dealings or proceedings by which the Lenders may be or become in any manner whatever creditors of the Borrowers under or in connection with this Agreement, and wherever incurred, and whether incurred by the Borrowers alone or with another or others and whether as principal or surety, and all interest, fees, legal and other costs, charges and expenses. In this definition, "the Borrowers" shall be interpreted as "the Borrowers, or any of them" and "the Lenders" shall be interpreted as "the Lenders, or any of them." 1.1.104 "Obligors" has the meaning defined in the Provisions.Without limiting the Provisions, Obligors means CHC, the Subsidiaries of CHC listed on SCHEDULE M and other Subsidiaries of CHC that may become Obligors in accordance with this Agreement, and "Obligor" means any of them. 1.1.105 "Other Reference Lenders" means the Lenders that are not banks listed in ScheduleI of the Bank Act (Canada) and that have been designated as such or deemed to be Other Reference Lenders in accordance with Section 8.12. 1.1.106 "Other Secured Obligations" has the meaning defined in Section 6.2(c). 1.1.107 "Other Taxes" has the meaning defined in the Provisions. 1.1.108 "Overdraft Borrowers" means Obligors other than CHC that are designated by CHC with the consent of BNS to obtain Advances by way of overdraft under Credit A2, provided that CHC has delivered a guarantee of the Obligations of each Overdraft Borrower as a Borrower and CHC and each Overdraft Borrower have delivered such other documents relating to obtaining overdrafts as BNS may require from time to time. 1.1.109 "Participant" has the meaning defined in the Provisions. 1.1.110 "Parts" means any and all parts, accessories and assemblies for Aircraft including any and all avionics, furnishings, instruments, appurtenances, accessories, communication and radar equipment, main rotor blades, engines, transmissions, main rotor heads, tail rotor assemblies, intermediate gear boxes, servoactuators, nodal beams, skid tubes, cockpit voice recorders and other equipment of any kind or nature whatsoever (whether consumable, repairable or non-repairable, spare parts or otherwise), whether or not incorporated or installed in, attached to or forming part of any Aircraft at a particular time. - 16 - 1.1.111 "Pending Event of Default" means an event that would constitute an Event of Default hereunder, except for satisfaction of any requirement for giving of notice, lapse of time, or both, or any other condition subsequent to such event.Without limiting the foregoing, it shall be a Pending Event of Default if there are objectively ascertainable and measurable grounds to warrant a finding by the Required Lenders, acting reasonably, that CHC will not be in compliance with the financial covenants contained in Section 10.2 at the end of its current fiscal quarter, or was not in compliance with those covenants at the end of its immediately preceding fiscal quarter if it has not delivered its Reporting Certificate for that quarter. 1.1.112 "Pension Plan" means (a)a "pension plan" or "plan" which is subject to the funding requirements of the Pension Benefits Standards Act (Canada) or any applicable pension benefits legislation in any other jurisdiction of Canada and is applicable to employees resident in Canada of any Obligor, or (b) any pension benefit plan or similar arrangement applicable to employees of any Obligor. 1.1.113 "Permits" means licenses, certificates, authorizations, consents, registrations, exemptions, permits and other approvals required by Applicable Law. 1.1.114 "Permitted Encumbrances" or "Permitted Liens" means, with respect to any person, without duplication, the following: (a) Encumbrances for taxes, rates, assessments or other charges or levies imposed by Applicable Law that are not yet due, or for which instalments have been paid based on reasonable estimates pending final assessments, or if due, the validity of which is being contested diligently and in good faith by appropriate proceedings by that person and the payment of which has been covered by arrangements satisfactory to the Required Lenders; (b) undetermined or inchoate Encumbrances, rights of distress and charges incidental to current operations which have not at such time been filed or exercised and of which none of the Lenders has been given notice, or which relate to obligations not due or payable or if due, the validity of which is being contested diligently and in good faith by appropriate proceedings by that person; - 17 - (c) reservations, limitations, provisos and conditions expressed in any original grants from the Crown or other grants of real or immovable property, or interests therein, which do not in the opinion of the Required Lenders acting reasonably materially affect the use of the affected land for the purpose for which it is used by that person; (d) licenses, easements, rights-of-way and rights in the nature of easements (including licenses, easements, rights-of-way and rights in the nature of easements for sidewalks, public ways, sewers, drains, gas, steam and water mains or electric light and power, or telephone and telegraph conduits, poles, wires and cables) and zoning, land use and building restrictions, by-laws, regulations and ordinances of federal, provincial, municipal and other Governmental Authorities, which will not in the opinion of the Required Lenders acting reasonably materially impair the use of the affected land for the purpose for which it is used by that person; (e) title defects, encroachments or irregularities which are of a minor nature and which in the aggregate will not in the opinion of the Required Lenders acting reasonably materially impair the use of the affected property for the purpose for which it is used by that person; (f) the right reserved to or vested in any Governmental Authority by the terms of any lease, license, franchise, grant or permit acquired by that person or by any statutory provision to terminate any such lease, license, franchise, grant or permit, or to require annual or other payments as a condition to the continuance thereof; (g) the Encumbrance resulting from the deposit of cash or securities in connection with contracts, tenders or expropriation proceedings, or to secure workers' compensation, unemployment insurance, surety or appeal bonds, costs of litigation when required by law, liens and claims incidental to current construction, mechanics', warehousemen's, carriers' and other similar liens, and public, statutory and other like obligations incurred in the ordinary course of business; (h) security given to a public utility or any Governmental Authority when required by such utility or authority in connection with the operations of that person in the ordinary course of its business; (i) the Security; (j) the Encumbrance created by a judgment of a court of competent jurisdiction, as long as the judgment is being contested diligently and in good faith by appropriate proceedings by that person and does not result in an Event of Default; - 18 - (k) Encumbrances on equipment (other than Aircraft) and the proceeds thereof created or assumed to finance the acquisition or improvement or secure the unpaid purchase price thereof (including the principal amount of any capital lease), to a maximum aggregate principal amount of $1,000,000 for all Obligors at any time; (l) aircraft mortgage by CHC Scotia in favour of General Electric Capital Equipment Finance Inc. under which a charge of aircraft G-DRNT (serial number 760201) is created as collateral security for CHII's obligations relating to a lease of an Aircraft located in Saudi Arabia; (m) Encumbrances on any new or refurbished Part in favour of the provider of power-by-the-hour maintenance support which will be released once the Obligor which owns or controls the relevant Aircraft has delivered clear title to a corresponding used Part that has been removed from the Aircraft in furtherance of the maintenance obligations and Parts exchange described in SCHEDULE L; (n) Encumbrances of Aircraft that are subject to: (i) operating leases existing at 22 December 2004; (ii) any refinancings or replacements of the operating leases existing at 22 December 2004, relating to the same Aircraft provided that the principal amount financed for any Aircraft is not increased; (iii) other operating leases for a term of less than twoyears with aggregate payments for all such other leases of less than $1,000,000 perannum that are not intended as financing arrangements; (iv) operating leases of Aircraft that do not fall within items (i) to (iii) immediately above, provided that CHC gives the Agent prior written notice of entering into any such operating lease and includes with its notice a calculation demonstrating that it would have been in compliance with the Adjusted Total Debt Ratio for the fiscal period in respect of which it has most recently submitted a Reporting Certificate even if the numerator and denominator used in calculating the Adjusted Total Debt Ratio had each been increased to take into account the lease payments and/or purchase option price in respect of such operating lease and any other operating leases that were not reflected in that calculation and have since been entered into; and - 19 - (v) Leases permitted by items (i) to (iv) immediately above that are subsequently reclassified as capital leases; (o) other Encumbrances agreed to in writing by the Required Lenders. (p) assignments in favour of Eurocopter S.A. and other arm's-length subordinate lenders of proceeds of sale of Aircraft that are subject to operating leases described in item (n) above to secure repayment of any rental down payment or junior loan financed by such lenders that is otherwise without recourse to the Obligors; (q) Encumbrances over rights in power by the hour contracts, sub-leases, future rental rebates and similar rights relating to a particular Aircraft that is subject to an operating lease described in item (n) above to secure the operating lease, other operating leases with the same lessor or its Affiliates or Asset Value Guarantees relating to those operating leases; (r) cash collateral which may be delivered by CHC from time to time to a Lender which is the counterparty under one or more Swaps in the form of equity forward contracts entered into by CHC to hedge exposure under stock appreciation rights granted to employees and directors of the Obligors, provided that the cash collateral does not at any time exceed an aggregate of $13,000,000 and the Swaps do not at any time relate to an aggregate of more than 750,000 Class A shares of CHC;it is agreed that the counterparty's interest in the cash collateral shall rank ahead of the Security; (s) Encumbrances on the Property of Multifabs Survival Limited to secure a term loan established in May and June 2003 in the amount of GBP 832,898, a term loan dated 24 November 2003 in the amount of GBP 496,000 and Debt that is incurred under a GBP 600,000 overdraft facility dated 8 June 2004, all with Bank of Scotland and all of which were existing on 17 August 2004 (the date the Capital Stock of Multifabs Survival Limited was acquired by Brintel Holdings Limited), as long as no other Obligor has any obligation in respect of, or has given any Encumbrance to secure, that Debt; (t) Encumbrances on the Property of Whirly Bird Services Limited to secure a term loan dated 27 September 2000 in the amount of GBP 300,000, a term loan dated 14 October 2003 in the amount of GBP 200,000 and Debt that is incurred under a GBP 200,000 overdraft facility dated 11 April 2003, all with Bank of Scotland and all of which were existing on 5 March 2004(the date the Capital Stock of Whirly Bird Services Limited was acquired by Brintel Holdings Limited), as long as no other Obligor has any obligation in respect of, or has given any Encumbrance to secure, that Debt; - 20 - (u) Encumbrances that were existing on the Property of a Person to secure Debt of the Person that was existing, or that is incurred under an operating credit facility that was existing, at the time the Person's Capital Stock was acquired by an Obligor, as long as the Encumbrances were not granted and the Debt was not incurred in anticipation of the acquisition, the aggregate principal amount of such Debt that is outstanding for all such Persons at any time does not exceed $10,000,000 or the equivalent amount in other currencies, and no Obligor (except one that was an Affiliate of the Person before its Capital Stock was acquired) has any obligation in respect of, or has given any Encumbrance to secure, that Debt; (v) Encumbrances to secure Debt contemplated in Section 1.1.115(n); (w) pledges to one or more Lenders of proceeds of loans made by those Lenders to fund the price of Property being purchased by one Obligor from another in accordance with this Agreement and as part of the process contemplated to be undertaken by CHC with the advice of Ernst & Young LLP to (among other things) streamline its legal organizational structure and align the structure with its operational structure, provided that the proceeds are at all times held in, or being wire transferred to, accounts of Obligors with one or more Lenders and that the advances are outstanding only for as long as is necessary to enable all necessary wire transfers to be completed, and in any event not more than five Business Days and provided that the wire transfers are commenced no later than 31 December 2005;it is agreed that the pledges of proceeds shall rank ahead of the Security. 1.1.115 "Permitted Obligations" means, without duplication, the following: (a) the Obligations; (b) the Other Secured Obligations; (c) Intercompany Obligations; (d) other debts, liabilities and obligations secured by Permitted Encumbrances, other than the Security; (e) the Sub Debt; - 21 - (f) reimbursement obligations for which the issuers hold indemnifications of Export Development Corporation in connection with (i) a US$25,000,000 letter of credit issued by Bank of Scotland or another financial institution in connection with the Maersk Oil contract and (ii) other letters of credit in an aggregate face amount outstanding from time to time of not more than USD 4,000,000 or the equivalent amount in other currencies; (g) current accounts payable, accrued expenses and other debts, liabilities and obligations incurred in the ordinary course of business which do not constitute Debt; (h) deferred taxes; (i) obligations arising from guarantees by one Obligor of debts, liabilities and obligations of another Obligor that are themselves Permitted Obligations; (j) operating credits (i) in the amount of 7,000,000 South African Rand from a South African bank (currently First National Bank of South Africa Limited) in favour of CHC Helicopters (Africa) (Proprietary) Ltd., and (ii) in the amount of 7,350,000 South African Rand from a South African bank (currently ABSA Bank Limited) in favour of CHC Helicopters (Africa) (Proprietary) Ltd. that in each case are either unsecured or secured by an L/C issued under a Credit; (k) Debts to CHC ReinsuranceS.A. (formerly HSG Reinsurance S.A.) of NOK 15,750,000 owing by HSG pursuant to a loan agreement dated 26May1999, NOK 6,000,000 owing by HSAS pursuant to a loan agreement dated 15May2000, US$1,000,000 owing by HSAS pursuant to a loan agreement dated 15May2000 and US $300,000 owing by HSG pursuant to a loan agreement dated July 2001; (l) the Discovery Note; (m) obligations arising from the guarantee by an Obligor of performance obligations (not relating to Debt) of a Person that is partially owned by or has entered into a joint venture with an Obligor, to the extent any such guarantee is required in the ordinary course of obtaining contracts in favour of that Person; (n) other secured or unsecured Debt for borrowed money and/or capital leases in an aggregate principal amount outstanding for all Obligors of not more than $40,000,000 or the equivalent amount in other currencies at any time; - 22 - (o) Asset Value Guarantees; (p) other debts, liabilities and obligations expressly permitted under this Agreement or consented to by the Required Lenders in writing. 1.1.116 "Person" has the meaning defined in the Provisions and "person" has the same meaning. 1.1.117 "Pledged Shares" means the Capital Stock of the Obligors that is pledged as part of the Security from time to time. 1.1.118 "Primary Operating Jurisdiction" means each of Canada, the United Kingdom, Norway, Denmark (excluding Greenland), Australia, the United States of America, South Africa, the Netherlands and Ireland. 1.1.119 "Prime Rate" means, on any day, the greater of: (a) the average of the annual rates of interest expressed as a percentage perannum announced by the ScheduleI Reference Lenders on that day as their respective reference rates for commercial loans made by them in Canada in CanadianDollars; and (b) the average rate for 30day CanadianDollar bankers' acceptances that appears on the Reuters Screen CDOR Page at 10:00a.m. Toronto time on that day, plus 0.75%perannum. 1.1.120 "Prime Rate Advance" means an Advance in Canadian Dollars bearing interest based on the Prime Rate and includes deemed Prime Rate Advances provided for in this Agreement. 1.1.121 "Property" means, with respect to any person, any or all of its undertaking, property and assets including Capital Stock held by that person in any other person. 1.1.122 "Proportionate Share" has the same meaning as Applicable Percentage. 1.1.123 "Provisions" means the model credit agreement provisions attached as Schedule D. 1.1.124 "Register" has the meaning defined in section 10(c) of the Provisions. 1.1.125 "Related Parties" has the meaning defined in the Provisions. 1.1.126 "Reporting Certificate" means a certificate in the form of ScheduleC. 1.1.127 "Required Lenders" means Lenders holding, in the aggregate, a minimum of 60% of the outstanding amount of the Commitments for all Credits, but in any event at least three Lenders if there are a total of six or more Lenders. - 23 - 1.1.128 "Restricted Intercompany Obligations" means the loans described on SCHEDULE K, all guarantees of those loans and all Encumbrances securing those loans and guarantees. 1.1.129 "Restricted Parties" has the same meaning as Obligors. 1.1.130 "Restricted Payment" means any payment to (a)pay dividends, (b)issue bonuses on Capital Stock, (c)redeem or purchase Capital Stock, (d)make principal or cash interest payments on Debt owing to shareholders, affiliated corporations or associates of shareholders or affiliated corporations, including the Discovery Note in the case of CHC, or (e)pay management fees or make distributions to shareholders, affiliated corporations or associates of shareholders or affiliated corporations or engage in any other method of returning capital to direct or indirect holders of Capital Stock. 1.1.131 "Schedule" means the designated schedule of this Agreement. 1.1.132 "ScheduleI Reference Lenders" means the Lenders that are banks listed in ScheduleI of the Bank Act (Canada) and that have been designated as such or deemed to be ScheduleI Reference Lenders in accordance with Section 8.12. 1.1.133 "Schreiner" means Schreiner Luchtvaart Groep B.V., a private limited liability company established under the laws of the Netherlands. 1.1.134 "Schreiner Acquisition" means the acquisition by CHC Netherlands B.V. of all of the issued and outstanding Capital Stock of Schreiner. 1.1.135 "Section" means the designated section of this Agreement. 1.1.136 "Security" means the security held from time to time by or on behalf of the Lenders, securing or intended to secure repayment of the Obligations, the Intercompany Obligations and/or the Other Secured Obligations, including the security described in Section 6.1. 1.1.137 "Senior Debt Ratio" means, at any time, the ratio calculated by dividing (a)Total Debt excluding that part not ranking, or capable of ranking, senior to or paripassu with the Obligations, by (b)EBITDA for CHC's four most recently completed fiscal quarters. 1.1.138 "Sub Debt" means the 7.375% senior subordinated notes due 2014 in the aggregate principal amount of US $250,000,000 issued under the trust indenture dated as of 27 April 2004 between CHC, other Obligors and The Bank of New York as trustee.For greater certainty, the Sub Debt does not include any "Additional Notes" as defined in that indenture. - 24 - 1.1.139 "Sub Debt Indenture" means the indenture under which the SubDebt has been issued. 1.1.140 "Subsidiary" means, with respect to an Obligor, a subsidiary as defined in the Canada Business Corporations Act as of 22 December 2004, and any partnership or other organization in which the Obligor or any Subsidiary of the Obligor has Control. 1.1.141 "Swap" means (a) any cap, collar, floor or other option, (b) any forward contract, (c) any swap or contract for differences, (d) any other agreement of a type commonly considered to be a derivative, or (e) any combination of any of those agreements, in each case whether relating to interest, currencies, commodities, securities or otherwise. 1.1.142 "Taxes" has the meaning defined in the Provisions. 1.1.143 "Total Debt" means the aggregate, without duplication, of all Debt of CHC on a consolidated basis, calculated in accordance with GAAP unless otherwise expressly described, less the amount of CHC's consolidated cash that is on deposit with Lenders and not Encumbered except by the Security. 1.1.144 "Total Debt Ratio" means, at any time, the ratio calculated by dividing (a)Total Debt plus Asset Value Guarantee Exposure by (b)EBITDA for CHC's four most recently completed fiscal quarters. 1.1.145 "Total Interest Expense" means, for any period, without duplication, the aggregate expense incurred by CHC on a consolidated basis for interest and equivalent costs of borrowing, including (a) Bankers' Acceptance fees, (b)discounts on Bankers' Acceptances, (c) the interest portion of any capital lease and (d)all fees and other compensation paid to any person that has extended credit to the Obligors, but excluding any upfront, extension and similar non-recurring fees, in each case whether or not actually paid (unless paid by the issuance of securities constituting part of Total Debt), and calculated in accordance with GAAP. 1.1.146 "Tranche 1" has the meaning defined in Section 5.1. 1.1.147 "Tranche 2" has the meaning defined in Section 5.1. 1.1.148 "Tranche 3" has the meaning defined in Section 5.1. 1.1.149 "US Dollars", "USD" and "US $" mean lawful money of the United States of America. 1.1.150 "Welfare Plan" means any medical, health, hospitalization, insurance or other employee benefit or welfare plan, agreement or arrangement applicable to employees of any Obligor. - 25 - 1.2 Amendment and Restatement This Agreement is and shall for all purposes be deemed to be an amendment and restatement of the provisions of the Existing Credit Agreement.While this Agreement shall supersede the Existing Credit Agreement insofar as it constitutes the entire agreement between the parties concerning the subject matter of this Agreement, this Agreement merely amends and restates the Existing Credit Agreement and does not constitute or result in a novation or rescission of the Existing Credit Agreement, the existing Security or any other Loan Document. The parties confirm that none of the Advances pursuant to the Existing Credit Agreement has been repaid or replaced by new obligations as a result of this Agreement.All such Advances shall be deemed to be Advances under this Agreement as more specifically provided in Sections 2.3, 3.3, 4.3 and 5.3, and all of the Obligations (as defined in the Existing Credit Agreement) shall be deemed to be Obligations under this Agreement. Without in any way limiting the terms of the Existing Credit Agreement or the other Loan Documents, the Obligors confirm that the existing Security shall continue to secure all of the Obligations, Intercompany Obligations and Other Secured Obligations (or such part of them as is described in any particular document forming part of the Security), including those arising as a result of this Agreement.Any references in the Security or other Loan Documents to the Existing Credit Agreement or section numbers in the Existing Credit Agreement shall be interpreted as referring to this Agreement and the corresponding Sectionsof it. Certain defined terms used in the Existing Credit Agreement, including "Credit Documents," "Proportionate Share" and "Restricted Parties" have generally been replaced in this Agreement by equivalent terms used in the Provisions, but the terms used in the Existing Credit Agreement may continue to be used in the Security and other Loan Documents.It is intended that the equivalent terms are interchangeable and, without limiting that statement, that the debts, liabilities and obligations of the Restricted Parties that may be described in the Security are the same as those of the Obligors described in this Agreement. 1.3 Confirmation of Security 1.3.1 Each Obligor hereby (i) acknowledges that it has received a copy of this Agreement; and (ii) consents to the amendments to the Existing Credit Agreement and the restatement of the Existing Credit Agreementas so amended as set forth in this Agreement. 1.3.2 Each Obligor hereby confirms and agrees that the Security executed by it (or any of its predecessor entities, if applicable) continues to secure all of the debts, liabilities and obligations, direct or indirect, absolute or contingent, matured or unmatured, at any time due or accruing due of each such Obligor under or in connection with the Loan Documents to which it is a party. - 26 - 1.3.3 Each Obligor hereby confirms and agrees that the Security and the other Loan Documents executed by it (or any of its predecessor entities, if applicable) in connection with the Existing Credit Agreement continue to be valid and enforceable against it in accordance with their respective terms as of the date hereof. 1.3.4 The Agent and each Obligor acknowledge, confirm and agree, with respect to the Security to which the Agent and such Obligor (including as a consequence of being a successor entity to a predecessor party thereto) is a party, as follows: (a) such Security accurately describes and contains the mutual understandings of the parties thereto with respect to the matters provided for therein; and (b) other than this Agreement, there are no oral or written statements or agreements or courses of prior dealings among the parties to such Security, or any predecessor parties thereto, that would modify, amend, vary or override any of the covenants, agreements, terms or conditions of such Security. 1.3.5 Notwithstanding the amendment and restatement of the Existing Credit Agreement by way of the execution and delivery of this Agreement or the execution and delivery of any additional Loan Documents in connection with this Agreement, each Obligor hereby irrevocably and unconditionally (i) acknowledges, confirms and agrees that the Security executed and delivered by it (or any of its predecessor entities, if applicable), and all of the covenants, agreements, obligations and liabilities of such Obligor under such Security are hereby ratified and confirmed, remain in full force and effect, and continue to constitute valid, binding and enforceable covenants, agreements, obligations and liabilities of such Obligor, and (ii) ratifies, confirms and agrees to perform, observe, comply with and be bound by each and every covenant, agreement, term, condition, undertaking, appointment, duty, guarantee, indemnity, debt, liability, obligation and security interest contained in, existing under or created by the Security executed and delivered by it (or any of its predecessor entities, if applicable). 1.3.6 Sections 1.3.2 to 1.3.5 inclusive do not apply to the Security to the extent any part of it has been expressly released in writing by the Agent on behalf of the Lenders before 22 December 2004. - 27 - ARTICLE II CREDIT A 2.1 Amount and Availment Options 2.1.1 Upon and subject to the terms and conditions of this Agreement, the CreditA Lenders agree to provide a credit for the use of CHC in the amount of up to US$175,000,000 or the equivalent thereof in other relevant Approved Currencies, which is referred to collectively as CreditA and is comprised of a tranche of US$125,000,000 referred to as CreditA1 (which is also for the use of the Additional Borrowers), a tranche of US$10,000,000 referred to as CreditA2 (which is also for the use of the Overdraft Borrowers) and a tranche of up to US$40,000,000 or the equivalent thereof in relevant Approved Currencies referred to as "CreditA3" (which is also for the use of the Additional Borrowers to the extent the Advances to CHC contemplated in Section 10.10(e) are repaid).Subject to Section 8.1, Advances under CreditA1 and Credit A3 will be made by the CreditA Lenders and Advances under CreditA2 will be made by BNS. 2.1.2 At the option of CHC or the Additional Borrowers, CreditA1 and Credit A3 may be used by requesting Prime Rate Advances to be made by the CreditA Lenders, by requesting Base Rate Advances in Approved Currencies other than Canadian Dollars to be made by the CreditA Lenders, by presenting orders to the CreditA Lenders for acceptance as Bankers' Acceptances, by requesting that LIBOR Advances in Approved Currencies other than Canadian Dollars be made by the CreditA Lenders, or by requesting that L/Cs be issued by the Issuing Bank on behalf of all CreditA Lenders.The aggregate face amount of L/Cs outstanding under CreditA at any time shall not, however, exceed US$25,000,000 or the equivalent thereof in other Approved Currencies. 2.1.3 CreditA2 may be used by CHC and the Overdraft Borrowers incurring overdrafts in their respective accounts with BNS, which shall be deemed to be Prime Rate Advances in the case of Canadian Dollar overdrafts and Base Rate Advances in the case of overdrafts in US Dollars and any other Approved Currencies that are acceptable to BNS. 2.1.4 The aggregate principal amount of Advances of any kind to Additional Borrowers and Overdraft Borrowers that are "Non-Guarantor Restricted Subsidiaries" as defined in the Sub Debt Indenture shall be limited to the amount permitted pursuant to clause 1008(b)(i) of the Sub Debt Indenture. - 28 - 2.1.5 If any Advance under Credit A is to be used for the purpose of making an acquisition of Capital Stock permitted by this Agreement that would raise issues under the "whitewash" provisions of the laws of the United Kingdom or Applicable Law in other jurisdictions that affects the ability of any Obligor to guarantee or provide security for the Advance, CHC shall designate such Advance as an Advance used for such purpose and advise the Agent of such designation.Each such designated Advance shall be repaid from (i)the net proceeds of one or more asset sales, including any sale and leaseback transaction, (ii)from the operational earnings of an Obligor, or (iii)another source if the Agent is satisfied, with the advice of counsel, that such other source of repayment is adequate to satisfy the applicable "whitewash" or other legal issues.CHC shall provide notice to the Agent concurrently with repayment of a designated Advance identifying the designated Advance to which such payment is to be applied and identifying the source of the funds used for such repayment to the reasonable satisfaction of the Agent.Any such repayment shall be without prejudice to CHC's right to obtain further Advances as permitted by this Agreement. 2.2 Right to Re-Borrow CreditA is a revolving credit and the principal amount of any Advance under CreditA that is repaid may be re-borrowed if the Borrowers are otherwise entitled to an Advance under CreditA, except that re-borrowing under Credit A3 is also subject to CHC providing the Agent with an opinion of counsel and other evidence satisfactory to the Agent that the re-borrowing is in compliance with the Sub Debt Indenture because the indebtedness incurred by re-borrowing has been classified as being incurred under section 1008(b)(i) or (xii) of the Sub Debt Indenture or has been incurred in compliance with section 1008(a) of the Sub Debt Indenture. 2.3 Use of Credit A CreditA3, Credit A2 and Credit A1 shall be used as follows: (a) in the case of Credit A3, to make or continue Advances to CHC as contemplated in Section 10.10(e); (b) in the case of Credit A2, to continue Advances made to CHC under CreditA2 in the Existing Credit Agreement; (c) in the case of Credit A1, to continue Advances under CreditA1 in the Existing Credit Agreement in excess of those continued under Credit A3; (d) as to the balance, to assist in financing the general corporate requirements of the Obligors, including Capital Expenditures and acquisitions that are permitted by this Agreement. 2.4 Term and Repayment CreditA shall be repaid in full and cancelled on or before 22 December 2007. - 29 - 2.5 Interest Rates and Fees Interest on Prime Rate Advances and Base Rate Advances shall be the Prime Rate or the applicable Base Rate, respectively, plus 0.125% per annum.The Bankers' Acceptance Fee and the fee for L/Cs shall be 1.125% per annum.Interest on LIBOR Advances shall be the relevant LIBO Rate plus 1.125% per annum. Interest and fees for CreditA1 and Credit A3 shall be promptly distributed by the Agent to the CreditA Lenders based on their respective Applicable Percentages as adjusted in accordance with Section 8.2.Subject to Section 8.1, interest for CreditA2 shall paid to BNS for its own account.In addition, a fronting fee on the amount of each L/C will be payable to the Issuing Bank for its own account in accordance with the Fee Agreement or as otherwise agreed between the Issuing Bank and CHC. 2.6 Standby Fees CHC shall pay a standby fee on the daily unadvanced portion of CreditA at a rate of 0.30%perannum.The standby fee shall be calculated daily beginning on 22 December 2004 and shall be payable on the first Business Day of each of January, April, July and October in respect of the preceding calendar quarter, beginning on 4January 2005.Upon final payment of the Obligations under CreditA, CHC shall also pay the accrued standby fee for the elapsed portion of the quarter in which final payment is made.Standby fees for CreditA1 and Credit A3 shall be promptly distributed by the Agent to the CreditA Lenders based on their respective Applicable Percentages as adjusted in accordance with Section 8.2.Subject to Section 8.1, standby fees for CreditA2 shall paid to BNS for its own account. 2.7 Other Fees Payable to Lenders and Agent CHC shall, concurrently with the execution of this Agreement, pay non-refundable upfront and other fees to the Lenders as agreed between CHC and the Lenders. CHC shall also pay annual agency fees to the Agent in accordance with the Fee Agreement.The processing and recordation fee payable to the Agent as contemplated in section 10(b)(vi) of the Provisions is $3000. ARTICLE III CREDIT B 3.1 Amount and Availment Options 3.1.1 Upon and subject to the terms and conditions of this Agreement, the Credit B Lenders agree to provide a credit for the use of the European Borrowers in the amount of up to £6,788,866 or the equivalent thereof in other relevant Approved Currencies which is referred to collectively as Credit B and is comprised of a tranche of £4,788,866 referred to as Credit B1 and a tranche of £2,000,000 referred to as Credit B2.Subject to Section 8.1, Advances under Credit B1 will be made by the Credit B Lenders and Advances under Credit B2 will be made by Nordea. - 30 - 3.1.2 At the option of the European Borrowers, Credit B1 may be used by the European Borrowers by requesting Base Rate Advances to be made by the Credit B Lenders in Approved Currencies other than Canadian Dollars, by requesting that LIBOR Advances be made by the Credit B Lenders in Approved Currencies other than Canadian Dollars, or by requesting that L/Cs be issued by the Issuing Bank on behalf of all Credit B Lenders.The aggregate face amount of L/Cs outstanding under Credit B1 at any time shall not, however, exceed £3,500,000 or the equivalent thereof in other relevant Approved Currencies. 3.1.3 Credit B2 may be used by the European Borrowers by obtaining Base Rate Advances in Approved Currencies other than Canadian Dollars acceptable to Nordea pursuant to arrangements agreed upon between the European Borrowers and Nordea from time to time, which may include incurring overdrafts in accounts with Nordea. 3.1.4 The aggregate principal amount of Advances of any kind to European Borrowers that are "Non-Guarantor Restricted Subsidiaries" as defined in the Sub Debt Indenture shall be limited to the amount permitted pursuant to clause 1008(b)(i) of the Sub Debt Indenture. 3.2 Revolving Credit CreditB is a revolving credit and the principal amount of any Advance under CreditB that is repaid may be reborrowed if the European Borrowers are otherwise entitled to an Advance under CreditB. 3.3 Use of Credit B CreditB shall be used to continue Advances made under Credit B in the Existing Credit Agreement and thereafter to assist in financing the general corporate requirements of the Obligors. 3.4 Term and Repayment Credit B shall be repaid in full and cancelled on or before 22 December 2007. 3.5 Interest Rates and Fees Interest on Base Rate Advances shall be the applicable Base Rate plus 1.125% per annum.The fee for L/Cs shall be 1.125% per annum.Interest on LIBOR Advances shall be the relevant LIBO Rate plus 1.125% per annum. Interest and fees for Credit B1 shall be promptly distributed by the Agent to the Credit B Lenders based on their respective Applicable Percentages as adjusted in accordance with Section 8.2.Subject to Section 8.1, interest for Credit B2 shall be paid to Nordea for its own account.In addition, unless the Issuing Bank is the only Credit B Lender at the relevant time, a fronting fee on the amount of each L/C will be payable to the Issuing Bank for its own account in accordance with the Fee Agreement or otherwise. - 31 - 3.6 Standby Fees The European Borrowers shall pay a standby fee on the daily unadvanced portion of Credit B at a rate of 0.30% per annum.The standby fee shall be calculated daily beginning on 22 December 2004 and shall be payable on the first Business Day of each of January, April, July and October in respect of the preceding calendar quarter, beginning on 4January 2005.Upon final payment of the Obligations under Credit B, the European Borrowers shall also pay the accrued standby fee for the elapsed portion of the quarter in which final payment is made.Standby fees for Credit B1 shall be promptly distributed by the Agent to the Credit B Lenders based on their respective Applicable Percentages as adjusted in accordance with Section 8.2.Subject to Section 8.1, standby fees for Credit B2 shall be paid to Nordea for its own account. ARTICLE IV CREDITC 4.1 Amount and Availment Options Upon and subject to the terms and conditions of this Agreement, the Credit C Lenders agree to provide a credit for the use of CHC in the amount of £7,591,515.46 or the equivalent thereof in other relevant Approved Currencies.Credit C may be used by requesting Prime Rate Advances to be made by the Credit C Lenders, by requesting Base Rate Advances to be made by the Credit C Lenders in Approved Currencies other than Canadian Dollars, by presenting orders to the Credit C Lenders for acceptance as Bankers' Acceptances, or by requesting that LIBOR Advances be made by the Credit C Lenders in Approved Currencies other than Canadian Dollars. 4.2 Non-Revolving Credit CreditC is a non-revolving credit and the principal amount of any Advance under CreditC that is repaid may not be reborrowed. 4.3 Use of CreditC CreditC shall be used by CHC to continue Advances made to CHC under CreditC in the Existing Credit Agreement and no further funds shall be advanced thereafter. 4.4 Term and Repayment The principal amount of Credit C shall be repaid and permanently reduced by quarterly instalments on the last Business Days of each of October, January, April and July of each year, beginning in January2005, each in the amount of ₤379,575.77 or, if other Approved Currencies are outstanding, amounts in the other Approved Currencies as determined by the Agent based on repayment of Credit C in 20 equal instalments if no prepayments are made.In addition to the scheduled repayments and reductions, Credit C shall be repaid and permanently reduced in accordance with Section 5.6. Credit C shall, in any event, be repaid in full and cancelled on or before 22 December 2009. - 32 - 4.5 Interest Rates and Fees Interest on Prime Rate Advances and Base Rate Advances shall be the Prime Rate or the applicable Base Rate, respectively, plus 0.125% per annum.The Bankers' Acceptance Fee shall be 1.125% per annum.Interest on LIBOR Advances shall be the relevant LIBO Rate plus 1.125% per annum. Interest and fees shall be promptly distributed by the Agent to the CreditC Lenders based on their respective Applicable Percentages. ARTICLE V CREDITE 5.1 Amount and Availment Options Upon and subject to the terms and conditions of this Agreement, the Credit E Lenders agree to provide a credit for the use of CHC in the amount of €66,111,723or the equivalent amount in other Approved Currencies, which will be comprised of a tranche of €19,516,531 referred to as "Tranche 1," a tranche of €40,000,000 referred to as "Tranche 2" and a tranche of €6,595,192 referred to as "Tranche 3."Credit E may be used by requesting Prime Rate Advances to be made by the Credit E Lenders, by requesting Base Rate Advances to be made by the Credit E Lenders in Approved Currencies other than Canadian Dollars, by presenting orders to the Credit E Lenders for acceptance as Bankers' Acceptances, or by requesting that LIBOR Advances be made by the Credit E Lenders in Approved Currencies other than Canadian Dollars. Credit E has been fully advanced and only rollovers and conversions are available.Tranche 1 was used by CHC to fund, through other Obligors including CHC Sweden AB, part of the purchase price for all of the issued and outstanding shares of Schreiner.Tranche 2 was used by CHC to fund, through other Obligors, the remainder of the purchase price for all of the issued and outstanding shares of Schreiner and to finance CHC's transaction costs relating to the Schreiner Acquisition.Tranche 3 was used by CHC, directly or through other Obligors, to refinance the existing debt of Schreiner and its Subsidiaries and to provide additional working capital for CHC and the other Obligors. - 33 - 5.2 Non-Revolving Credit CreditE is a non-revolving credit and the principal amount of any Advance under CreditE that is repaid may not be reborrowed. 5.3 Use of CreditE CreditE shall be used by CHC to continue Advances made to CHC under CreditE in the Existing Credit Agreement and no further funds shall be advanced thereafter. 5.4 Term and Repayment The principal amount of Credit E shall be repaid and permanently reduced by quarterly instalments on the last Business Days of each of October, January, April and July of each year, beginning in January2005, each in the amount of €3,305,586.15 or, if other Approved Currencies are outstanding, amounts in the other Approved Currencies as determined by the Agent based on repayment of Credit E in 20 equal instalments if no prepayments are made.In addition to the scheduled repayments and reductions, Credit E shall be repaid and permanently reduced in accordance with Section 5.6.All payments in respect of Credit E that are made before the occurrence of any event by which any of the Obligations become due and payable under Section 11.2 shall be applied to Tranche 1 until it has been repaid in full and then applied to Tranche 2 until it has been repaid in full. Credit E shall, in any event, be repaid in full and cancelled on or before 22 December 2009. 5.5 Interest Rates and Fees Interest on Prime Rate Advances and Base Rate Advances shall be the Prime Rate or the applicable Base Rate, respectively, plus 0.125% per annum.The Bankers' Acceptance Fee shall be 1.125% per annum.Interest on LIBOR Advances shall be the relevant LIBO Rate plus 1.125% per annum. Interest and fees shall be promptly distributed by the Agent to the CreditE Lenders based on their respective Applicable Percentages. 5.6 Prepayments of Credits 5.6.1 The Credits shall be permanently repaid and cancelled with 100% of the proceeds if an Obligor sells or otherwise disposes (including by way of lease with an option to purchase at less than fair market value, sale as part of a sale and leaseback transaction or "lease out" as part of a "lease out, lease in" transaction) of any part of its Property, including Capital Stock that it owns, or if any Property of an Obligor is expropriated, condemned, destroyed, damaged or otherwise lost, except for the following: - 34 - (a) proceeds of the sale of inventory in the ordinary course of its business; (b) proceeds equal to the direct out of pocket fees, commissions and other costs of the disposition; (c) proceeds equal to an allowance determined by CHC's auditors and approved by the Agent for future income tax payable by CHC as a result of the capital gain or income from the disposition; (d) proceeds that are re-invested in fixed assets by the Obligors within 12 months of the date of receipt thereof; (e) exceptions regarding proceeds of insurance specified in Section 10.9; (f) other proceeds up to an aggregate for all Obligors of US $10,000,000 per annum. 5.6.2 The Required Lenders may require that proceeds referred to in Section 5.6.1, except those mentioned in Sections 5.6.1(a) and 5.6.1(b), be immediately used to repay and permanently reduce the Credits if a Default has occurred and is continuing. 5.6.3 The proceeds referred to in Section 5.6.1 and any proceeds of business interruption insurance held by an Obligor, to the extent that they are not immediately subject to one of the exceptions in that Section, shall be used to repay CreditsA orB or both, without prejudice to the Borrowers' right to obtain further Advances under those Credits.If nothing is outstanding under CreditsA andB, any such proceeds shall be held by the Agent as part of the Security until applied to payment of the Obligations or released to the affected Obligor.The Agent shall place all such funds in an interest-bearing account with the interest thereon to accrue to the benefit of the affected Obligor. 5.6.4 Prepayments required under Section 5.6.1 shall be applied first to Credit E until it has been repaid in full and cancelled, then to Credit C until it has been repaid in full and cancelled, then to repay and permanently reduce the maximum amount available under either Credit A or Credit B as determined by the Borrowers, until each has been repaid in full and cancelled.Mandatory and voluntary prepayments of Credits C and E shall be applied to reduce the scheduled instalments of Credits C and E, including the payment due on maturity, in inverse order of their due dates. 5.6.5 The provisions of this Section concerning use of proceeds shall not affect any provision of this Agreement that requires the consent of the Lenders or any of them to any sale or other matter contemplated above. - 35 - ARTICLE VI SECURITY AND EXCHANGE RATE FLUCTUATIONS 6.1 Security 6.1.1 The Security includes the following (which may have been delivered pursuant to the Existing Credit Agreement), all in form and substance satisfactory to the Lenders and subject only to Permitted Encumbrances: (a) security over all present and future Property of each Obligor pursuant to appropriate forms of security in each jurisdiction, including fixed charges over all material freehold and leasehold real property (as determined by the Agent from time to time) and all Aircraft, by each Obligor in favour of the Agent for the benefit of the Lenders; (b) pledges in favour of the Agent for the benefit of the Lenders of all Capital Stock of the Obligors other than CHC that is owned by the other Obligors from time to time; (c) pledges in favour of the Agent for the benefit of the Lenders of all Capital Stock of persons other than Obligors that is owned by the Obligors from time to time; (d) specific assignments in favour of the Agent for the benefit of the Lenders of all Restricted Intercompany Obligations; (e) unconditional guarantees of the Obligations by each of the Obligors (other than those Obligations in respect of which it is the Borrower), either directly or by way of guarantee of a guarantee given by another Obligor, which guarantees shall be unlimited except for limits imposed by Applicable Law. 6.1.2 Except for the companies listed in items 2, 3, 12, 14 and 18of SCHEDULE J,if at any time CHC directly or indirectly owns, establishes or acquires a Subsidiary that is wholly owned by CHC or is acquired pursuant to Section 10.6.2(c)(ii), CHC shall immediately cause that Subsidiary to become an Obligor, adopt this Agreement by delivering an agreement in the form of SCHEDULE B so as to be bound by all of the terms applicable to Obligors as if it had executed this Agreement as an Obligor, and deliver a guarantee and other security documents similar to those delivered by other Obligors, which shall become part of the Security.CHC shall also deliver or cause the delivery of a pledge of all of the Capital Stock of the new Subsidiary as part of the Security and cause the delivery of such legal opinions and other supporting documents as the Agent may reasonably require. - 36 - 6.1.3 If at any time any Obligor owns or obtains an interest in a person that is not a wholly owned Subsidiary, CHC shall cause that interest to immediately be pledged as part of the Security and cause the delivery of such legal opinions and other supporting documents as the Agent may reasonably require. 6.1.4 Each Obligor shall, immediately on receipt, deliver to the Agent for the benefit of the Lenders, certificates representing all Capital Stock of other Obligors and of other persons in which it owns Capital Stock that it acquires after the date that Capital Stock of the Obligors or other persons is first delivered as part of the Security, together with executed stock powers of attorney relating to those certificates (or if certificates in respect of such Capital Stock are not available, take such other steps to perfect the Security relating to such Capital Stock as the Agent requires), and shall also deliver to the Agent originals of any future promissory notes and similar instruments evidencing Restricted Intercompany Obligations, endorsed for payment to the Agent on behalf of the Lenders. 6.1.5 Each Obligor shall, immediately on the acquisition of any material freehold or leasehold real property (as determined by the Agent) or any Aircraft, grant to the Agent for the benefit of the Lenders, a fixed charge over that freehold or leasehold real property or Aircraft. 6.1.6 In order to perfect the Security, CHC shall, in consultation with the Agent, and as directed by the Agent in the case of any uncertainty: (a) concurrently with the execution of any document forming part of the Security, arrange to register, file or record the document and/or, if applicable, financing statements or other prescribed statements in respect thereof, and take other actions, as may from time to time be necessary or desirable in perfecting, preserving or protecting the Security, wherever such registration, filing, recording or other action may be necessary or desirable; (b) whenever necessary or desirable, including in the circumstances contemplated in Sections 10.6.3(b) and 10.6.3(c) and SCHEDULE L, arrange to renew or amend such registrations, filings and recordings and make additional registrations, filings and recordings and take other actions as are necessary or desirable to maintain the Security as valid and effective security with the priority required by this Agreement; (c) promptly after taking any action contemplated in this Section 6.1.6, cause documents, including opinions of counsel satisfactory to the Agent, to be delivered to the Agent evidencing such action and confirming that the provisions of this Section have been complied with. - 37 - 6.1.7 Notwithstanding the foregoing, if Applicable Law or the terms of any shareholders agreement affecting persons other than Obligors prevent an Obligor from granting Security as required above or require that the scope or obligations secured by the Security be limited, the Security required above shall be varied accordingly.In particular, the Lenders acknowledge that: (a) the laws of Norway in effect prevent Obligors incorporated in Norway from guaranteeing or providing security for the Obligations as they exist at 22 December 2004 and the laws of Luxembourg in effect prevent CHC Reinsurance S.A. from becoming an Obligor; (b) although the Security given by the Norwegian Obligors at 22 December 2004 refers to securing, among other things, debts, liabilities and obligations of those Obligors under or in connection with this Agreement, those Obligors are not currently Borrowers and will not currently be guaranteeing or providing security for the Obligations or Intercompany Obligations owed by their direct or indirect shareholders, except as permitted by the laws of Norway; (c) once the Intercompany Obligations of the Norwegian Obligors that are secured by their Security have been indefeasibly paid and performed, they will, in the absence of any other obligations secured by their Security at the relevant time, be entitled to a release of their Security notwithstanding that the Intercompany Obligations have been assigned to secure all of the Obligations; (d) it is not possible to effectively pledge the Capital Stock of certain Scottish Obligors by transfer of the Capital Stock held by other Obligors since to do so might adversely affect the Permits for the operation of Aircraft held by Scottish Obligors; (e) the laws of the Netherlands in effect prevent Schreiner and its Subsidiaries from guaranteeing or giving security for the Obligations under or in connection with Tranche 1 and Tranche 2; (f) the laws of Denmark do not provide an effective method for Danish Obligors to provide security over their accounts receivable, inventory and fixed assets, apart from Capital Stock, Aircraft and real property; (g) the Security provided by an Obligor incorporated in Denmark shall be limited to the extent such Security or the enforcement thereof would constitute a breach of the provisions contained in sections 115 and 115a of the Danish Public Limited Companies Act or Sections 49 and 50 of the Danish Private Limited Companies Act. - 38 - (h) the Security provided by an Obligor incorporated in Sweden shall be limited to the extent such Security or the enforcement thereof would constitute a breach of the provisions contained in chapter 12, section 2 of the Swedish Companies Act. In addition, the Agent may excuse Obligors from delivering security documents covering types of Property that they do not own, if the security documents they deliver cover the types of Property they are permitted to own by Schedule K. 6.1.8 Any Obligor that has not delivered Security as required by Section 6.1.1, including any guarantee that is limited as to amount or obligations guaranteed or any Security over Property that does not cover all of the Property referred to in that Section, shall promptly deliver amended or supplementary guarantees or other Security from time to time in response to the reasonable request of the Agent (acting on the instructions of the Required Lenders) if it is then entitled under Applicable Law to increase the limit of its guarantee or otherwise expand the scope of the Security it has delivered. 6.2 Obligations Secured by the Security Unless otherwise agreed by the Lenders among themselves, and except as provided in Section 6.1.7, the Security shall secure the following obligations paripassu with each other and in priority to any other debts, liabilities and obligations secured by the Security: (a) the Obligations; (b) the Intercompany Obligations to the extent they are assigned to the Agent for the benefit of the Lenders; (c) the present and future debts, liabilities and obligations of an Obligor to any Lender (collectively, the "Other Secured Obligations") under or in connection with (i)Swaps that do not have a term of longer than five yearsand do not have an aggregate notional amount greater than US$400,000,000or the equivalent amount in other currencies by all Obligors under all such transactions that are outstanding at any time and otherwise comply with Section 10.6.1(d) and (ii) other transactions not made under this Agreement that are listed in SCHEDULE G as of 22 December 2004, or if it is agreed by the Obligors and the Agent acting on the instructions of the Required Lenders after 22 December 2004 that such debts, liabilities and obligations shall be secured. - 39 - As of 22 December 2004, the Other Secured Obligations are those listed in SCHEDULE G.The Agent may from time to time prepare and provide the Lenders and CHC with a revision of SCHEDULE G to reflect changes in the Other Secured Obligations, but the Agent's failure to do so shall not affect the security for the Other Secured Obligations if it has been agreed in accordance with this Sectionthat they shall be secured by the Security.Other Secured Obligations listed on SCHEDULE G from time to time shall be conclusively deemed to be secured by the Security (in the absence of manifest error) and shall not cease to be secured without the prior written consent of the respective Lenders to whom the Other Secured Obligations are owed. Notwithstanding the rights of Lenders to benefit from the Security in respect of the Other Secured Obligations, all decisions concerning the Security and the enforcement thereof shall be made by the Lenders or the Required Lenders in accordance with this Agreement.No Lender holding Other Secured Obligations from time to time shall have any additional right to influence the Security or the enforcement thereof as a result of holding Other Secured Obligations as long as this Agreement remains in force.However, the Other Secured Obligations shall continue to be secured by the Security notwithstanding the termination of this Agreement by reason of payment of the Credits, or for any other reason.After the termination of this Agreement, decisions concerning the Security shall be made by the holders of Other Secured Obligations as they may determine among themselves. Subject to Section 6.1.7, the Security shall also secure all Intercompany Obligations, not only while the Intercompany Obligations are assigned to the Agent for the benefit of the Lenders but also for the benefit of the Obligors to whom they are owed if the Intercompany Obligations are no longer assigned to the Agent following repayment of the Obligations and the Other Secured Obligations and termination of this Agreement.The Obligors to whom Intercompany Obligations are owed (but for their having been assigned as part of the Security) shall have no right to influence the Security or the enforcement thereof, or to receive any proceeds thereof, as a result of their interest in the Intercompany Obligations until the Obligations and the Other Secured Obligations have been paid in full and this Agreement has been terminated, and any action or omission of the Agent or the Lenders concerning the Security shall be binding on the Obligors.However, following repayment of the Obligations and the Other Secured Obligations and termination of this Agreement, the Agent shall assign the Security securing Intercompany Obligations as CHC may direct.Any such assignment shall be without representation by or recourse to the Agent and the Lenders and shall be at the expense of CHC. - 40 - 6.3 Exchange Rate Fluctuations If fluctuations in rates of exchange in effect between relevant Approved Currencies cause the amount of Advances (expressed in US Dollars in the case of Credits A and B, British Pounds in the case of Credit C and Euros in the case of Credit E, in each case based on the Exchange Rate in effect from time to time) to any Borrower under Credits A, B, C or E to exceed the maximum amount of that Credit permitted herein by five percent or more at any time, the relevant Borrower or Borrowers (as determined by the Agent) shall pay the Lenders immediately on demand such amount as is necessary to repay the excess.If a Borrower is unable to immediately pay that amount because LIBOR Periods have not ended, Bankers' Acceptances have not matured or L/Cs are outstanding, that Borrower shall, immediately on demand, post Cash Collateral in the amount of the excess, which shall form part of the Security and be held until the amount of the excess is paid in full or is less than five percent.If, on the date of any Advance under Credits A, B, C or E (whether by rollover, conversion or otherwise), the amount of Advances (expressed in US Dollars in the case of Credits A and B, British Pounds in the case of Credit C and Euros in the case of Credit E, in each case based on the Exchange Rate in effect from time to time) under that Credit exceeds the maximum amount of that Credit permitted herein because of fluctuations in rates of exchange, the relevant Borrower or Borrowers (as determined by the Agent) shall immediately pay the Lenders the excess and shall not be entitled to any Advance that would result in the amount of that Credit being exceeded. 6.4 Borrowing Base 6.4.1 CHC shall ensure that the Borrowing Base is at all times equal to at least 1.20 times the aggregate of (a) the principal amount of all Advances outstanding, (b) the absolute value of the aggregate Market Value of all Swaps that are Other Secured Obligations and that have a negative Market Value from the Obligors' perspective after offsetting the Market Value of Swaps with the same or another Lender that are Other Secured Obligations and that have a positive Market Value and (c) an amount representing the exposure in respect of Other Secured Obligations that are not Swaps, calculated on a basis agreed to by the Required Lenders.The Borrowers shall not be entitled to receive Advances that would result in the Borrowing Base being less than 1.20 times the aggregate of those amounts and shall immediately repay Advances or post Cash Collateral to the extent that the Borrowing Base is ever less than 1.20 times the aggregate of those amounts, but CHC may submit a new calculation of its Borrowing Base from time to time between submissions of its Reporting Certificates. 6.4.2 Notwithstanding Sections 5.6 and 6.1 and SCHEDULE L, if no Default has occurred and is continuing, CHC shall not be required to repay Advances in the circumstances described in Section 5.6 nor shall an Obligor be required to give Security over part or all of its Property if, in either case, the failure to do so does not result in a breach of Section 6.4.1.Nothing in this Section 6.4.2 shall, however, excuse CHC from causing a Subsidiary to become an Obligor and deliver a guarantee and from delivering or causing the delivery of a pledge of all of the Capital Stock of the Subsidiary if otherwise required by Section 6.1.For greater certainty, although the first sentence of this Section 6.4.2 may excuse CHC from repaying Advances with the proceeds of disposition of certain Property, under Section 10.6.1(b) CHC is not permitted to make principal payments in respect of the Sub Debt and must therefore repay Advances with the proceeds of disposition of Property to the extent that the Sub Debt Indenture would otherwise require CHC to repay the Sub Debt. - 41 - ARTICLE VII DISBURSEMENT CONDITIONS 7.1 Conditions Precedent to Initial Advance The following conditions precedent must be satisfied at or before the time of the first Advance under this Agreement, unless waived in accordance with Section 12.2.2.Where delivery of documents is referred to, the documents shall be delivered to the Agent, for and on behalf of the Lenders, and shall be in full force and effect and in form and substance satisfactory to the Lenders.Documents delivered in connection with the Existing Credit Agreement need not be delivered again in connection with this Agreement if they have not been amended since then and do not require confirmation. 7.1.1 Other Debt and Encumbrances-The Agent shall have received: (a) a certificate of CHC with copies of all documents necessary to fully and fairly disclose all material terms of the Sub Debt; (b) evidence that all Debt of the Obligors not forming part of Permitted Obligations (including the USD 30,000,000 temporary credit extended by BNS) has been or will be paid and performed in full concurrently with the first Advance and that all security held in connection therewith has been or will be promptly released; (c) releases, discharges and postponements (in registrable form where appropriate) covering all Encumbrances affecting the collateral Encumbered by the Security which are not Permitted Encumbrances, and all statements and acknowledgments that are required in respect of other security interests affecting the Property of the Obligors or other parties delivering Security to confirm that the collateral Encumbered by those Encumbrances does not include the collateral Encumbered by the Security or is a Permitted Encumbrance. 7.1.2 Financial Information-The Agent shall have received: (a) a certificate of CHC containing its audited consolidated financial statements for its fiscal period ended on 30April 2004 and its consolidated financial statements for its fiscal period ended on 31October 2004 (and the Lenders must be satisfied with the matters disclosed by those statements); (b) a Reporting Certificate for the fiscal period ended 31October 2004. 7.1.3 Security and Other Documents-The Agent shall have received: (a) duly executed copies of this Agreement and the Security, duly registered as required; - 42 - (b) certificates representing the Pledged Shares (unless certificates have not been and are not customarily issued for any particular Pledged Shares), and executed stock powers of attorney relating to those certificates; (c) certificates of insurance or other evidence that the covenants and conditions of the Loan Documents concerning insurance coverage are being complied with; (d) the Fee Agreement; (e) consents in respect of the Security from landlords of leasehold real property in which any Obligor carries on business, if any are required by the Agent. 7.1.4 Corporate and Other Information-The Agent shall have received: (a) a certificate of each Obligor with copies of its Constating Documents, a list of its officers and directors with specimens of their signatures and copies of the corporate proceedings taken to authorize it to execute, deliver and perform its obligations under the Loan Documents; (b) evidence that the delivery of Loan Documents will not contravene laws governing financial assistance or other similar laws which affect the Loan Documents; (c) consents that are required from the directors, shareholders or partners of the Obligors, either in connection with the pledges of Pledged Shares or in connection with any disposition of the Pledged Shares pursuant to the Security; (d) certified copies of all documents necessary to disclose all material terms of and arrangements relating to Restricted Intercompany Obligations, including loan agreements, and original promissory notes and similar instruments evidencing Restricted Intercompany Obligations, endorsed for payment to the Agent on behalf of the Lenders. 7.1.5 Opinions-The Agent shall have received: (a) the opinion of Borden Ladner Gervais LLP, counsel to the Lenders, addressed to the Agent and the Lenders; (b) the opinion of Ogilvy Renault, Canadian counsel to the Obligors, addressed to the Agent and the Lenders; - 43 - (c) the opinion of Shearman & Sterling LLP, counsel to the Obligors in connection with the Sub Debt, addressed to the Agent and the Lenders; (d) the opinions of Dundas & Wilson and Paull&Williamsons, Scottish counsel to the Lenders and the Obligors, respectively, addressed to the Agent and the Lenders; (e) the opinion of Thommessen Krefting Greve Lund and Advokatfirmaet Wiersholm, Mellbye & Bech ANS, Norwegian counsel to the Lenders and the Obligors, respectively, addressed to the Agent and Lenders; (f) the opinions of local counsel in the Netherlands, Sweden, Denmark, Ireland, Barbados, Australia, SouthAfrica and other jurisdictions as required by the Lenders, addressed to the Agent and Lenders. 7.1.6 Other Matters-The following conditions must also be satisfied: (a) The Lenders must be satisfied that there has not occurred or does not exist a circumstance or event which would or does have a material adverse effect on the business, condition (financial or otherwise), Property or prospects of the Obligors taken as a whole since 30 April 2004, on the rights and remedies of the Lenders or on the ability of any Obligor to perform its obligations to the Lenders. (b) The Borrowers must have paid all interest and fees, including standby fees, owing under the Existing Credit Agreement up to the date of the initial Advance under this Agreement. (c) The Agent and Lenders shall have received payment of all fees and expenses then owing to them by the Borrowers. (d) The Agent shall have received such other documents as the Lenders may reasonably require. 7.2 Conditions Precedent to all Advances The obligation of the Lenders to make any Advance is subject to the conditions precedent that: (a) no Default has occurred and is continuing on the Drawdown Date, or would result from making the Advance; (b) there has not occurred or does not exist a circumstance or event which would or does have a material adverse effect on the business, condition (financial or otherwise), Property or prospects of the Obligors taken as a whole, on the rights and remedies of the Lenders or on the ability of any Obligor to perform its obligations to the Lenders; - 44 - (c) the Agent has received timely notice as required under Section 8.6; (d) the Advance is in compliance with the Sub Debt Indenture (including any limitation on additional indebtedness contained in the Sub Debt Indenture) and will not contravene or cause a default under the Sub Debt Indenture; (e) all other terms and conditions of this Agreement upon which an Advance may be obtained are fulfilled. ARTICLE VIII ADVANCES 8.1 Lenders' Obligations Relating to L/Cs and Credits A and B Notwithstanding that L/Cs under Credits A and B are issued by an Issuing Bank, it is the intention of the parties that the ultimate credit risk and exposure of any Lender be in accordance with its overall Applicable Percentage of Credits A and B, respectively.Each Lender shall (and hereby absolutely, unconditionally and irrevocably agrees to) indemnify the Issuing Bank for that Lender’s Applicable Percentage under the applicable Credit of any payment made by the Issuing Bank in respect of an L/C for which the Issuing Bank is not immediately reimbursed by the relevant Borrower, and shall do all such things, including assignments to other Lenders of Advances made by the Issuing Bank, as shall be required to ensure that result.Any such action on the part of the Lenders shall be binding on that Borrower.If the rating of the non-credit-enhanced senior debt of any Lender by Standard & Poor's Corporation or Moody's Investors Services Inc. is at any time less than "A" or "A2" respectively, that Lender shall, if requested by an Issuing Bank, provide Cash Collateral (in a form satisfactory to the Issuing Bank acting reasonably) to secure that Lender's obligations under this clause. Similarly, notwithstanding that Advances under Credit A2 are for the time being made by BNS and its participation in Advances under Credit A1 and Credit A3 is reduced, and the participation of the other Credit A Lenders is increased, in accordance with Section 8.2, it is the intention of the parties that the ultimate credit risk and exposure of any Credit A Lender in respect of Credit A be in accordance with its Applicable Percentage of the entire amount of Credit A.Accordingly, upon the Obligations becoming due and payable under Section 11.2, each Credit A Lender shall (and hereby absolutely, unconditionally and irrevocably agrees to) do all such things, including assignments to other Credit A Lenders of Advances made by BNS under Credit A2 or assignments to BNS of Advances made by other Credit A Lenders under Credit A1 and Credit A3 as shall be required to ensure that result.Any such action on the part of the Credit A Lenders shall be binding on the Borrowers. - 45 - If there is more than one Credit B Lender, then notwithstanding that Advances under Credit B2 are for the time being made by Nordea and its participation in Advances under Credit B1 is reduced, and the participation of the other Credit B Lenders is increased, in accordance with Section 8.2, it is the intention of the parties that the ultimate credit risk and exposure of any Credit B Lender in respect of Credit B be in accordance with its Applicable Percentage of the entire amount of Credit B.Accordingly, upon the Obligations becoming due and payable under Section 11.2, each Credit B Lender shall (and hereby absolutely, unconditionally and irrevocably agrees to) do all such things, including assignments to other Credit B Lenders of Advances made by Nordea under Credit B2 or assignments to Nordea of Advances made by other Credit B Lenders under Credit B1 as shall be required to ensure that result.Any such action on the part of the Credit B Lenders shall be binding on the European Borrowers. If any Lender fails to take the actions required under this Section, the Agent may, without prejudice to the other rights of the Lenders, make such adjustments to the payments to the defaulting Lender under this Agreement as are necessary to compensate the other Lenders for the defaulting Lender's failure. 8.2 Adjustment of Applicable Percentages for Specific Credits While BNS is the sole Lender making Advances under Credit A2, its participation in Advances and payments (including standby fees) under Credit A1 and Credit A3 shall be reduced and shall be adjusted by the Agent from time to time, having regard to the maximum principal amounts of Credits A1, A2 and A3 and the overall Commitment of BNS to Credit A, so that BNS's separate Applicable Percentages of Credits A1, A2 and A3 reflect its overall Applicable Percentage of Credit A. While Nordea is the sole Lender making Advances under Credit B2, its participation in Advances and payments (including standby fees) under Credit B1 shall be reduced if there is more than one Credit B Lender and shall be adjusted by the Agent from time to time, having regard to the maximum principal amounts of Credits B1 and B2 and the overall Commitment of Nordea to Credit B, so that Nordea's separate Applicable Percentages of Credits B1 and B2 reflect its overall Applicable Percentage of Credit B. 8.3 Exceptions Regarding Particular Credits Subject to the provisions of Section 8.1 regarding the assignment of interests under Credit A2 in the event of acceleration of payment of the Obligations, the provisions of this Agreement do not apply to Credit A2 to the extent that the provisions contemplate the participation in Advances and payments under Credit A2 by any Lender other than BNS.All Advances under Credit A2 shall be made solely by BNS and records concerning Advances shall be maintained solely by BNS.All payments of principal, interest, fees and other amounts relating to Credit A2 shall be made solely to BNS.Any notices by the Borrowers in connection with Credit A2 shall be made to BNS.Notice and minimum amount requirements for Advances shall not apply to Advances by way of overdraft under Credit A2.In connection with Advances by way of overdraft, BNS shall ascertain daily the positions or net positions of accounts of CHC and the Overdraft Borrowers in Canadian Dollars, US Dollars and other Approved Currencies acceptable to BNS and, if the respective positions or net positions are debits in favour of BNS, the debits will (if the Borrowers are entitled to an Advance) be deemed to be Prime Rate Advances (in the case of Canadian Dollars) or Base Rate Advances (in the case of other Approved Currencies) under Credit A2 in the respective amounts of the debits.If the respective positions or net positions are credits in favour of the respective Borrowers, the credits will be deemed to be repayments of Prime Rate Advances (in the case of Canadian Dollars) or Base Rate Advances (in the case of other Approved Currencies) under Credit A2 in the respective amounts of the credits. - 46 - Subject to the provisions of Section 8.1 regarding the assignment of interests under Credit B2 in the event of acceleration of payment of the Obligations, the provisions of this Agreement do not apply to Credit B2 (or to Credit B1 if there is only one Credit B Lender) to the extent that the provisions contemplate the participation in Advances and payments under Credit B2 (or Credit B1 if there is only one Credit B Lender) by any Lender other than Nordea.All Advances under Credit B2 (and Credit B1 if there is only one Credit B Lender) shall be made solely by Nordea and records concerning Advances shall be maintained solely by Nordea.All payments of principal, interest, fees and other amounts relating to Credit B2 (and Credit B1 if there is only one Credit B Lender) shall be made solely to Nordea.Any notices by the European Borrowers in connection with Credit B2 (and Credit B1 if there is only one Credit B Lender) shall be made to Nordea.Notice and minimum amount requirements for Advances shall not apply to Advances by way of overdraft under Credit B2.In connection with Advances by way of overdraft, if any, Nordea shall ascertain the positions or net positions of the respective European Borrowers' accounts in the relevant Approved Currencies daily and, if the positions or net positions are debits in favour of Nordea, the debits will (if the European Borrowers are entitled to an Advance) be deemed to be Base Rate Advances in the respective amounts of the debits.If the positions or net positions are credits in favour of the respective European Borrowers, the credits will be deemed to be repayments of Base Rate Advances under Credit B2 in the respective amounts of the credits. Similarly, references in this Agreement to the Lenders generally shall, in the context of a particular Credit, be interpreted as referring only to the Lenders who have Commitments relating to that Credit.For example, no Lender other than a Credit C Lender shall have any right to receive payments in respect of Credit C or any obligation to make Advances under Credit C. 8.4 Evidence of Indebtedness The Obligations resulting from Prime Rate Advances, Base Rate Advances, and LIBOR Advances made by the Lenders shall be evidenced by records maintained by the Agent, and by each Lender concerning those Advances it has made.The Agent shall also maintain records of the Obligations resulting from Advances by way of Bankers' Acceptances and L/Cs, and each Lender shall also maintain records relating to Bankers' Acceptances that it has accepted and any L/Cs that it has issued.The records maintained by the Agent shall constitute, in the absence of manifest error, prima facie evidence of the Obligations and all details relating thereto.The failure of the Agent or any Lender to correctly record any such amount or date shall not, however, adversely affect the obligation of the Borrowers to pay the Obligations in accordance with this Agreement. - 47 - 8.5 Conversions Subject to the other terms of this Agreement, the Borrowers may from time to time convert all or any part of the outstanding amount of any Advance into another form of Advance permitted by this Agreement.A conversion does not, however, constitute a new advance of funds by any Lender, but only an adjustment of the basis on which interest payable to the Lenders will be calculated. 8.6 Notice of Advances and Payments A Borrower shall give the Agent irrevocable written notice, in the form attached as SCHEDULE A to this Agreement, of any request for any Advance to it under the Credits.A Borrower shall also give the Agent irrevocable written notice in the same form of any payment (whether resulting from repayment or prepayment), rollover or conversion by it of any Advance under the Credits. Notice shall be given on the third Business Day prior to the date of any Advance, payment, rollover or conversion, except that notice shall be given in respect of an Advance by way of L/C at such earlier time as the Issuing Bank may reasonably require so that it has sufficient time to review the proposed form of L/C, and except that notice in respect of a Prime Rate Advance, Base Rate Advance or payment thereof may be given on the Business Day before any such Advance or payment.Any permanent reduction of any Credit shall only be effective on three Business Days' notice as required by Section 8.7. Notices shall be given not later than 1:00p.m. (local time in the relevant office of the Agent) on the date for notice.Payments must be made prior to 1:00p.m. (local time in the relevant office of the Agent) on the date for payment.If a notice or payment is not given or made by those times, it shall be deemed to have been given or made on the next Business Day, unless all Lenders affected by the late notice or payment agree, in their sole discretion, to accept a notice or payment at a later time as being effective on the date it is given or made. 8.7 Prepayments and Reductions Subject to giving notice required by Section 8.6, the Borrowers may from time to time repay Advances outstanding under any Credit without penalty, except that (i)LIBOR Advances may not be paid prior to the end of the applicable LIBOR Periods unless the relevant Borrower indemnifies the Lenders for any loss or expense that the Lenders incur as a result, including any breakage costs, and (ii) Bankers' Acceptances may not be paid prior to their respective maturity dates. - 48 - CHC may from time to time, by giving not less than three Business Days' express written notice to the Agent and paying all accrued and unpaid standby fees to the effective date of cancellation or reduction, irrevocably notify the Agent of the cancellation of any Credit or of the permanent reduction of the committed amount of any Credit by an amount which shall be a minimum of US $1,000,000 and a whole multiple of US $100,000.The Borrowers shall have no right to any increase in the committed amount of that Credit thereafter. 8.8 Prime Rate, Base Rate and LIBOR Advances Upon timely fulfilment of all applicable conditions in this Agreement, the Agent, in accordance with the procedures in Section 8.10, will make the requested amount of a Prime Rate Advance, Base Rate Advance or LIBOR Advance available to the relevant Borrower on the Drawdown Date requested by the Borrower by crediting the Designated Account with such amount.Each Prime Rate Advance or Base Rate Advance shall be in an aggregate minimum amount of $1,000,000 or US$1,000,000, respectively and in a whole multiple of $100,000 or US$100,000, respectively, or in similar amounts and multiples for other Approved Currencies that are established by the Agent.Each LIBOR Advance shall be in a minimum amount of US$5,000,000 or £5,000,000 and a whole multiple of US$1,000,000 or £1,000,000, respectively, or in similar amounts and multiples for other Approved Currencies that are established by the Agent.Each Borrower shall pay interest to the Agent for the account of the Lenders at the Branch of Account on any such Advances outstanding to it from time to time hereunder at the applicable rate of interest specified in Sections 2.5, 3.5, 4.5 and 5.5. Interest on Prime Rate Advances and Base Rate Advances shall be payable monthly on each Interest Payment Date.Interest on LIBOR Advances shall be payable on the last day of the applicable LIBOR Period and, if the LIBOR Period is longer than threemonths, every threemonths after the date of the relevant LIBOR Advance.All interest shall accrue from day to day and shall be payable in arrears for the actual number of days elapsed from and including the date of Advance or the previous date on which interest was payable, as the case may be, to but excluding the date on which interest is payable, both before and after maturity, default and judgment, with interest on overdue interest at the same rate payable on demand.Overdue interest with respect to a LIBOR Advance shall, upon the expiry of the LIBOR Period applicable to such LIBOR Advance, bear interest, payable on demand, calculated at the rates applicable to Base Rate Advances in the relevant Approved Currency. Interest calculated with reference to the Prime Rate shall be calculated monthly on the basis of a calendar year.Interest on Base Rate Advances shall be calculated monthly on the basis of a year of 360 days.Interest calculated with reference to the LIBO Rate shall be calculated on the basis of a year of 360 days for a term equal to the applicable LIBOR Period or, if a LIBOR Period is longer than threemonths, every threemonths.Each rate of interest which is calculated with reference to a period (the "deemed interest period") that is less than the actual number of days in the calendar year of calculation is, for the purposes of the Interest Act (Canada), equivalent to a rate based on a calendar year calculated by multiplying such rate of interest by the actual number of days in the calendar year of calculation and dividing by the number of days in the deemed interest period. - 49 - 8.9 LIBOR Periods The Borrowers may select, by irrevocable notice to the Agent, LIBOR Periods of one, two, three or six months to apply to any particular LIBOR Advance.LIBOR Periods of other lengths shall be permitted if the relevant Lenders, acting reasonably, determine that deposits for such terms are readily available.No LIBOR Period may end on a date which is not a Business Day, or after the date on which the principal amount of any Credit is required to be reduced (in whole or in part) if that would adversely affect the Borrowers' ability to cause the reduction of the Credit in question.The Borrowers shall from time to time select and give notice to the Agent of the LIBOR Period for a LIBOR Advance which shall commence upon the making of the LIBOR Advance or at the expiry of any outstanding LIBOR Period applicable to a LIBOR Advance that is being rolled over.If a Borrower fails to select and give the Agent notice of a LIBOR Period for a LIBOR Advance in accordance with Section 8.6, the LIBOR Advance for which the LIBOR Period has ended shall be deemed to be converted to a Base Rate Advance in the relevant Approved Currency.A rollover of a LIBOR Advance does not constitute a new advance of funds by the Lenders, but rather an adjustment of the basis on which interest is charged. 8.10 Co-ordination of Prime Rate, Base Rate and LIBOR Advances Each Lender shall advance its Applicable Percentage of each Prime Rate, Base Rate and LIBOR Advance under a Credit in accordance with the following provisions: (a) the Agent shall advise each Lender of its receipt of a notice from a Borrower pursuant to Section 8.6 on the day such notice is received and shall, as soon as possible, advise each Lender of such Lender's Applicable Percentage of any Advance requested by the notice; (b) each Lender shall deliver its Applicable Percentage of the Advance to the Agent not later than 11:00 a.m. (local time in the relevant office of the Agent) on the Drawdown Date; (c) if the Agent determines that all the conditions precedent to an Advance specified in this Agreement have been met, it shall advance to the relevant Borrower the amount delivered by each Lender by crediting the Designated Account prior to 3:00p.m. (local time in the relevant office of the Agent) on the Drawdown Date, but if the conditions precedent to the Advance are not met by 3:00p.m. (local time in the relevant office of the Agent) on the Drawdown Date, the Agent shall return the funds to the Lenders or invest them in an overnight investment as orally instructed by each Lender until such time as the Advance is made; and - 50 - (d) if the Agent determines that a Lender's Applicable Percentage of an Advance would not be a whole multiple of $100,000 or US $100,000 (or a similar amount in other Approved Currencies that is established by the Agent), as the case may be, the amount to be advanced by that Lender may be increased or reduced by the Agent in its sole discretion to the extent necessary to reflect the requirements of this sub-clause. 8.11 Execution of Bankers' Acceptances To facilitate the acceptance of Bankers' Acceptances hereunder, each Borrower hereby appoints each Lender as its attorney to sign and endorse on its behalf, as and when considered necessary by the Lender, an appropriate number of orders in the form prescribed by that Lender. Each Lender may, at its option, execute any order in handwriting or by the facsimile or mechanical signature of any of its authorized officers, and the Lenders are hereby authorized to accept or pay, as the case may be, any order of a Borrower which purports to bear such a signature notwithstanding that any such individual has ceased to be an authorized officer of the Lender. Any such order or Bankers' Acceptance shall be as valid as if he or she were an authorized officer at the date of issue of the order or Bankers' Acceptance. Any order or Bankers' Acceptance signed by a Lender as attorney for a Borrower, whether signed in handwriting or by the facsimile or mechanical signature of an authorized officer of a Lender may be dealt with by the Agent or any Lender to all intents and purposes and shall bind that Borrower as if duly signed and issued by the Borrower. The receipt by the Agent of a request for an Advance by way of Bankers' Acceptances shall be each Lender's sufficient authority to execute, and each Lender shall, subject to the terms and conditions of this Agreement, execute orders in accordance with such request and the advice of the Agent given pursuant to Section 8.15, and the orders so executed shall thereupon be deemed to have been presented for acceptance. 8.12 Reference Lenders If more than three Lenders are banks named on ScheduleI of the Bank Act (Canada), the Agent shall be a ScheduleI Reference Lender and each of the Agent and CHC shall designate a different Lender named on ScheduleI to be a ScheduleI Reference Lender for the purpose of quoting rates to be used in determining the Prime Rate, Base Rate for US Dollars, LIBOR Rate and BA Discount Rate.If more than two Lenders are not banks named on ScheduleI of the Bank Act (Canada) but accept Bankers' Acceptances, the Agent and CHC shall each designate a different such Lender to be an Other Reference Lender for the purpose of quoting rates to be used in determining the BA Discount Rate. - 51 - If any ScheduleI Reference Lender or Other Reference Lender ceases to be a Lender or ceases to accept Bankers' Acceptances, the person that originally designated that Reference Lender shall have the right to designate in a timely manner another qualified Lender as a replacement Reference Lender, failing which the applicable Prime Rate, Base Rate for US Dollars, LIBOR Rate and BA Discount Rate hereunder shall be determined on the basis of the rates provided by the notice from the relevant remaining Reference Lender(s). If three or fewer Lenders are banks named on ScheduleI of the Bank Act (Canada), all such Lenders shall be deemed to be the ScheduleI Reference Lenders and any applicable Prime Rate, Base Rate, LIBOR Rate and BA Discount Rate hereunder shall be determined on the basis of the discount rate provided by those Lenders.If two or fewer Lenders are not banks named on ScheduleI of the Bank Act (Canada) but accept Bankers' Acceptances, all such Lenders shall be deemed to be an Other Reference Lender and any applicable BA Discount Rate hereunder shall be determined on the basis of the discount rate provided by those Lenders.If no Lender is qualified to be a particular Reference Lender, any applicable BA Discount Rate hereunder shall be determined on the basis of the average rate for bankers' acceptances of the relevant term that appears on the Reuters Screen CDOR Page at 10:00 a.m. Toronto time on the Drawdown Date plus 0.10% per annum. 8.13 Sale of Bankers' Acceptances It shall be the responsibility of each Lender to arrange, in accordance with normal market practice, for the sale on each Drawdown Date of the Bankers' Acceptances issued by any Borrower and to be accepted by that Lender, failing which the Lender shall purchase its Bankers' Acceptances. In accordance with the procedures in Section 8.15, the Agent will make the net proceeds of the requested Advance by way of Bankers' Acceptances received by it from the Lenders available to the relevant Borrower on the Drawdown Date by crediting the Designated Account with such amount. 8.14 Size and Maturity of Bankers' Acceptances and Rollovers Each Advance of Bankers' Acceptances shall be in a minimum amount of $5,000,000 and each Bankers' Acceptance shall be in the amount of $1,000 or whole multiples thereof.Each Bankers' Acceptance shall have a term of 30 to 180 days after the date of acceptance of the order by a Lender, but no Bankers' Acceptance may mature on a date which is not a Business Day or on a date which is later than the date on which the principal amount of any Credit is required to be reduced (in whole or in part) if that would adversely affect the Borrowers' ability to cause the reduction of the Credit in question.The face amount at maturity of a Bankers' Acceptance may be renewed as a Bankers' Acceptance or converted into another form of Advance permitted by this Agreement. - 52 - 8.15 Co-ordination of BA Advances Each Lender shall advance its Applicable Percentage of each Advance under a Credit by way of Bankers' Acceptances in accordance with the following provisions: 8.15.1 The Agent, promptly following receipt of a notice from a Borrower pursuant to Section 8.6 requesting an Advance by way of Bankers' Acceptances, shall advise each Lender of the aggregate face amount and term(s) of the Bankers' Acceptances to be accepted by it, which term(s) shall be identical for all Lenders.The aggregate face amount of Bankers' Acceptances to be accepted by a Lender shall be determined by the Agent by reference to the respective Commitments of the Lenders, except that, if the face amount of a Bankers' Acceptance would not be Cdn. $1,000 or a whole multiple thereof, the face amount shall be increased or reduced by the Agent in its sole discretion to the nearest whole multiple of Cdn.$1,000. 8.15.2 Each Lender shall transfer to the Agent at the Branch of Account for value on each Drawdown Date immediately available Cdn. Dollars in an aggregate amount equal to the BA Discount Proceeds of all Bankers' Acceptances accepted and sold or purchased by the Lender on such Drawdown Date net of the applicable Bankers' Acceptance Fee and net of the amount required to pay any of its previously accepted Bankers' Acceptances that are maturing on the Drawdown Date or any of its other Advances that are being converted to Bankers' Acceptances on the Drawdown Date. 8.15.3 If the Agent determines that all the conditions precedent to an Advance specified in this Agreement have been met, it shall advance to the relevant Borrower the amount delivered by each Lender by crediting the Designated Account prior to 3:00p.m. (Toronto time) on the Drawdown Date, but if the conditions precedent to the Advance are not met by 3:00p.m. (Toronto time) on the Drawdown Date, the Agent shall return the funds to the Lenders or invest them in an overnight investment as orally instructed by each Lender until such time as the Advance is made. 8.15.4 Notwithstanding any other provision hereof, for the purpose of determining the amount to be transferred by a Lender to the Agent for the account of the relevant Borrower in respect of the sale of any Bankers' Acceptance issued by that Borrower and accepted by such Lender, the proceeds of sale thereof shall be deemed to be an amount equal to the BA Discount Proceeds calculated with respect thereto.Accordingly, in respect of any particular Bankers' Acceptance accepted by it, a Lender in addition to its entitlement to retain the applicable Bankers' Acceptance Fee for its own account (i)shall be entitled to retain for its own account the amount, if any, by which the actual proceeds of sale thereof exceed the BA Discount Proceeds calculated with respect thereto, and (ii)shall be required to pay out of its own funds the amount, if any, by which the actual proceeds of sale thereof are less than the BA Discount Proceeds calculated with respect thereto. - 53 - 8.15.5 Whenever a Borrower requests an Advance that includes Bankers' Acceptances, each Lender that is not permitted by Applicable Law or by customary market practice to accept a Bankers' Acceptance (a "Non BA Lender") shall, in lieu of accepting its pro rata amount of such Bankers' Acceptances, make available to that Borrower on the Drawdown Date a loan (a "BA Equivalent Loan") in Canadian Dollars and in an amount equal to the BA Discount Proceeds of the Bankers' Acceptances that the Non BA Lender would have been required to accept on the Drawdown Date if it were able to accept Bankers' Acceptances.The BA Discount Proceeds shall be calculated based on the BADiscount Rate provided by the Other Reference Lenders. Each Non BA Lender shall also be entitled to deduct from the BA Equivalent Loan an amount equal to the Bankers Acceptance Fee that would have been applicable had it been able to accept Bankers' Acceptances.The BA Equivalent Loan shall have a term equal to the term of the Bankers' Acceptances that the Non BA Lender would otherwise have accepted and the relevant Borrower shall, at the end of that term, be obligated to pay the NonBALender an amount equal to the aggregate face amount of the Bankers' Acceptances that it would otherwise have accepted.All provisions of this Agreement applicable to Bankers' Acceptances and Lenders that accept Bankers' Acceptances shall apply mutatis mutandis to BA Equivalent Loans and Non BA Lenders and, without limiting the foregoing, Advances shall include BA Equivalent Loans. 8.16 Payment of Bankers' Acceptances Each Borrower shall provide for the payment to the Agent at the Branch of Account for the account of the applicable Lenders of the full face amount of each Bankers' Acceptance accepted for its account on the earlier of (i) the date of maturity of a Bankers' Acceptance and (ii) the date on which any Obligations become due and payable pursuant to Section 11.2.The Lenders shall be entitled to recover interest from the relevant Borrower at a rate of interest per annum equal to the rate applicable to Prime Rate Advances under the Credit under which the Bankers' Acceptance was issued, compounded monthly, upon any amount payment of which has not been provided for by that Borrower in accordance with this Section.Interest shall be calculated from and including the date of maturity of each Bankers' Acceptance up to but excluding the date such payment, and all interest thereon, both before and after demand, default and judgment, is provided for by the Borrower. If a Borrower provides cash in response to any Obligations becoming due and payable under Section 11.2, it shall be entitled to receive interest on the cash provided in accordance with Section 13.12 as long as the cash is held as Cash Collateral. - 54 - 8.17 Deemed Advance - Bankers' Acceptances Except for amounts which are paid from the proceeds of a rollover of a Bankers' Acceptance or for which payment has otherwise been funded by a Borrower, any amount which a Lender pays to any third party on or after the date of maturity of a Bankers' Acceptance in satisfaction thereof or which is owing to the Lender in respect of such a Bankers' Acceptance on or after the date of maturity of such a Bankers' Acceptance, shall be deemed to be a Prime Rate Advance to that Borrower under this Agreement.Each Lender shall forthwith give notice of the making of such a Prime Rate Advance to the relevant Borrower and the Agent (which shall promptly give similar notice to the other Lenders).Interest shall be payable on such Prime Rate Advances in accordance with the terms applicable to Prime Rate Advances. 8.18 Waiver The Borrowers shall not claim from a Lender any days of grace for the payment at maturity of any Bankers' Acceptances presented and accepted by the Lender pursuant to this Agreement.Each Borrower waives any defence to payment which might otherwise exist if for any reason a Bankers' Acceptance shall be held by a Lender in its own right at the maturity thereof, and the doctrine of merger shall not apply to any Bankers' Acceptance that is at any time held by a Lender in its own right. 8.19 Degree of Care Any executed orders to be used as Bankers' Acceptances shall be held in safekeeping with the same degree of care as if they were the Lender's own property, and shall be kept at the place at which such orders are ordinarily held by such Lender. 8.20 Obligations Absolute The obligations of each Borrower with respect to Bankers' Acceptances under this Agreement shall be unconditional and irrevocable, and shall be paid strictly in accordance with the terms of this Agreement under all circumstances, including the following circumstances: (a) any lack of validity or enforceability of any order accepted by a Lender as a Bankers' Acceptance; or (b) the existence of any claim, set-off, defence or other right which a Borrower may have at any time against the holder of a Bankers' Acceptance, a Lender or any other person or entity, whether in connection with this Agreement or otherwise. 8.21 Shortfall on Drawdowns, Rollovers and Conversions Each Borrower agrees that: - 55 - (a) the difference between the amount of an Advance requested by the Borrower by way of Bankers' Acceptances and the actual proceeds of the Bankers' Acceptances; (b) the difference between the actual proceeds of a Bankers' Acceptance and the amount required to pay a maturing Bankers' Acceptance, if a Bankers' Acceptance is being rolled over; and (c) the difference between the actual proceeds of a Bankers' Acceptance and the amount required to repay any Advance which is being converted to a Bankers' Acceptance; shall be funded and paid by the Borrower from its own resources, by 11:00 a.m. on the day of the Advance or may be advanced as a Prime Rate Advance under a Credit if the Borrower is otherwise entitled to an Advance under the Credit. 8.22 Prohibited Use of Bankers' Acceptances and L/Cs No Borrower shall enter into any agreement or arrangement of any kind with any person to whom Bankers' Acceptances have been delivered whereby the Borrower undertakes to replace such Bankers' Acceptances on a continuing basis with other Bankers' Acceptances, nor shall any Borrower directly or indirectly take, use or provide Bankers' Acceptances or L/Cs as security for loans or advances from any other person except as expressly contemplated by this Agreement. 8.23 Issuance and Maturity of L/Cs A request for an Advance by way of L/C shall be made by a Borrower in accordance with Section 8.6.The Agent shall promptly notify the Lenders of the receipt of the request, but L/Cs shall only be issued by the Issuing Bank as fronting bank for all Lenders.A request shall include the details of the L/C to be issued.The Issuing Bank shall promptly notify the relevant Borrower of any comment concerning the form of the L/C requested by the Borrower and shall, if the Borrower is otherwise entitled to an Advance, issue the L/C to the Borrower at the branch where its account is maintained on the Drawdown Date or as soon thereafter as the Issuing Bank is satisfied with the form of L/C to be issued. Each L/C issued under this Agreement shall have a term that is not more than one year after its issuance date or renewal date.An L/C may be renewed by the relevant Borrower subject to complying with the terms of this Agreement applicable to an Advance by way of L/C.If any L/C is outstanding on the maturity date of the Credit under which it has been issued, the relevant Borrower shall immediately provide Cash Collateral equal to the full face amount of the outstanding L/C for the benefit of the Lenders. - 56 - 8.24 Payment of L/C Fees Payment of L/C fees shall be made to the Agent for the account of the Lenders (other than the fronting fee under Credits A and B which shall be solely for the Issuing Bank's account) at the Branch of Account, and shall be made at the time of issuance or renewal of an L/C.L/C fees shall be calculated at the rate specified in Sections 2.5 and 3.5 on the face amount of each L/C for the duration of its term on the basis of the actual number of days to elapse from and including the date of issuance or renewal by the Issuing Bank to but not including the expiry date of the L/C.L/C fees shall be calculated on the basis of a 365 day year. The relevant Borrower shall be entitled to a pro rata refund of fees paid in connection with any L/C that is terminated as a result of payment or otherwise before its expiry date. 8.25 Payment of L/Cs The Borrower for whose account an L/C was issued shall provide for the payment to the Issuing Bank at the branch where the L/C was issued (for the account of the Lenders) of the full face amount of each L/C (or the amount actually paid in the case of a partial payment to a beneficiary) on the earlier of (i) the date on which the Issuing Bank makes a payment to the beneficiary of an L/C, and (ii) the date on which any Obligations become due and payable pursuant to Section 11.2.The Lenders shall be entitled to recover interest from the relevant Borrower at a rate of interest per annum equal to the rate applicable to Prime Rate Advances (in the case of Canadian Dollar L/Cs) and Base Rate Advances (in the case of L/Cs in other Approved Currencies), compounded monthly, upon any amount payment of which has not been provided for by the Borrower in accordance with this Section.Interest shall be calculated from and including the date on which the Issuing Bank makes a payment to the beneficiary of an L/C, up to but excluding the date such payment, and all interest thereon, both before and after demand, default and judgment, is provided for by the Borrower. The obligation of the relevant Borrower to reimburse the Lenders for a payment to a beneficiary of an L/C shall be absolute and unconditional except, as to any Lender, for matters arising from the Lender's wilful misconduct or gross negligence, and shall not be reduced by any demand or other request for payment of an L/C (a "Demand"), which is paid or acted upon in good faith and in conformity with laws, regulations or customs applicable thereto, being invalid, insufficient, fraudulent or forged, nor shall the Borrower's obligation be subject to any defence or be affected by any right of set-off, counter-claim or recoupment which the Borrower may now or hereafter have against the beneficiary, the Lender or any other person for any reason whatsoever, including the fact that the Issuing Bank paid a Demand or Demands (if applicable) aggregating up to the amount of the L/C notwithstanding any contrary instructions from the Borrower to the Issuing Bank or the occurrence of any event including the commencement of legal proceedings to prohibit payment by the Issuing Bank of a Demand.Any action, inaction or omission taken or suffered by the Issuing Bank under or in connection with an L/C or any Demand, if in good faith and in conformity with laws, regulations or customs applicable thereto shall be binding on the Borrower and shall not place any Lender under any resulting liability to the Borrower.Without limiting the generality of the foregoing, the Issuing Bank may receive, accept, or pay as complying with the terms of the L/C, any Demand otherwise in order which may be signed by, or issued to, any administrator, executor, trustee in bankruptcy, receiver or other person or entity acting as the representative or in place of, the beneficiary. - 57 - If a Borrower provides cash in response to any Obligations becoming due and payable under Section 11.2, it shall be entitled to receive interest on the cash provided in accordance with Section 13.12 as long as the cash is held as Cash Collateral. 8.26 Deemed Advance - L/Cs Except for amounts which have been funded by the relevant Borrower, any amount which the Issuing Bank pays to any third party in respect of an L/C in satisfaction or partial satisfaction hereof shall also be deemed to be a Prime Rate Advance in the case of Canadian Dollar L/Cs or a Base Rate Advance in the case of L/Cs in other Approved Currencies, in each case under the Credit under which the L/C was issued.The Issuing Bank shall forthwith give notice of the making of such an Advance to the relevant Borrower and the Agent (which shall promptly give similar notice to the other Lenders).Interest shall be payable on such Advances in accordance with the terms applicable to such Advances. 8.27 Failure of Lender to Fund Notwithstanding the provisions of section 6(a) of the Provisions, if any Lender fails to make available to the Agent its Applicable Percentage of any Advance (such Lender being herein called the "Defaulting Lender"), the Agent shall forthwith give notice of such failure by the Defaulting Lender to the relevant Borrower and the other Lenders.The Agent shall then forthwith give notice to the other Lenders that any Lender may make available to the Agent all or any portion of the Defaulting Lender's Applicable Percentage of such Advance (but in no way shall any other Lender or the Agent be obliged to do so) in the place of the Defaulting Lender.If more than one Lender gives notice that it is prepared to make funds available in the place of a Defaulting Lender in such circumstances and the aggregate of the funds which such Lenders (herein collectively called the "Contributing Lenders" and individually called the "Contributing Lender") are prepared to make available exceeds the amount of the Advance which the Defaulting Lender failed to make, then each Contributing Lender shall be deemed to have given notice that it is prepared to make available its Applicable Percentage of such Advance based on the Contributing Lenders' relative commitments to advance in such circumstances.If any Contributing Lender makes funds available in the place of a Defaulting Lender in such circumstances, then the Defaulting Lender shall pay to any Contributing Lender making the funds available in its place, forthwith on demand, any amount advanced on its behalf together with interest thereon at the rate applicable to such Advance from the date of advance to the date of payment, against payment by the Contributing Lender making the funds available of all interest received in respect of the Advance from the relevant Borrower.The failure of any Lender to make available to the Agent its Applicable Percentage of any Advance as required herein shall not relieve any other Lender of its obligations to make available to the Agent its Applicable Percentage of any Advance as required herein. - 58 - 8.28 Payments by the Borrowers All payments made by or on behalf of the Borrowers pursuant to this Agreement shall be made to and received by the Agent and shall be distributed by the Agent to the Lenders as soon as possible upon receipt by the Agent.Except as required to make payments in respect of the Other Secured Obligations or as otherwise provided in this Agreement (including Sections 8.1 and 8.29), the Agent shall distribute: (a) payments of interest in accordance with each Lender's Applicable Percentage of the relevant Credit; (b) repayments of principal in accordance with each Lender's Applicable Percentage of the relevant Credit; or (c) all other payments received by the Agent including amounts received upon the realization of Security, in accordance with each Lender's Applicable Percentage of the relevant Credit provided, however, that with respect to proceeds of realization, no Lender shall receive an amount in excess of the amounts owing to it in respect of the Obligations. If the Agent does not distribute a Lender's share of a payment made by a Borrower to that Lender for value on the day that payment is made or deemed to have been made to the Agent, the Agent shall pay to the Lender on demand an amount equal to the product of (i) the Interbank Reference Rate per annum multiplied by (ii) the Lender's share of the amount received by the Agent from the Borrower and not so distributed, multiplied by (iii) a fraction, the numerator of which is the number of days that have elapsed from and including the date of receipt of the payment by the Agent to but excluding the date on which the payment is made by the Agent to such Lender and the denominator of which is 365.The Agent shall be entitled to withhold any Tax applicable to any such payment as required by law. 8.29 Payments by Agent For greater certainty, the following provisions shall apply to any and all payments made by the Agent to the Lenders hereunder: (a) the Agent shall be under no obligation to make any payment (whether in respect of principal, interest, fees or otherwise) to any Lender until an amount in respect of such payment has been received by the Agent from the relevant Borrower; (b) if the Agent receives less than the full amount of any payment of principal, interest, fees or other amount owing by a Borrower under this Agreement, the Agent shall have no obligation to remit to each Lender any amount other than such Lender's Applicable Percentage of that amount which is the amount actually received by the Agent; - 59 - (c) if any Lender advances more or less than its Applicable Percentage of a Credit, such Lender's entitlement to such payment shall be increased or reduced, as the case may be, in proportion to the amount actually advanced by such Lender; (d) if a Lender's Applicable Percentage of an Advance has been advanced, or a Lender's Commitment has been outstanding, for less than the full period to which any payment (other than a payment of principal) by a Borrower relates, such Lender's entitlement to such payment shall be reduced in proportion to the length of time such Lender's Applicable Percentage of the relevant Credit or such Lender's Commitment, as the case may be, has actually been outstanding; (e) the Agent acting reasonably and in good faith shall, after consultation with the Lenders in the case of any dispute, determine in all cases the amount of all payments to which each Lender is entitled and such determination shall, in the absence of manifest error, be binding and conclusive; and (f) upon request, the Agent shall deliver a statement detailing any of the payments to the Lenders referred to herein. 8.30 Prohibited Rates of Interest Notwithstanding any other provisions of this Agreement or any other Loan Document, the Borrowers shall not be obliged to make any payment of interest or other amounts payable to the Lenders or the Agent under this Agreement or under any other Loan Document in an amount or at a rate that would be prohibited by law or would result in the receipt by the Lenders or the Agent of interest at a criminal rate, as the terms "interest" and "criminal rate" are defined under the Criminal Code (Canada), or that would contravene any local usury laws which may be applicable to any obligations of the Borrowers to the Lenders or the Agent under or in connection with this Agreement.In any such case, any payment, collection or demand for interest in excess of the maximum permitted rate shall be deemed to have been made by mutual mistake of the relevant Borrower, Agent and Lenders, any excess payment shall be refunded to that Borrower and the amount or rate otherwise payable under the terms of any Loan Document shall be reduced to the maximum amount or rate payable in accordance with Applicable Law.For the purposes of this Agreement, the effective annual rate of interest shall be determined in accordance with generally accepted actuarial practices and principles and in the event of any dispute, a certificate of a Fellow of the Canadian Institute of Actuaries appointed by the Agent shall be conclusive for the purpose of such determination. - 60 - ARTICLE IX REPRESENTATIONS AND WARRANTIES 9.1 Representations and Warranties Each Obligor represents and warrants to the Lenders as specified below. 9.1.1 Corporate Matters (a) It is a duly incorporated and validly existing corporation, is in compliance with the requirements for carrying on business in all jurisdictions in which it carries on business, and has the power and authority, and all material Permits required as of the date hereof, to enter into and perform its obligations under any Loan Documents to which it is or will be a party, to own its Property and to carry on the business in which it is engaged. (b) The entering into and the performance by it of the Loan Documents to which it is or will be a party (i)have been duly authorized by all necessary corporate action on its part, (ii)do not and will not violate its Constating Documents, any Applicable Law, any Permit or any Contract to which it is a party, and (iii)will not result in the creation of any Encumbrance on any of its Property, other than the Security, will not require it to create any Encumbrance on any of its Property and will not result in the forfeiture of any of its Property. (c) Its Constating Documents do not restrict the power of its directors to borrow money, to give financial assistance by way of loan, guarantee or otherwise, or to encumber any or all of its present and future Property to secure the Obligations, except for restrictions under any Constating Document which have been complied with in connection with the Loan Documents and the Permitted Obligations. (d) It is not in violation of any term of its Constating Documents and is not in violation of any Applicable Law, Permit or Contract, the violation of which would materially and adversely affect its ability to own its Property and conduct its business, nor will its execution, delivery and performance of any Loan Documents to which it is a party result in any such violation. 9.1.2 Loan Documents (a) The Loan Documents to which it is or will be a party have been or will be duly executed and delivered by it and constitute legal, valid and binding obligations enforceable against it in accordance with their respective terms, subject to the availability of equitable remedies and the effect of bankruptcy, insolvency and similar laws affecting the rights of creditors generally. - 61 - (b) No Default has occurred and is continuing. (c) From and after the date on which the relevant Security is delivered and registered if required, the Lenders will have legal, valid and enforceable security upon all of its present and future Property which is or is intended to be Encumbered thereby (as to which it has, or will when acquired have, a good and marketable title as owner or lessee), subject only to Permitted Encumbrances, the availability of equitable remedies, and the effect of bankruptcy, insolvency and similar laws affecting the rights of creditors generally. 9.1.3 Litigation, Financial Statements Etc. (a) As of 22 December 2004, there are no litigation, arbitration or administrative proceedings or industrial or labour disputes outstanding and, to its knowledge after having made reasonable inquiry, there are no proceedings or disputes pending or threatened against it which, in either case, could materially and adversely affect its ability to perform its obligations under the Loan Documents. (b) All of the historical financial statements which have been furnished to the Lenders, or any of them, in connection with this Agreement are complete and, to its knowledge after reasonable inquiry, fairly present its financial position as of the dates referred to therein and have been prepared in accordance with GAAP except, in the case of quarterly financial statements, notes to the statements and audit adjustments required by GAAP are not included. (c) As of 22 December 2004, all projections, including forecasts, budgets, pro formas and business plans provided to the Lenders, or any of them, were prepared in good faith based on reasonable assumptions which were adequately disclosed in the respective documents and are reasonable estimates of the prospects of the businesses referred to therein. (d) As of 22 December 2004, it has no liabilities (contingent or other) or other obligations of the type required to be disclosed in accordance with GAAP which are not fully disclosed on its audited financial statements provided to the Lenders for its fiscal year ended 30April 2004, or its interim financial statements for its fiscal period ended 31 October 2004, other than liabilities and obligations incurred thereafter in the ordinary course of its business. - 62 - (e) It is not in default under any of the Permitted Encumbrances. (f) There is no fact that it has not disclosed to the Agent and the Lenders in writing that materially adversely affects its ability to perform its obligations under the Loan Documents to which it is or will be a party. 9.1.4 Sub Debt (a) This Agreement does not contravene or conflict with the Sub Debt Indenture and the incurrence of the Obligations is in compliance with the Sub Debt Indenture and will not contravene or cause a default under the Sub Debt Indenture. (b) All Obligations are "Senior Indebtedness" and "Designated Senior Indebtedness" as defined in the Sub Debt Indenture and are entitled to the benefit of all subordination provisions of the Sub Debt Indenture. (c) This Agreement constitutes the "Senior Credit Facility" as defined in the Sub Debt Indenture. 9.1.5 Property and Capital Stock (a) SCHEDULE F fully and fairly describes as of 22 December 2004, the ownership of all of its issued and outstanding Capital Stock, the Capital Stock in Obligors and other persons that it owns, the nature of the business that it carries on, the location of its head office (and chief executive office, if different), and the jurisdictions in which its Property is located. (b) As of 31 October 2004, the Aircraft in which it has any interest (including leased Aircraft) are located in the respective jurisdictions specified on SCHEDULE I. (c) The Pledged Shares are validly issued as fully paid and non-assessable Capital Stock of the respective Obligors. (d) The consents of the shareholders or directors of the respective Obligors that will be delivered at or prior to the time that the Pledged Shares become part of the Security are the only consents that are necessary or desirable in connection with the pledges of the Pledged Shares as part of the Security (including the enforcement of the pledges), except for consents of regulatory authorities that may be required in connection with transfers of Pledged Shares issued by Obligors that directly or indirectly hold Permits for operation of aircraft.The consents of the shareholders or directors will be kept in full force and effect as long as they remain necessary or desirable. - 63 - (e) It owns or is licensed or otherwise has the right to use all Intellectual Property that is necessary for the operation of its business, without conflict with the rights of any other person.The only Intellectual Property in which it owns an interest registered in a public office is trademarks for names and logos under which it carries on business. 9.1.6 Environmental Matters (a) To its knowledge having made all due inquiry, (i)there are no active or abandoned underground storage tanks located on any land which it occupies or controls, except those that comply with Applicable Law, (ii)there are no Hazardous Materials located on, above or below the surface of any land which it occupies or controls (except those being stored in compliance with Applicable Law) or contained in the soil or water constituting such land, (iii)no release, spill, leak, emission, discharge, leaching, dumping or disposal of Hazardous Materials has occurred on or from such land to an extent that requires reporting under Applicable Law or might otherwise be material, and (iv)no land that it occupies or controls has been used as a landfill or waste disposal site. (b) Its business and Property have been and are being owned, occupied and operated in substantial compliance with Applicable Law intended to protect the environment (including laws respecting the disposal or emission of Hazardous Materials), to the best of its knowledge after reasonable inquiry there are no breaches thereof and no enforcement actions in respect thereof are threatened or pending which, in any such case, could materially and adversely affect its ability to perform its obligations under the Loan Documents to which it is or will be a party. 9.1.7 Taxes and Withholdings (a) It has (i) duly filed on a timely basis all material tax returns, elections and reports required to be filed by it and has paid, collected and remitted all material Taxes due and payable, collectible or remittable by it, and (ii) made adequate provision for material Taxes payable by it for the current period and any previous period for which tax returns are not yet required to be filed and, except as disclosed in writing to the Agent from time to time, there are no actions, proceedings or claims pending or, to its knowledge, threatened, against it in respect of material Taxes (it being agreed that, for purposes of this clause, the amount of a Tax is material if it equals or exceeds Cdn. $3,000,000 or the equivalent thereof in another currency). - 64 - (b) It has (i)withheld from each payment made to any of its past or present employees, officers or directors, and to any non-resident of the country in which it is resident, the amount of all material Taxes and other deductions required to be withheld therefrom and has paid the same to the proper tax or other receiving officers within the time required under any applicable legislation, and (ii)collected and remitted to the appropriate tax authority when required by law to do so all material amounts collectible and remittable in respect of goods and services tax and similar provincial or state Taxes, and has paid all such material amounts payable by it on account of sales Taxes including goods and services and value-added taxes (it being agreed that, for purposes of this clause, the amount of a Tax is material if it equals or exceeds Cdn. $3,000,000 or the equivalent thereof in another currency). 9.1.8 Pension Plans (a) During the period of twelve consecutive months before the date of the execution and delivery of this Agreement and before the date of any Advance hereunder, (i)no steps have been taken to terminate any Pension Plan (wholly or in part), which could result in an Obligor be required to make an additional contribution to the Pension Plan in excess of $3,000,000, (ii)no contribution failure has occurred with respect to any Pension Plan sufficient to give rise to a lien or charge under any applicable pension benefits laws of any other jurisdiction, (iii)no condition exists and no event or transaction has occurred with respect to any Pension Plan which might result in the incurrence by any Obligor of any liability, fine or penalty in excess of $3,000,000, and (iv)except as disclosed in the financial statements required to be provided pursuant to this Agreement or as otherwise disclosed in writing from time to time to the Agent, no Obligor has any contingent liability with respect to any post-retirement benefit under a Welfare Plan. (b) Each Pension Plan is in compliance in all material respects with all applicable pension benefits and tax laws, (i)all contributions (including employee contributions made by authorized payroll deductions or other withholdings) required to be made to the appropriate funding agency in accordance with all Applicable Law and the terms of each Pension Plan have been made in accordance with all Applicable Law and the terms of each Pension Plan, (ii)all liabilities under each Pension Plan are fully funded, on a going concern and solvency basis, or any shortfall is being funded, in each case in accordance with the terms of the respective Pension Plans, the requirements of applicable pension benefits laws and of applicable regulatory authorities and the most recent actuarial report filed with respect to the Pension Plan, and (iii)no event has occurred and no conditions exist with respect to any Pension Plan that has resulted or could reasonably be expected to result in any Pension Plan having its registration revoked or refused for the purposes of any applicable pension benefits or tax laws or being placed under the administration of any relevant pension benefits regulatory authority or being required to pay any taxes or penalties under any applicable pension benefits or tax laws, except for any exceptions to clauses(ii)through (iv) above that, individually or in the aggregate, could not reasonably be expected to have a material adverse effect on any Obligor. - 65 - 9.1.9 Survival of Representations and Warranties Unless expressly stated to be made as of a specific date, the representations and warranties made in this Agreement shall survive the execution of this Agreement and all other Loan Documents, and shall be deemed to be repeated as of the date of each Advance (including any deemed Advance) and as of the date of delivery of each Reporting Certificate, subject to modifications made by CHC to the Lenders in writing and accepted by the Required Lenders.The Lenders shall be deemed to have relied upon such representations and warranties at each such time as a condition of making an Advance hereunder or continuing to extend the Credits hereunder. ARTICLE X COVENANTS AND CONDITIONS 10.1 Intercompany Obligations 10.1.1 Each Obligor acknowledges that, under the terms of the Security it has given, all Intercompany Obligations owing to it are assigned as security to the Agent.The assignment as security shall not prevent an Obligor from receiving payment of Intercompany Obligations unless a Default has occurred and is continuing.Notwithstanding the foregoing, the principal amount of Restricted Intercompany Obligations shall not be repaid, converted, forgiven or otherwise reduced or eliminated without the prior written consent of the Required Lenders. 10.1.2 Intercompany Obligations are assigned to the Agent under the Security, and shall be paid free of any set-off, counterclaim, defence or other right that the Obligors, or any of them, owing Intercompany Obligations may have against Obligors, or any of them, to whom Intercompany Obligations are owed. - 66 - 10.2 Financial Covenants 10.2.1 CHC shall at all times maintain a Total Debt Ratio of not greater than 5.00 to 1. 10.2.2 CHC shall at all times maintain a Senior Debt Ratio of not greater than 2.50 to 1. 10.2.3 CHC shall at all times maintain an Adjusted Total Debt Ratio of not greater than 5.50 to 1. 10.2.4 CHC shall at all times maintain a Fixed Charge Coverage Ratio of not less than 1.10 to 1. 10.2.5 CHC shall at all times maintain a Consolidated Tangible Net Worth of not less than $430,000,000plus 50% of CHC's consolidated net income after taxes for each fiscal quarter beginning with the fiscal quarter ended 31 July 2004, excluding any fiscal quarter in which CHC's consolidated net income after taxes is a loss. 10.3 Positive Covenants During the term of this Agreement, each Obligor shall perform the covenants specified below. 10.3.1 Payment; Operation of Business (a) It shall duly and punctually pay the Obligations, either as Borrower or in accordance with any guarantee it has given, at the times and places and in the manner required by the terms thereof. (b) It shall operate its business in accordance with sound business practice and in compliance in all material respects with all Applicable Law (including that regarding ownership of persons carrying on the type of business that it carries on) and Material Contracts and Material Permits. (c) It shall obtain, as and when required, all Permits and Contracts which may be material to permit it to acquire, own, operate and maintain its business and Property and perform its obligations under the Loan Documents to which it is or will be a party, and preserve and maintain those Permits and Contracts and all such Permits and Contracts now held by it in good standing. - 67 - 10.3.2 Inspection It shall at all reasonable times and from time to time upon reasonable advance notice (unless a Default has occurred and is continuing, in which case notice shall not be required), permit representatives of the Lenders to inspect any of its Property and to examine and take extracts from its financial books, accounts and records, including accounts and records stored in computer data banks and computer software systems, and to discuss its financial condition with its senior officers and (in the presence of such of its representatives as it may designate) its auditors, the reasonable expense of all of which shall be paid by CHC, provided that: (a) the Lenders' exercise of their rights under this clause does not unreasonably interfere with the operations of the Obligors; (b) any representative of a Lender who is not an employee of that Lender has executed and delivered an agreement in favour of the Obligors and the Lenders to use any information obtained as a result of any inspection or examination on behalf of a Lender only for the purposes of this Agreement, and has established to the reasonable satisfaction of CHC and the Lenders that there is no inherent conflict of interest between the business and clientele of the Obligors and the business and clientele (other than the Lenders) of that representative; (c) unless a Default has occurred and is continuing, CHC shall only be required to pay the expense of one inspection in any fiscal year of CHC for any particular Aircraft or premises; (d) unless a Default has occurred and is continuing, any inspection shall be undertaken by qualified representatives of the Lenders (as determined by the Agent) who are most closely located to the Aircraft or premises to be inspected so as to minimize the expense to CHC. 10.3.3 Insurance (a) It shall maintain insurance on all its Property with financially sound and reputable insurance companies or associations including all-risk property insurance, comprehensive general liability insurance and business interruption insurance (in respect of business that does not relate to operation of Aircraft), in amounts and against risks that are reasonably required by the Lenders, and shall furnish to the Agent, on written request, satisfactory evidence of the insurance carried. (b) It shall cause policies of insurance referred to above to contain a standard mortgage clause and other customary endorsements for the benefit of lenders, all in a form acceptable to the Lenders acting reasonably, and a provision that such policies will not be amended in any manner which is prejudicial to the Lenders or be cancelled without 30 days' prior written notice being given to the Agent by the issuers thereof.It shall also cause the Agent to be named as an additional insured with respect to public liability and, subject to Section 10.9, cause all of the proceeds of insurance under such policies to be made payable and to be paid to the Agent for and on behalf of the Lenders as their interests may appear to the extent of the Obligations. - 68 - (c) Whenever reasonably requested in writing by the Agent, it shall cause certified copies of the policies of insurance carried pursuant to this Sectionto be delivered to the Agent. (d) It shall provide the Agent promptly with such other evidence of the insurance as the Lenders may from time to time reasonably require. 10.3.4 Taxes and Withholdings (a) It shall pay all Taxes as they become due and payable unless (i)they are being contested in good faith by appropriate proceedings and it has made arrangements satisfactory to the Required Lenders acting reasonably in respect of payment of the contested amount or (ii)the amount of unpaid Taxes cannot be reliably determined and is less than an aggregate of $100,000 for all such Taxes that are outstanding at any time. (b) It shall withhold from each payment made to any of its past or present employees, officers or directors, and to any non-resident of the country in which it is resident, the amount of all Taxes and other deductions required to be withheld therefrom and pay the same to the proper tax or other receiving officers within the time required under any Applicable Law. (c) It shall collect from all Persons the amount of all Taxes required to be collected from them and remit the same to the proper tax or other receiving officers within the time required under any Applicable Law. 10.3.5 Other Matters (a) It shall provide such evidence of on-going compliance with Applicable Law relating to Hazardous Materials as the Required Lenders may reasonably require from time to time including if so requested by the Required Lenders, acting reasonably upon reasonable cause, having conducted one or more environmental site assessment and/or compliance audits (each consisting of a non-intrusive phase I audit and recommendations with respect to the findings described therein and such other audits or investigations recommended in each such phase I audit, including an intrusive phase II audit) and reports thereon by an independent consultant engaged by the Obligors and acceptable to the Required Lenders, acting reasonably.It shall also remove, clean up or otherwise remedy the matters referred to in Section 10.4.2(c). - 69 - (b) To the extent it has any interest in Aircraft, it shall comply with the requirements of SCHEDULE L for owned and leased Aircraft, as applicable. (c) If requested by the Agent, it shall diligently pursue consents in respect of the Security from landlords of leasehold real property in which any Obligor carries on business. 10.4 Reporting and Notice Requirements During the term of this Agreement, CHC shall deliver or cause the delivery of the periodic reports specified below and shall give notices in the circumstances specified below, or cause notices to be given.All financial statements and other reports shall be in a form satisfactory to the Lenders and all financial statements shall be prepared in accordance with GAAP. 10.4.1 Periodic Reports (a) CHC shall, as soon as practicable and in any event within 45 days of the end of each of its fiscal quarters, cause to be prepared and delivered to the Lenders, a statement of its inventory and an aged listing of its accounts receivable, each on a consolidated basis and with such unconsolidated information in respect of individual Obligors as the Lenders may specify. (b) CHC shall, as soon as practicable and in any event within 45 days of the end of each of its fiscal quarters (including the fourth quarter, except that 60 days shall be allowed for the fourth quarter), cause to be prepared and delivered to the Lenders, its interim unaudited consolidated financial statements as at the end of such quarter and interim unaudited unconsolidated financial statements of such Obligors as the Lenders may specify from time to time as at the end of such quarter, in each case including balance sheet, statement of income and retained earnings and statement of changes in financial position. (c) CHC shall, as soon as practicable and in any event within 90 days after the end of each of its fiscal years, cause its consolidated annual financial statements to be prepared and delivered to the Lenders including balance sheet, statement of income and retained earnings and statement of changes in financial position for such fiscal year, which shall be audited by an internationally recognized accounting firm. - 70 - (d) CHC shall, concurrently with the delivery of its quarterly financial statements, provide the Lenders with a Reporting Certificate. (e) CHC shall, as soon as practicable and in any event not later than 45 days after the beginning of each of its fiscal years, cause to be prepared and delivered to the Lenders, a budget with projections for the current and the following four fiscal years.The budget shall cover CHC on a consolidated basis and other Obligors designated by the Agent on an unconsolidated basis and shall include a projected income statement, a projected statement of changes in funds, estimates of Capital Expenditures, the value of Aircraft to be acquired through Leases, and tax losses and deferrals, and a list of all Material Contracts expiring in all relevant periods, all broken down quarterly for the current fiscal year only and annually thereafter, and otherwise in detail acceptable to the Agent and the Required Lenders. (f) CHC shall, as soon as practicable and in any event not later than 45 days after the beginning of each of its fiscal years, cause to be prepared and delivered to the Lenders, a current appraisal by an independent appraiser satisfactory to the Agent of all of the Aircraft owned by Obligors.The appraisal may be a "desk-top" appraisal based on information provided to the appraiser concerning the specifications and hours of service of the Aircraft rather than physical inspection of the Aircraft. (g) CHC shall promptly provide each of the Lenders with copies of all information concerning its financial condition and Property that is provided to the trustees or noteholders under the Sub Debt Indenture and not otherwise provided to the Lenders, copies of all notices received from the trustees or noteholders under the Sub Debt Indenture, and all other information reasonably requested by the Lenders from time to time concerning the business, financial condition and Property of the Obligors, including details of operating leases outstanding from time to time. (h) CHC shall, as soon as practicable and in any event within 25 days of the end of each month, cause to be prepared and delivered to the Lenders, an unconsolidated statement of accounts receivable of each Obligor incorporated under the laws of the Netherlands which has given a pledge of its accounts receivable as part of the Security in the form of "borderel" attached to the relevant pledge. If there is any change in a subsequent period from the accounting policies, practices and calculation methods used by CHC in preparing its financial statements for its fiscal year ended 30 April 2004, or components thereof, CHC shall provide the Lenders with all information that the Lenders require to ensure that reports provided to the Lenders after any change are comparable to previous reports.In addition, all calculations made for the purposes of this Agreement shall continue to be made based on the accounting policies, practices and calculation methods that were used in preparing CHC's financial statements for its fiscal year ended 30 April 2004 if the changed policies, practices and methods would materially affect the results of those calculations. - 71 - 10.4.2 Requirements for Notice (a) CHC shall immediately notify the Lenders of any Default, or of any material default (either by an Obligor or by any other party) under any Material Contract or Material Permit, or of any event which, with or without the giving of notice, lapse of time or any other condition subsequent, would be a material default or would otherwise allow the termination of any Material Contract or Material Permit or the imposition of any material sanction on any party to a Material Contract or Material Permit, and shall from time to time provide the Lenders with all information reasonably requested by any of the Lenders concerning the status thereof. (b) CHC shall immediately notify the Lenders on becoming aware of the occurrence of any litigation, dispute, arbitration, proceeding, labour or industrial dispute or other circumstance affecting it, the result of which if determined adversely would have a material and adverse effect on the ability of any Obligor to perform its obligations under this Agreement, or the Loan Documents to which it is or will be a party, and shall from time to time provide the Lenders with all reasonable information requested by any of the Lenders concerning the status thereof. (c) CHC shall immediately notify the Agent upon (i)learning of the existence of Hazardous Materials located on, above or below the surface of any land which any Obligor owns, leases, occupies or controls (except those being stored, used or otherwise handled in substantial compliance with Applicable Law), or contained in the soil or water constituting such land (in excess of levels prescribed under Applicable Law, guidelines or policies of applicable regulatory authorities or which would constitute an actual or potential breach of or non-compliance with any Applicable Law) and (ii)the occurrence of any reportable release, spill, leak, emission, discharge, leaching, dumping or disposal of Hazardous Materials that has occurred on or from such land which, as to either (i) or (ii), would materially and adversely affect the ability of any Obligor to perform its obligations under the Loan Documents to which it is or will be a party, and shall provide the Agent with details (including cost) of the work required to remove, clean up or otherwise remedy the matters referred to in the notice. - 72 - (d) CHC shall provide notice to the Agent and copies of all relevant documentation immediately upon becoming aware of (i)the institution of any steps by any Obligor or any applicable regulatory authority to terminate any Pension Plan (wholly or in part) which could result in any Obligor being required to make an additional contribution to the Pension Plan in excess of $3,000,000, (ii)the failure to make a required contribution to any Pension Plan if such failure is sufficient to give rise to a lien or charge under any applicable pension benefits laws of any other jurisdiction, (iii)the taking of any action with respect to a Pension Plan which could reasonably be expected to result in the requirement that any Obligor furnish a bond or other security to such Pension Plan or any applicable regulatory authority, or (iv)the occurrence of any event with respect to any Pension Plan which could reasonably be expected to result in the incurrence by any Obligor of any material liability, fine or penalty, or any increase in the contingent liability of any Obligor in excess of $3,000,000 with respect to any post-retirement Welfare Plan benefit. 10.5 Ownership of the Obligors During the term of this Agreement, there shall not, without the prior written consent of the Required Lenders (which shall not be unreasonably withheld), be any change in the ownership or Control of the Obligors other than CHC from that described on SCHEDULE F, except that ownership or Control may be transferred in whole or in part to another Obligor if CHC gives the Agent reasonable advance notice of the transfer and promptly takes steps that the Agent reasonably requests to maintain the Security and the other Loan Documents so that the Lenders' position is not adversely affected.In addition, there shall be no change in the ownership of CHC that would result in Mr.C.L.Dobbin ceasing to Control CHC, except that his shares may be transferred within his immediate family upon his death (as long as steps are immediately taken to preserve all Permits for the operation of Aircraft by the Obligors, to the extent those Permits depend upon his citizenship or other matters personal to him, and no such Permits are adversely affected) or for succession planning purposes (as long as steps approved by the Required Lenders are taken before any such transfer to ensure that no such Permits are adversely affected). 10.6 Negative Covenants During the term of this Agreement, the Obligors shall not do any of the things specified in this Sectionwithout the prior written consent of the Required Lenders, which shall not be unreasonably withheld. - 73 - 10.6.1 Financial Transactions and Encumbrances No Obligor shall: (a) create, incur, assume or permit any debts, liabilities or obligations of any kind (including contingent liabilities and Leases) to remain outstanding, other than Permitted Obligations; (b) prepay, redeem, defease, repurchase or make other payments in respect of any of its Debt for borrowed money, other than: (i) the Obligations; (ii) scheduled payments of interest under the Sub Debt, which may be made if no payment blockage period or other suspension of the rights of the holders of Sub Debt to receive payment contemplated in the subordination provisions of the Sub Debt Indenture is in effect and no Default has occurred and is continuing or would result from payment being made; (iii) payments in respect of the obligations contemplated in Sections 1.1.114(k), 1.1.114(s), 1.1.114(t), 1.1.114(u), 1.1.114(w), 1.1.115(j) and 1.1.115(n); (iv) payments in respect of Intercompany Loan Obligations that are not prohibited by Section 10.1.1; (v) payments in respect of the Discovery Note as permitted by Section 10.7; (c) make loans to any other person, guarantee, endorse or otherwise become liable for any debts, liabilities or obligations of any other person, or give other financial assistance of any kind to any other person, except for: (i) the guarantees given as part of the Security or in connection with the Sub Debt; (ii) loans and advances resulting in Intercompany Loan Obligations; (iii) guarantees that are Permitted Obligations or that are in respect of debts, liabilities and obligations of other Obligors that are Permitted Obligations; - 74 - (iv) loans made to lessors in connection with operating leases permitted under Section 1.1.114(n) to finance the portion of the purchase price of the Aircraft by the lessor that is not financed by the lessor (repayment of which may be contingent on the value of the Aircraft at the termination of the operating lease), provided that the amount of each loan is included in the fair market value of the Aircraft that is referred to in Section 10.6.2(d) and that, at any time, the aggregate principal amount of all such loans that are outstanding does not exceed 25% of the aggregate of the respective fair market values of each Aircraft to which a loan relates on the date that the loan in respect of such Aircraft was made;notwithstanding the other provisions of this Section 10.6, the payments by way of loans that are permitted by this item may instead be made as security deposits, advances or investments as long as they would satisfy the requirements of this item if made as loans; (v) other financial assistance in an aggregate amount outstanding for all Obligors of not more than $10,000,000 or the equivalent amount in other currencies at any time, calculated based on the principal amount of any loan or other money advanced by an Obligor or the principal amount for which an Obligor is contingently liable; (d) enter into any Swap except for (i) Swaps secured by the Security as Other Secured Obligations and (ii) other Swaps that are not entered into for speculative purposes that in each case comply with section 1008(b)(viii) and other relevant provisions of the Sub Debt Indenture; (e) create, incur or assume or suffer to exist or cause or permit any Encumbrance upon or in respect of any of its Property, except for Permitted Encumbrances; or (f) do or permit anything to adversely affect the ranking or validity of the Security except by incurring a Permitted Encumbrance or obtaining a release of the Security in accordance with this Agreement. 10.6.2 Business and Property No Obligor shall: (a) effect any material change in its business as it exists at 22 December 2004; (b) notwithstanding any other term of this Agreement, undertake the "EU Investor Initiative" or any other action or actions by which any business conducted by Obligors in Primary Operating Jurisdictions would be conducted by a joint venture or other Person that is not wholly owned by CHC directly or indirectly but in which CHC has a direct or indirect economic interest, if the total fixed assets or revenue of all such joint ventures or other Persons in respect of business conducted in Primary Operating Jurisdictions would exceed 10% of the aggregate of the fixed assets or revenue, respectively, of the Obligors and such joint ventures or other Persons in respect of business conducted in Primary Operating Jurisdictions; - 75 - (c) acquire any material Property of any person, except for: (i) acquisitions of inventory and Parts in the ordinary course of business for the purpose of carrying on its business; (ii) acquisitions of Capital Stock of operating companies (or holding companies for operating companies) and acquisitions of Property in connection with the acquisition of an operating business where the aggregate cost of all such acquisitions for all Obligors does not exceed $50,000,000 or the equivalent in other currencies in any fiscal year of CHCprovided that (A) no Default has occurred and is continuing or would result from the acquisition; (B) CHC provides the Agent with reasonable advance notice of the acquisition and provides a certificate satisfactory to the Agent with pro forma evidence that CHC will be in compliance with the covenants in Section 10.2 following completion of the acquisition taking into account all Debt to be incurred or assumed, but taking into account any additional EBITDA or Property only to the extent agreed to by the Required Lenders; (C) the acquisition shall not result in any material change in the Obligors' business as it exists as of 22 December 2004; (D) if the acquisition results in the direct or indirect acquisition of Capital Stock, the Capital Stock represents more than 50% of the voting rights and economic interests in each issuer of Capital Stock that is directly or indirectly acquired (including any Capital Stock of the issuer that is already owned by an Obligor); and (v) each issuer of Capital Stock that is directly or indirectly acquired becomes an Obligor and Section 6.1 is otherwise complied with; (iii) acquisitions of Aircraft and other Property through Capital Expenditures and Leases permitted by this Agreement or otherwise consented to by the Required Lenders; (iv) direct or indirect acquisitions of or investments in Capital Stock where the Capital Stock represents 50% or less of the voting rights or economic interests in the issuer of Capital Stock (including any Capital Stock of the issuer that is already owned by an Obligor), provided that the Obligors' book value of all such Capital Stock acquired or invested in by all Obligors after 22 December 2004 and still held at the time of measurement does not exceed USD 10,000,000 or the equivalent amount in other currencies;for greater certainty, the Capital Stock of Vector Aerospace Corporation (and any other Capital Stock representing an interest of 50% or less) that is held by the Obligors on 22 December 2004 need not be included within the USD 10,000,000 amount but, if it is no longer held in the future, will not increase the amount available for other acquisitions or investments; - 76 - (v) the acquisition of a minority equity interest in CHC Composites Inc. by CHII if CHII is required to accept the equity interest under the terms of the sale referred to in Section 10.6.2(f)(vi); (d) incur Capital Expenditures or acquire Aircraft through Leases that do not constitute Capital Expenditures in excess of an aggregate of $300,000,000(including the fair market value of Aircraft acquired through Leases that do not constitute Capital Expenditures, but excluding any amount relating to Aircraft already in CHC's fleet that are in effect refinanced and deducting the proceeds of any Aircraft that are disposed out of CHC's fleet) for CHC on a consolidated basis in its fiscal year ending 30 April 2005, or (in CHC's subsequent fiscal years) in excess of the aggregate of $80,000,000 and any part of the amount approved for the immediately preceding fiscal year that was not used in that fiscal year, or such greater amount as is expressly approved by the Required Lenders, based on annual budgets submitted by CHC; (e) have any Subsidiaries or hold or acquire Capital Stock or other securities of, or make investments in, any other person except: (i) other Obligors as specified on SCHEDULE F; (ii) investments in other corporations as specified on SCHEDULE F; (iii) others as permitted in Sections 10.5 and 10.6.2(c) above; (f) permit any sale, lease or other disposition of the whole or any part of its Property, including any disposition as part of which Lease obligations are assumed directly or by guarantee by any Obligor, except for: - 77 - (i) sales of inventory in the ordinary course of business; (ii) dispositions (including leases) of Aircraft on commercially reasonable terms, up to aggregate proceeds of sale of $60,000,000 or the equivalent in other currencies for all Obligors in any fiscal year of CHC;if an Aircraft is leased by an Obligor as lessor, the proceeds of sale for the purposes of this item shall be deemed to be the fair market value of the Aircraft; (iii) transactions that involve Aircraft that are purchased and then sold and leased back (or leased out and leased in) under operating leases that comply with Section 1.1.114(n)(iv) within the lesser of 365 days and the time permitted under the Sub Debt Indenture (being 270 days at 22 December 2004) after purchase; (iv) dispositions (including leases) of Aircraft and Parts that are permitted by SCHEDULE L; (v) dispositions (including leases) of other Property at fair market value, up to aggregate proceeds of sale of $15,000,000 or the equivalent in other currencies for all Obligors in any fiscal year of CHC;if Property is leased by an Obligor as lessor, the proceeds of sale for the purposes of this item shall be deemed to be the fair market value of the Property; (vi) the sale, on or before 31 December 2005, of all of CHII's shares of CHC Composites Inc. for $15,800,000, payable $5,800,000 in cash on closing and the balance payable in five years pursuant to a secured convertible debenture under which CHII has the option to convert the balance into a minority equity position in CHC Composites Inc. but may also be required to accept a minority equity interest in CHC Composites Inc. at the option of CHC Composites Inc. to satisfy the balance; (g) enter into any transaction of any kind with any affiliate or associate (as those terms are defined in the Canada Business Corporations Act as of 22 December 2004), or person of which it is an associate except on a commercially reasonable basis as if it were dealing with such person on an arm's length basis. 10.6.3 Corporate Matters No Obligor shall: - 78 - (a) consolidate, amalgamate or merge with any other person, enter into any corporate reorganization or other transaction intended to effect or otherwise permit a change in its existing Constating Documents, liquidate, wind-up or dissolve itself, or permit any liquidation, winding-up or dissolution, except for transactions involving only one or more Obligors if CHC gives the Agent reasonable advance notice thereof and promptly takes such steps as the Agent reasonably requests to maintain the Security and the other Loan Documents so that the Lenders' position is not adversely affected;notwithstanding the foregoing exception, CHC may not liquidate, wind-up or dissolve itself, or permit itself to be liquidated, wound-up or dissolved; (b) change its name without providing the Agent with reasonable advance notice thereof and promptly taking other steps, if any, as the Agent reasonably requests to maintain the Security and the other Loan Documents so that the Lenders' position is not adversely affected; (c) permit its chief executive office to be located out of the respective jurisdictions specified on SCHEDULE F without providing the Agent with reasonable advance notice thereof and promptly taking other steps, if any, as the Agent reasonably requests to maintain the Security and the other Loan Documents so that the Lenders' position is not adversely affected; (d) change its fiscal year end (being 30April for CHC), except thatany Subsidiary may change its fiscal year end to 30April; (e) change its auditors, unless another of Deloitte & Touche, Ernst & Young, KPMG and PricewaterhouseCoopers is appointed; (f) be a party to any amendment, modification, discharge, termination or waiver of the terms of any Restricted Intercompany Obligation; (g) be a party to any amendment, modification, discharge, termination or waiver to the terms of the Sub Debt or any documents relating to the Sub Debt, other than amendments that do not in any way affect the subordination provisions of the Sub Debt and that are for the sole purpose of curing any immaterial ambiguity, defect or inconsistency in other provisions of the Sub Debt, or be a party to any amendment of any kind without immediately providing the Agent with copies of all documents and other information relating to the amendment; (h) give any notice, make any statement or otherwise claim that a "Payment Default" or "Non-Payment Default" (each as defined in the Sub Debt Indenture) has been cured or waived or has ceased to exist without the prior written consent of the Agent acting on the instructions of the Lenders or Required Lenders as required by Sections 12.2.2 and 12.2.3. - 79 - 10.7 Payments by CHC CHC shall not make any Restricted Payment, except for: (a) Restricted Payments made when the Total Debt Ratio is less than 3.50 to 1 and no Default has occurred or would result from payment; (b) Restricted Payments of not greater than an aggregate of $16,000,000 per annum that are made when no Default has occurred or would result from payment; (c) Restricted Payments made when the Total Debt Ratio is greater than or equal to 3.50 to 1 and no Default has occurred or would result from payment, provided that the aggregate of all such payments and any payments made pursuant to items (a) and (b) immediately above during any fiscal year shall not exceed 50% of CHC's net income after tax during the preceding fiscal year, based on its audited financial statements. Before making any Restricted Payment pursuant to items (a) and (c) immediately above, CHC shall provide the Agent with reasonable advance notice and a certificate satisfactory to the Agent demonstrating compliance with the conditions for making the Restricted Payment that are specified in this Section. 10.8 Limits on Certain Obligors Each Obligor listed on SCHEDULE J shall comply with the limits on its Property, business activities and other matters described on that Scheduleand each Obligor which owns Capital Stock of any other person listed on SCHEDULE J shall cause that person to comply with the limits on its Property, business activities and other matters described on that Schedule. 10.9 Use of Insurance Proceeds 10.9.1 Unless otherwise specified in this Section or Section 5.6, all proceeds of insurance required to be maintained by the Obligors under the terms of this Agreement shall be paid to the Agent and be applied by it to repay the Obligations and permanently reduce the amount of one or more Credits, either directly or through repayment of Intercompany Loan Obligations. 10.9.2 Proceeds of liability insurance shall be paid to the person to whom the affected Obligor is liable or to reimburse the affected Obligor to the extent it has made payment in respect of its insured liability. - 80 - 10.9.3 Proceeds of insurance covering loss of or damage to Property that is the subject of a Permitted Encumbrance having priority over the Security may be paid to the holder of the Permitted Encumbrance.Other proceeds of insurance covering loss of or damage to Property and proceeds of business interruption insurance may be paid by the insurer directly to the affected Obligor unless, if a Default has occurred and is continuing, the Agent requires that payment be made to the Agent.Proceeds of insurance covering loss of or damage to Property that are received by the Obligors when no Default has occurred and is continuing shall be used as follows: (a) the first USD 10,000,000 received by all Obligors in any fiscal year of CHC may be used at the Obligors' discretion, subject to the other terms of this Agreement; (b) the proceeds of any single claim or series of related claims not falling within item (a) immediately above may be used at the Obligors' discretion, subject to the other terms of this Agreement, if the proceeds do not exceed USD 5,000,000; and (c) any proceeds not falling within items (a) or (b) immediately above shall be used to permanently repay and cancel the Credits in accordance with Section 5.6 unless they are reinvested in replacement Property by the Obligors within 12 months of the date of receipt thereof. 10.10 Classification of Advances for Sub Debt Indenture In connection with section 1008(c) of the Sub Debt Indenture, CHC hereby: (a) agrees that Advances under Credits C and E are classified as being incurred under section 1008(b)(i) of the Sub Debt Indenture; (b) represents that, pursuant to section 1008(d) of the Sub Debt Indenture, the Advances under Credit C and E as of the date of the initial Advance under this Agreement are equivalent to USD 95,895,497.37 and that the conversion rates applicable to those Advances are, for Credit C, 1 GBP equals USD 1.51179 (the rate on 5 July 2000) and, for Credit E, 1 EUR equals USD 1.27691 (the rate on 16 February 2004); (c) represents that not more than USD 8,000,000 of Advances under Credits A and B of the Existing Credit Agreement that remain outstanding were incurred on or before the date of the Sub Debt Indenture and agrees that such Advances are classified as being incurred under section 1008(b)(i) of the Sub Debt Indenture; - 81 - (d) represents that, as of 22 December 2004, no Indebtedness (as defined in the Sub Debt Indenture) other than Advances has been classified as being incurred under section 1008(b)(i) of the Sub Debt Indenture and the basket for Indebtedness of USD 200,000,000 under section 1008(b)(i) has not been reduced as contemplated in that section; (e) classifies the sum of USD 9,920,000 used from the initial Advance under Credit A3 to partially repay the temporary revolving credit established by BNS in favour of CHC, and the sums of USD 17,080,000 and USD 13,000,000 that were outstanding by way of Base Rate Advances and LIBOR Advances, respectively, under Credit A1 in the Existing Credit Agreement (made after the date of the Sub Debt Indenture) and are now forming the remainder of Credit A3, and any rollovers and conversions thereof, as being incurred in compliance with section 1008(a) of the Sub Debt Indenture; (f) agrees that, except for the Advances reclassified in item (e) immediately above and any other Advances under Credit A3 (which may only be obtained upon CHC complying with Section 2.2), all Advances are classified as being incurred under section 1008(b)(i) of the Sub Debt Indenture unless all amounts permitted to be incurred under that section have been incurred, and that it shall not classify any other Indebtedness (as defined in the Sub Debt Indenture) as being incurred under that section, except to the extent that the maximum amount of Advances available under the Credits is less than the amount of Indebtedness then permitted to be incurred under that section; (g) agrees that all other Advances are classified as being incurred under section 1008(b)(xii) of the Sub Debt Indenture, and that it shall not classify any other Indebtedness (as defined in the Sub Debt Indenture) as being incurred under that section if to do so would result in any possibility of amounts permitted to be incurred under that section being exceeded if all Credits were fully drawn. ARTICLE XI DEFAULT 11.1 Events of Default Each of the following events shall constitute an Event of Default under this Agreement: (a) a Borrower fails to pay any amount of principal or interest (including any amount relating to a Bankers' Acceptance or L/C) when due or, to pay any other Obligations (apart from principal and interest) within three days of when due; or - 82 - (b) an Obligor makes any representation or warranty under any of the Loan Documents which is incorrect or incomplete in any material respect when made or deemed to be made, it being agreed that an incorrect representation that there is no Pending Event of Default shall not result in the Obligors being disentitled to any cure period otherwise associated with the Pending Event of Default; or (c) an Obligor ceases or threatens to cease to carry on its business, or admits its inability or fails to pay its debts generally; or (d) an Obligor permits any default under one or more agreements or instruments relating to its Debt other than the Obligations (including but not limited to the Sub Debt or the Discovery Note) or permits any other event to occur and to continue after any applicable grace period specified in such agreements or instruments, if the effect of one or more of such events is to accelerate, or to permit (in accordance with any applicable inter-creditor and subordination arrangements) the acceleration of, the date on which Debt in an aggregate amount of US $1,000,000 or more, or the equivalent amount in other currencies, becomes due (whether or not acceleration actually occurs), or an Obligor fails to pay any such Debt when due; or (e) an Obligor becomes a bankrupt (voluntarily or involuntarily);or (f) an Obligor becomes subject to any proceeding or other action for liquidation, arrangement, winding up, relief of creditors or the appointment of a receiver, trustee or administrator over, or becomes subject to a judgment or order which has or might have a material and adverse effect on, any material part of its Property, and such proceeding, if instituted against the Obligor, or such judgment or order, is not contested diligently, in good faith and on a timely basis and dismissed or stayed within 45 days of its commencement or issuance; or (g) an Obligor denies, to any material extent, its obligations under the Loan Documents or claims any of the Loan Documents to be invalid or withdrawn in whole or in part (including any purported termination of any guarantee); or any of the Loan Documents is invalidated by any act, regulation or action of a Governmental Authority or is determined to be invalid by a court or other judicial entity and such determination has not been stayed pending appeal; or - 83 - (h) a final judgment, writ of execution, garnishment or attachment or similar process is issued or levied against any of the Property of an Obligor and such judgment, writ, execution, garnishment, attachment or similar process is not released, bonded, satisfied, discharged, vacated or stayed within 10 days after its entry, commencement or levy; or (i) an Encumbrancer takes possession of all or a substantial portion of the Property of an Obligor by appointment of a receiver, receiver and manager, or otherwise; or (j) there is a breach of Section 10.2 and 10.5; or (k) there is a breach of any other provision of any of the Loan Documents and such breach is not capable of being corrected or otherwise satisfied or (if it is capable of being corrected or otherwise satisfied) is not corrected or otherwise satisfied within 30days after the Agent, for and on behalf of the Lenders, gives written notice thereof; or (l) any Material Permit expires or is withdrawn, cancelled, terminated, or modified to the material detriment of an Obligor or its Property or business, and is not reinstated or replaced within five days thereafter without material impairment to its Property or business; or (m) a default by an Obligor or any other party to any Material Contract occurs, or any other event occurs under any Material Contract, and continues without being waived after any applicable grace period specified in the Material Contract, if the effect of the default or other event (if not waived) is to terminate the Material Contract or if the default or other event results in a declaration of non-performance being issued or similar step being taken with respect to an Obligor. 11.2 Acceleration and Termination of Rights If any Event of Default occurs, no Lender shall be under any further obligation to make Advances or to accept orders as Bankers' Acceptance and the Required Lenders may instruct the Agent to give notice to the Borrowers (i)declaring the Lenders' obligations to make Advances to be terminated, whereupon the same shall forthwith terminate, (ii)declaring the Obligations or any of them to be forthwith due and payable, whereupon they shall become and be forthwith due and payable without presentment, demand, protest or further notice of any kind, all of which are hereby expressly waived by the Borrowers, and/or (iii)demanding that each Borrower deposit forthwith with the Agent for the Lenders' benefit Cash Collateral equal to the full principal amount at maturity of all Bankers' Acceptances and L/Cs then outstanding for its account. - 84 - Notwithstanding the preceding clause, if an Obligor becomes a bankrupt (voluntarily or involuntarily), or institutes any proceeding seeking liquidation, rearrangement, relief of debtors or creditor or the appointment of a receiver or trustee over any material part of its Property, then without prejudice to the other rights of the Lenders as a result of any such event, without any notice or action of any kind by the Agent or the Lenders, and without presentment, demand or protest, the Lenders' obligation to make Advances shall immediately terminate, the Obligations shall immediately become due and payable and each Borrower shall be obligated to deposit forthwith with the Agent for the Lenders' benefit Cash Collateral equal to the full principal amount at maturity of all Bankers' Acceptances and L/Cs then outstanding for its account. 11.3 Payment of Bankers' Acceptances and L/Cs Immediately upon any Obligations becoming due and payable under Section 11.2, each Borrower shall, without necessity of further act or evidence, be and become thereby unconditionally obligated to deposit forthwith with the Agent for the Lenders' benefit Cash Collateral equal to the full principal amount at maturity of all Bankers' Acceptances and L/Cs then outstanding for its account and each Borrower hereby unconditionally promises and agrees to deposit with the Agent immediately upon such demand Cash Collateral in the amount so demanded.Each Borrower authorizes the Lenders, or any of them, to debit its accounts with the amount required to pay such L/Cs, and to pay such Bankers' Acceptances, notwithstanding that such Bankers' Acceptances may be held by the Lenders, or any of them, in their own right at maturity.Amounts paid to the Agent pursuant to such a demand in respect of Bankers' Acceptances and L/Cs shall be applied against, and shall reduce, pro rata among the Lenders, to the extent of the amounts paid to the Agent in respect of Bankers' Acceptances and L/Cs, respectively, the obligations of the relevant Borrower to pay amounts then or thereafter payable under Bankers' Acceptances and L/Cs, respectively, at the times amounts become payable thereunder. A Borrower shall be entitled to receive interest on cash held as Cash Collateral in accordance with Section 13.12. 11.4 Remedies Upon the occurrence of any event by which any of the Obligations become due and payable under Section 11.2, the Security shall become immediately enforceable and the Required Lenders may instruct the Agent to take such action or proceedings on behalf of the Lenders as the Required Lenders in their sole discretion deem expedient to enforce the same, all without any additional notice, presentment, demand, protest or other formality, all of which are hereby expressly waived by the Obligors. - 85 - 11.5 Saving The Lenders shall not be under any obligation to the Obligors or any other person to realize any collateral or enforce the Security or any part thereof or to allow any of the collateral to be sold, dealt with or otherwise disposed of.The Lenders shall not be responsible or liable to the Obligors or any other person for any loss or damage upon the realization or enforcement of, the failure to realize or enforce the collateral or any part thereof or the failure to allow any of the collateral to be sold, dealt with or otherwise disposed of or for any act or omission on their respective parts or on the part of any director, officer, agent, servant or adviser in connection with any of the foregoing, except that a Lender may be responsible or liable for any loss or damage arising from the wilful misconduct or gross negligence of that Lender. 11.6 Perform Obligations If an Event of Default has occurred and is continuing and if any Obligor has failed to perform any of its covenants or agreements in the Loan Documents, the Required Lenders, may, but shall be under no obligation to, instruct the Agent on behalf of the Lenders to perform any such covenants or agreements in any manner deemed fit by the Required Lenders without thereby waiving any rights to enforce the Loan Documents.The reasonable expenses (including any legal costs) paid by the Agent and/or the Lenders in respect of the foregoing shall be secured by the Security. 11.7 Third Parties No person dealing with the Lenders or any agent of the Lenders shall be concerned to inquire whether the Security has become enforceable, or whether the powers which the Lenders are purporting to exercise have become exercisable, or whether any Obligations remain outstanding upon the security thereof, or as to the necessity or expediency of the stipulations and conditions subject to which any sale shall be made, or otherwise as to the propriety or regularity of any sale or other disposition or any other dealing with the collateral charged by such Security or any part thereof. 11.8 Power of Attorney Effective upon occurrence of an Event of Default, each Obligor hereby irrevocably constitutes and appoints any Managing Director, Vice-President or more senior officer of the Agent its due and lawful attorney with full power of substitution in its name and on its behalf, during the continuance of an Event of Default, to enforce any right, title or interest of the Lenders in, to or under the Security or any part thereof or any obligation to that Obligor or remedy available to that Obligor.This appointment is effective and irrevocable to the maximum extent permitted by Applicable Law. 11.9 Remedies Cumulative The rights and remedies of the Lenders under the Loan Documents are cumulative and are in addition to and not in substitution for any rights or remedies provided by law.Any single or partial exercise by the Lenders of any right or remedy for a default or breach of any term, covenant, condition or agreement herein contained shall not be deemed to be a waiver of or to alter, affect, or prejudice any other right or remedy or other rights or remedies to which the Lenders may be lawfully entitled for the same default or breach.Any waiver by the Lenders of the strict observance, performance or compliance with any term, covenant, condition or agreement herein contained, and any indulgence granted by the Lenders shall be deemed not to be a waiver of any subsequent default. - 86 - ARTICLE XII ADDITIONAL AGENCY PROVISIONS 12.1 Authorization of Agent Without limiting section 7.1 of the Provisions, each of the Lenders hereby appoints the Agent as security trustee for the purposes of Scottish and other relevant law, and grants to the Agent a power of attorney, for the purposes of laws applicable to the Security from time to time, to sign documents comprising the Security from time to time (as the party accepting the grant of the security), and also grants to the Agent the right to delegate its authority as attorney to any other person, whether or not an officer or employee of the Agent. 12.2 Administration of the Credits and Lender Consents 12.2.1 Unless otherwise specified herein, the Agent shall perform the following duties under this Agreement: (a) prior to an Advance, ensure that all conditions precedent have been fulfilled in accordance with the terms of this Agreement, subject to section 7.4 of the Provisions and any other applicable terms of this Agreement; (b) take delivery of each Lender's Applicable Percentage of an Advance and make all Advances hereunder in accordance with the procedures in Sections 8.10 and 8.15; (c) use reasonable efforts to collect promptly all sums due and payable by the Borrowers pursuant to this Agreement; (d) make all payments to the Lenders in accordance with the provisions hereof; (e) hold the Security on behalf of the Lenders; (f) hold all legal documents relating to the Credits, maintain complete and accurate records showing all Advances made by the Lenders, all remittances and payments made by the Borrowers to the Agent, all remittances and payments made by the Agent to the Lenders and all fees or any other sums received by the Agent and, except for accounts, records and documents relating to the fees payable under the Fee Agreement, allow each Lender and their respective advisors to examine such accounts, records and documents at their own expense, and provide any Lender, upon reasonable notice, with such copies thereof as such Lender may reasonably require from time to time at the Lender's expense; - 87 - (g) except as otherwise specifically provided for in this Agreement, promptly advise each Lender upon receipt of each notice and deliver to each Lender, promptly upon receipt, all other written communications furnished by the Obligors to the Agent on behalf of the Lenders pursuant to this Agreement, including copies of financial reports and certificates which are to be furnished to the Agent; (h) forward to each of the Lenders, upon request and at the expense of the Lender so requesting (other than customary record books which shall be provided at the expense of the Borrowers), copies of this Agreement, the Security and other Loan Documents (other than the Fee Agreement); and (i) promptly forward to each Lender, upon request, an up-to-date loan status report. 12.2.2 The Agent may take the following actions only with the prior consent of the Required Lenders, unless otherwise specified in this Agreement: (a) subject to Section 12.2.3, exercise any and all rights of approval conferred upon the Lenders by this Agreement; (b) give written notice to the Obligors in respect of any matter in respect of which notice may be required, permitted, necessary or desirable in accordance with or pursuant to this Agreement, promptly after receiving the consent of the Required Lenders, except that the Agent may, without direction from the Lenders, give the relevant Borrower notice of any payment that is due or overdue under the terms of this Agreement; (c) amend, modify or waive any of the terms of this Agreement, including waiver of a Default, if such action is not otherwise provided for in Section 12.2.3; (d) declare an Event of Default or take action to enforce performance of the Obligations and to realize upon the Security including the appointment of a receiver, the exercise of powers of distress, lease or sale given by the Security or by law and take foreclosure proceedings and/or pursue any other legal remedy necessary; (e) decide to accelerate the amounts outstanding under the Credits; (f) pay insurance premiums, taxes and any other sums as may be reasonably required to protect the interests of the Lenders; and (g) enter into or amend, modify or waive any term of any Intercreditor Agreement. - 88 - 12.2.3 The Agent may take the following actions only if the prior unanimous consent of the Lenders is obtained, unless otherwise specified herein: (a) amend, modify, discharge, terminate or waive any of the terms of the Security; (b) amend, modify, discharge, terminate or waive any of the terms of this Agreement if such amendment, modification, discharge, termination or waiver would increase the amount of any Credit, amend the purpose of any Credit, reduce the interest rates and similar charges applicable to any Credit, reduce the fees payable with respect to any Credit, extend any scheduled date for payment of principal, interest or any other amount relating to any Credit or extend the term of any Credit; (c) amend the definition of "Required Lenders" or this Section 12.2.3. For greater certainty, no Lender's Commitment or Applicable Percentage may be amended without the consent of that Lender.In addition, no amendment, modification or waiver affecting the rights or obligations of the Agent or the Issuing Bank may be made without their respective consent. 12.2.4 Notwithstanding Sections 12.2.2 and 12.2.3, the Agent may, without the consent of the Lenders, make amendments to the Loan Documents that are for the sole purpose of curing any immaterial or administrative ambiguity, defect or inconsistency, but shall immediately notify the Lenders of any such action.The Agent may also discharge any Security to the extent necessary to allow any Obligor to complete any sale or other disposition of Property or other action (including the transfer of Aircraft from one jurisdiction to another or secured financing of particular Property) that is made in accordance with this Agreement (including pursuant to any consent, waiver or other decision by the Lenders or Required Lenders). 12.2.5 As between the Obligors, on the one hand, and the Agent and the Lenders, on the other hand: (a) all statements, certificates, consents and other documents which the Agent purports to deliver on behalf of the Lenders or the Required Lenders shall be binding on each of the Lenders, and the Obligors shall not be required to ascertain or confirm the authority of the Agent in delivering such documents; (b) all certificates, statements, notices and other documents which are delivered by the Obligors to the Agent in accordance with this Agreement shall be deemed to have been duly delivered to each of the Lenders; - 89 - (c) all payments which are delivered by the Borrowers to the Agent in accordance with this Agreement shall be deemed to have been duly delivered to each of the Lenders. 12.2.6 Except in its own right as a Lender, the Agent shall not be required to advance its own funds for any purpose, and in particular, shall not be required to pay with its own funds insurance premiums, taxes or public utility charges or the cost of repairs or maintenance with respect to the assets which are the subject matter of the Security, nor shall it be required to pay with its own funds the fees of solicitors, counsel, auditors, experts or agents engaged by it as permitted hereby. 12.3 Acknowledgements, Representations and Covenants of Lenders 12.3.1 Each Lender represents and warrants that it has the legal capacity to enter into this Agreement pursuant to its charter and any applicable legislation and has not violated its charter, constating documents or any applicable legislation by so doing. 12.3.2 Each of the Lenders acknowledges and confirms that in the event that the Agent does not receive payment in accordance with this Agreement, it shall not be the obligation of the Agent to maintain the Credits in good standing nor shall any Lender have recourse to the Agent in respect of any amounts owing to such Lender under this Agreement. 12.3.3 Each Lender acknowledges and agrees that its obligation to advance its Applicable Percentage of Advances in accordance with the terms of this Agreement is independent and in no way related to the obligation of any other Lender hereunder. 12.3.4 Each Lender hereby acknowledges receipt of a copy of this Agreement and the Security (to the extent that the Security has been delivered) and acknowledges that it is satisfied with the form and content of such documents. 12.4 Provisions Operative Between Lenders and Agent Only Except for the provisions of Sections12.2.5, 12.3.1, 12.3.3 and 12.4, the provisions of this Article relating to the rights and obligations of the Lenders and the Agent inter se shall be operative as between the Lenders and the Agent only, and the Obligors shall not have any rights or obligations under or be entitled to rely for any purpose upon such provisions. - 90 - ARTICLE XIII MISCELLANEOUS PROVISIONS 13.1 Headings and Table of Contents The headings of the Articles and Sections and the Table of Contents are inserted for convenience of reference only and shall not affect the construction or interpretation of this Agreement. 13.2 Accounting Terms Each accounting term used in this Agreement, unless otherwise defined herein, has the meaning assigned to it under GAAP. 13.3 Capitalized Terms All capitalized terms used in any of the Loan Documents (other than this Agreement) that are defined in this Agreement shall have the meaning defined herein unless otherwise defined in the other document. 13.4 Severability Any provision of this Agreement which is or becomes prohibited or unenforceable in any relevant jurisdiction shall not invalidate or impair the remaining provisions hereof which shall be deemed severable from such prohibited or unenforceable provision and any such prohibition or unenforceability in any such jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction.Should this Agreement fail to provide for any relevant matter, the validity, legality or enforceability of this Agreement shall not thereby be affected. 13.5 Number and Gender Unless the context otherwise requires, words importing the singular number shall include the plural and vice versa, words importing any gender include all genders and references to agreements and other contractual instruments shall be deemed to include all present or future amendments, supplements, restatements or replacements thereof or thereto. 13.6 Amendment, Supplement or Waiver No amendment, supplement or waiver of any provision of the Loan Documents, nor any consent to any departure by an Obligor therefrom, shall in any event be effective unless it is in writing, makes express reference to the provision affected thereby and is signed by the Agent for and on behalf of the Lenders or the Required Lenders, as the case may be, and then such waiver or consent shall be effective only in the specific instance and for the specific purpose for which given.No waiver or act or omission of the Agent, the Lenders, or any of them, shall extend to or be taken in any manner whatsoever to affect any subsequent Event of Default or breach by an Obligor of any provision of the Loan Documents or the rights resulting therefrom. - 91 - 13.7 Governing Law and Agent for Service The Province referred to in sections 11(a) and (b) of the Provisions is the Province of Ontario.The law governing this Agreement shall also govern each of the Loan Documents, except for those that expressly provide otherwise. Each of the Obligors hereby nominates, constitutes and appoints Messrs. Ogilvy Renault of Suite 3800, Royal Bank Plaza, South Tower, 200 Bay Street, P.O. Box 84, Toronto, Ontario, M5J 2Z4 as its agent for service, to act as such and as such to sue and be sued, plead and be impleaded in any court in Ontario, and generally on its behalf to accept service of process and to receive all notices and to do all acts and to execute all deeds and other instruments relating to proceedings in any court in Ontario.This appointment shall be irrevocable without the prior consent of the Required Lenders upon the appointment of a substitute agent acceptable to the Required Lenders acting reasonably and, until that time, service of process or of papers and notices relating to proceedings in any court in Ontario upon Messrs. Ogilvy Renault shall be sufficient service on the Obligors. 13.8 This Agreement to Govern In the event of any conflict between the terms of this Agreement and the terms of any other Loan Document (other than the Fee Agreement and any Intercreditor Agreement, which shall prevail as against this Agreement), the provisions of this Agreement shall govern to the extent necessary to remove the conflict. 13.9 Permitted Encumbrances The designation of an Encumbrance as a Permitted Encumbrance is not, and shall not be deemed to be, an acknowledgment by the Lenders that the Encumbrance shall have priority over the Security. 13.10 Currency All payments made hereunder shall be made in the currency in respect of which the obligation requiring such payment arose.Unless the context otherwise requires, all amounts expressed in this Agreement in terms of money shall refer to Canadian Dollars. Except as otherwise expressly provided in this Agreement, wherever this Agreement contemplates or requires the calculation of the equivalent in one Approved Currency of an amount expressed in another Approved Currency, the calculation shall be made on the basis of the Exchange Rate at the effective date of the calculation. 13.11 Liability of Lenders The liability of the Lenders in respect of all matters relating to this Agreement and the other Loan Documents is several and not joint or joint and several.Without limiting that statement, the obligations of the Lenders to make Advances is limited to their respective Applicable Percentages of any Advance that is requested, and, in the aggregate, to their respective Applicable Percentages of the total amounts of the Credits for which they have made Commitments. - 92 - 13.12 Interest on Miscellaneous Amounts If an Obligor fails to pay any amount payable hereunder (other than principal, interest thereon or interest upon interest which is payable as otherwise provided in this Agreement) on the due date, that Obligor shall, on demand, pay interest on such overdue amount to the Agent from and including such due date up to but excluding the date of actual payment, both before and after demand, default or judgment, at a rate of interest per annum equal to the sum of the Prime Rate plus 3.0% per annum, compounded monthly. If a Borrower deposits cash as Cash Collateral pursuant to a requirement under this Agreement, the Lender or Lenders holding the cash shall pay the Borrower interest on the cash while it continues to be held as Cash Collateral at the rate offered by the relevant Lenders from time to time for deposits in the relevant currency of comparable size and term.The Lenders shall be entitled to withhold any Tax applicable to any such payment as required by law. 13.13 Currency Indemnity In the event of a judgment or order being rendered by any court or tribunal for the payment of any amounts owing to the Lenders or any of them under this Agreement or for the payment of damages in respect of any breach of this Agreement or under or in respect of a judgment or order of another court or tribunal for the payment of such amounts or damages, such judgment or order being expressed in a currency ("the Judgment Currency") other than the currency payable hereunder or thereunder ("the Agreed Currency"), the party against whom the judgment or order is made shall indemnify and hold the Lenders harmless against any deficiency in terms of the Agreed Currency in the amounts received by the Lenders arising or resulting from any variation as between (i) the Exchange Rate at which the Agreed Currency is converted into the Judgment Currency for the purposes of such judgment or order, and (ii) the Exchange Rate at which each Lender is able to purchase the Agreed Currency with the amount of the Judgment Currency actually received by the Lender on the date of such receipt.The indemnity in this Sectionshall constitute a separate and independent obligation from the other obligations of the Obligors hereunder, shall apply irrespective of any indulgence granted by the Lenders, and shall be secured by the Security. 13.14 Address for Notice As of 22 December 2004, the addresses of CHC and the Lenders contemplated in section 8(a) of the Provisions are as specified beside their respective signatures to this Agreement.Notice to the other Obligors shall be sent in care of CHC. - 93 - 13.15 Time of the Essence Time shall be of the essence in this Agreement. 13.16 Further Assurances The Obligors shall, at the request of the Agent acting on the instructions of the Required Lenders, do all such further acts and execute and deliver all such further documents as may, in the reasonable opinion of the Required Lenders, be necessary or desirable in order to fully perform and carry out the purpose and intent of the Loan Documents. 13.17 Term of Agreement; Survival Except as otherwise provided herein, this Agreement shall remain in full force and effect until the payment and performance in full of all of the Obligations and the termination of the Credits.The obligations of the Obligors in sections 3.1, 3.2 and 9 of the Provisions and of the Lenders in section 7.5 of the Provisions shall continue for the benefit of those to whom the obligations are owed notwithstanding the termination of this Agreement or the termination of any particular person's role as Obligor, Agent or Lender. 13.18 Payments on Business Day Whenever any payment or performance under the Loan Documents would otherwise be due on a day other than a Business Day, such payment shall be made on the following Business Day, unless the following Business Day is in a different calendar month, in which case the payment shall be made on the preceding Business Day. 13.19 Entire Agreement This Agreement and the Fee Agreement constitute the entire agreement between the parties hereto concerning the matters addressed in this Agreement, and cancel and supersede any prior agreements, undertakings, declarations or representations, written or verbal, in respect thereof. 13.20 Date of Agreement This Agreement may be referred to as being dated 22 December 2004 or as of 22 December 2004, notwithstanding the actual date of execution [The balance of this page has been intentionally left blank] - 94 - IN WITNESS OF WHICH, the parties have executed this Agreement. Address For Notice The Bank of Nova Scotia Corporate Banking, Atlantic 4th Floor, 1709 Hollis Street Halifax, Nova Scotia B3J 1W1 Attention:Managing Director Fax No.:(902) 422-0664 THE BANK OF NOVA SCOTIA By: R.S. Hartlen Managing Director By: B. Moffatt Director [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 95 - Address For Notice National Bank of Canada 130 King Street West Suite 3200, P.O. Box 21 Toronto, ON M5X 1J9 Attention:Bank Finance Fax No.:416-869-6545 NATIONAL BANK OF CANADA By: Name: Title: By: Name: Title: [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 96 - Address For Notice Bank of Montreal BMO Nesbitt Burns Suite 1800 - 885 West Georgia Street Vancouver, B.C. V6C 3E8 Attention:Jerry Kaye Vice President Fax No.:604-443-1408 BANK OF MONTREAL By: Name: Title: By: Name: Title: [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 97 - Address For Notice HSBC Bank Canada Suite 200 - 885 West Georgia Street Vancouver, B.C. V6C 3G1 Attention:John Davis, Assistant Vice President, Commercial Financial Services Fax No.:604-641-1808 HSBC BANK CANADA By: Name: Title: By: Name: Title: [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 98 - Address For Notice Bank of America, N.A., Canada Branch Suite 2700 200 Front Street West Toronto, Ontario M5V 3L2 Attention:Nelson Lam, Vice President Fax No.:416-349-4282 BANK OF AMERICA, N.A. Canada Branch By: Nelson Lam Vice President [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 99 - Address For Notice Société Générale (Canada) 1501, Av. McGill College bureau 1800 Montréal, Québec H3A 3M8 Attention:Corporate & Investment Banking Fax No.:514 841 6259 SOCIETE GENERALE (CANADA) By: David Baldoni Director Corporate & Investment Banking By: François Laliberté Managing Director Deputy Head Corporate Credit Group [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 100 - Address For Notice Merrill Lynch Capital Canada Inc. Debt Capital Markets 181 Bay Street Suite 500 Toronto Ontario M5J 2V8 MERRILL LYNCH CAPITAL CANADA INC. By: Marcelo Cosma Vice President copy to: Nancy Meadows Assistant Vice President Merrill Lynch & Co. Loan Portfolio Management Group 4 World Financial Center, Fl. 16 New York, NY10080 Fax 212 738-1186 [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 101 - Address For Notice Nordea Bank Norge ASA Middelthunsgt. 17, P.O. Box 1166 Sentrum, NO-0107 Oslo, Norway Attention:Axel H. Olsen Fax No.:(+47) 22 48 66 68 NORDEA BANK NORGE ASA By: Name: Title: By: Name: Title: [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 102 - Address For Notice JPMorgan Chase Bank, N.A., Toronto Branch 200 Bay Street, Royal Bank Plaza South Tower, Suite 1800 Toronto, Ontario M5J 2J2 Attention:Credit Department Fax No.:416-981-9176 JPMORGAN CHASE BANK, N.A., Toronto Branch By: Name: Title: By: Name: Title: [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 103 - Address For Notice The Bank of Nova Scotia Corporate Banking - Loan Syndications 62nd Floor 40King Street West Toronto, Ontario M5W 2X6 Attention:Managing Director and Unit Head Fax No.:416 866 3329 THE BANK OF NOVA SCOTIA as agent By: Name: Title: By: Name: Title: [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 104 - Name: Name: each signing in his capacity as an authorized officer or director or holder of a subsisting power of attorney of, or being otherwise authorized to sign on behalf of, each of the Obligors other than CHC Helicopters (Barbados) Limited, CHC Leasing (Barbados) Limited and CHC Capital (Barbados) Limited, and not in his personal capacity. Address For Notice CHC Helicopter Corporation 4740 Agar Drive Richmond, BC V7B 1A3 Attention:Chief Financial Officer Fax No.604-279-2460 [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 105 - CHC HELICOPTERS (BARBADOS) LIMITED By: Name: Title: CHC LEASING (BARBADOS) LIMITED By: Name: Title: CHC CAPITAL (BARBADOS) LIMITED By: Name: Title: [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 106 - VINLAND HOLDING AS By: Name Title: By: Name Title: HELICOPTER SERVICES GROUP AS By: Name: Title: By: Name: Title: CHC HELIKOPTER SERVICE AS By: Name Title: By: Name Title: INTEGRA LEASING AS By: Name: Title: By: Name Title: [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 107 - HELIWEST AS By: Name Title: By: Name Title: ASTEC HELICOPTER SERVICES AS By: Name Title: By: Name Title: SCANCOPTER AS By: Name Title: By: Name Title: [signature page for second amended and restated credit agreement dated as of 22 December 2004 relating to CHC Helicopter Corporation et al] - 108 - SCHEDULE A NOTICE OF ADVANCE, PAYMENT, ROLLOVER OR CONVERSION [see reference in Section 8.6] TO: THE BANK OF NOVA SCOTIA Wholesale Banking Operations Loan Operations 720 King Street West 3rd Floor Toronto, Ontario M5V 2T3 Attention:Senior Manager Fax No.:416-866-5991 [Note:notices regarding Credit B are to be sent to Nordea] We refer to the second amended and restated credit agreement dated as of 22 December 2004 between CHC Helicopter Corporation and others as Obligors, The Bank of Nova Scotia as Agent and the Lenders named therein, as amended, supplemented, restated or replaced from time to time (the "Credit Agreement").All capitalized terms used in this certificate and defined in the Credit Agreement have the meanings defined in the Credit Agreement. Request for Advance Notice is hereby given pursuant to Section 8.6 of the Credit Agreement that the undersigned hereby irrevocably requests as follows: (A) that an Advance be made under the following Credit [check one]: Credit A () Credit B () Credit C () Credit E () (B) the requested Advance represents the following [check one or more]: increase in Advances under the Credit () rollover of existing Advances under the Credit () conversion of existing Advances to another type of Advance () (C) the Drawdown Date shall be (D) the Advance shall be in the form of [check one or more and complete details]: - 109 - Prime Rate Amount$ () Bankers' Acceptances Face Amount: Term: () Base Rate Advance Amount: Currency: () LIBOR Advance Currency: Amount: End of LIBOR Period: () L/C Nominal Amount: Expiry Date: [Note:attach proposed form or details] () (E) the proceeds of the Advance shall be deposited in [specify Designated Account] The undersigned hereby confirms as follows: (a) the representations and warranties made in Section 9.1 of the Credit Agreement, other than those expressly stated to be made as of a specific date, are true on and as of the date hereof with the same effect as if such representations and warranties had been made on and as of the date hereof; (b) no Default has occurred and is continuing on the date hereof or will result from the Advance(s) requested herein; (c) after reasonable inquiry, the undersigned has no reason to believe that CHC will not be in compliance with all covenants contained in Section 10.2 of the Credit Agreement at the end of CHC's current fiscal quarter and was not in compliance with those covenants at the end of its immediately preceding fiscal quarter if it has not yet delivered its Reporting Certificate for that quarter; (d) the undersigned will immediately notify you if it becomes aware of the occurrence of any event which would mean that the statements in the immediately preceding clauses (a), (b) and (c) would not be true if made on the Drawdown Date; (e) all other conditions precedent set out in Section 7.2 [and Section 7.1 as applicable] of the Credit Agreement have been fulfilled.Without limiting the foregoing, in the case of an Advance under Credit B to a European Borrower, the amount of debt permitted to be incurred pursuant to clause 1008(b)(i) of the Sub Debt Indenture is not less than US$! - 110 - Notice of Payment, Rollover or Conversion Pursuant to Section 8.6 of the Credit Agreement, the undersigned hereby irrevocably notifies you of the following: (a) that a payment, rollover or conversion will be made under the following Credit [check one]: Credit A () Credit B () Credit C () Credit E () (b) the payment, rollover or conversion represents the following [check one or more]: reduction in Advances under Credit () rollover of existing Advances as the same type of Advance under Credit () (c) conversion of existing Advances to another type of Advance under Credit () the payment, rollover or conversion date shall be (d) the Advance to be paid, rolled over or converted shall be in the form of [check one or more and complete details]: Prime Rate Amount$ () Bankers' Acceptances Face Amount: Maturity Date: () Base Rate Advance Amount: Currency: () LIBOR Advance Currency: Amount: Start of current LIBOR Period: () - 111 - DATED [BORROWER] By: Name: Title: cc. The Bank of Nova Scotia Corporate Banking, Atlantic 4th Floor, 1709 Hollis Street Halifax, Nova Scotia B3J 1W1 Attention:Managing Director Fax No.:(902) 422-0664 The Bank of Nova Scotia Corporate Banking, Loan Syndications 40 King Street West Scotia Plaza, 62nd Floor Toronto, Ontario M5W 2X6 Attention:Managing Director Fax No.:(416) 866-3329 - 112 - SCHEDULE B AGREEMENT OF NEW RESTRICTED SUBSIDIARY SUPPLEMENT TO CREDIT AGREEMENT [see reference in Section 6.1.2] THIS AGREEMENT supplements the second amended and restated credit agreement dated as of 22 December 2004 between CHC Helicopter Corporation and others as Obligors, The Bank of Nova Scotia as Agent and the Lenders named therein, as amended, supplemented, restated or replaced from time to time (the "Credit Agreement"). RECITALS A.Capitalized terms used and not defined in this Agreement have the meanings defined in the Credit Agreement. B.The Credit Agreement contemplates that further Subsidiaries of CHC shall become Obligors in certain circumstances. C. (the "New Subsidiary") is required by the Credit Agreement to become an Obligor. D.Security and other documents required by Section 6.1 of the Credit Agreement have been delivered by or in respect of the New Subsidiary. THEREFORE, for value received, and intending to be legally bound by this Agreement, the parties agree as follows: 1.The New Subsidiary hereby acknowledges and agrees to the terms of the Credit Agreement and agrees to be bound by all obligations of an Obligor under the Credit Agreement as if it had been an original signatory thereto. - 113 - 2.The Agent, on behalf of the Lenders, acknowledges that the New Subsidiary shall be an Obligor as of the date of this Agreement. IN WITNESS OF WHICH, the undersigned have executed this Agreement as of. THE BANK OF NOVA SCOTIA By: Name: Title: [New Subsidiary] By: Name: Title: - 114 - SCHEDULE C REPORTING CERTIFICATE [see reference in Section 1.1.126] TO:THE LENDERS (as defined in the Credit Agreement referred to below) AND TO:THE BANK OF NOVA SCOTIA, as Agent We refer to Section 10.4.1(d) of the second amended and restated credit agreement dated as of 22 December 2004 between CHC Helicopter Corporation and others as Obligors, The Bank of Nova Scotia as Agent and the Lenders named therein, as amended, supplemented, restated or replaced from time to time (the "Credit Agreement").All capitalized terms used in this certificate and defined in the Credit Agreement have the meanings defined in the Credit Agreement.This Reporting Certificate relates to CHC's fiscal quarter ended (the "Quarter End") 1.CHC hereby certifies that: (a) the representations and warranties made in Section 9.1 of the Credit Agreement, other than those expressly stated to be made as of a specific date, are true on and as of the date hereof with the same effect as if such representations and warranties had been made on and as of the date hereof; (b) no Default has occurred and is continuing on the date hereof [or as the case may be]. 2.CHC hereby certifies that, as of the Quarter End: (a) the Total Debt Ratio was to 1; (b) the Senior Debt Ratio was to 1; (c) the Adjusted Total Debt Ratio was to 1; (d) the Fixed Charge Coverage Ratio was to 1; (e) its Consolidated Tangible Net Worth was $; (f) the Borrowing Base was $. 3.Appendix A attached is a report concerning the current location of all Aircraft of the Obligors.Not more than 10% of the aggregate value of all Aircraft owned or leased by Obligors in the total fleet of the Obligors is located in or operated from a single jurisdiction other than a Primary Operating Jurisdiction.[Note:a report concerning the specific location of each Aircraft (e.g. municipality) within a particular jurisdiction (e.g. province or country) is only required annually, but the jurisdiction must be reported quarterly.Identify each Aircraft that is considered eligible to be included in the Borrowing Base and identify all changes from the previous report] - 115 - 4.Appendix B attached contains a report of the amount of all Restricted Intercompany Obligations as of the Quarter End. 5.Appendix C attached contains details of all Other Secured Obligations as of the Quarter End. 6.Appendix D attached is an up to date version of SCHEDULE F to the Credit Agreement.[or There has been no change to the information contained in the version of SCHEDULE Fto the Credit Agreement dated ][Note:a complete update of SCHEDULE F is only required annually; information on shareholders of and shareholdings by each Obligor must be updated quarterly] 7.Appendix E attached sets out the calculations of the Total Debt Ratio, Senior Debt Ratio, Adjusted Total Debt Ratio, Fixed Charge Coverage Ratio and Consolidated Tangible Net Worth referred to above and a calculation of the minimum required Consolidated Tangible Net Worth as of the Quarter End. 8.Appendix F attached sets out details of the dispositions of Property, receipts of insurance proceeds, reinvestments of proceeds and other information required to demonstrate compliance with Section 5.6 of the Credit Agreement as of the Quarter End. 9.Appendix G attached contains calculations as of the Quarter Endof the Borrowing Base and the aggregate of (a) the principal amount of all Advances outstanding, (b) the absolute value of the aggregate Market Value of all Swaps that are Other Secured Obligations and that have a negative Market Value from the Obligors' perspective after offsetting the Market Value of Swaps with the same or another Lender that are Other Secured Obligations and that have a positive Market Value and (c) an amount representing the exposure in respect of Other Secured Obligations that are not Swaps, calculated on a basis agreed to by the Required Lenders. 10.Appendix H attached is an up to date organizational chart for CHC.[or There has been no change to the organizational chart for CHC dated ] 11.Appendix I attached contains details as of the Quarter End of the outstanding Indebtedness (as defined in the Sub Debt Indenture) that is classified as being incurred under section 1008(b)(i) of the Sub Debt Indenture, the outstanding Indebtedness that is classified as being incurred under section 1008(b)(xii) of the Sub Debt Indenture and the outstanding Indebtedness that has been incurred by Non-Guarantor Restricted Subsidiaries (as defined in the Sub Debt Indenture). 12.Appendix J attached contains details as of the Quarter Endof the outstanding letter of credit reimbursement obligations for which the issuers hold indemnifications of Export Development Corporation, as contemplated in Section 1.1.115(f) of the Credit Agreement. - 116 - 13.Appendix K attached contains details as of the Quarter Endof the outstanding Debt that has been incurred pursuant to Sections 1.1.114(u) and 1.1.115(n) of the Credit Agreement, financial assistance given pursuant to Section 10.6.1(c)(v) of the Credit Agreement, acquisitions made pursuant to Section 10.6.2(c)(ii) and Section 10.6.2(c)(iv) of the Credit Agreement, the amount expended for Capital Expenditures and acquisitions of Aircraft as contemplated in Section 10.6.2(d) of the Credit Agreement and the amount of dispositions of Property pursuant to Section 10.6.2(f)(v) of the Credit Agreement. 14.Appendix L attached contains a calculation as of the Quarter End of the Asset Value Guarantee Exposure. DATED CHC HELICOPTER CORPORATION By: Name: Title: By: Name: Title: - 117 - SCHEDULE D MODEL CREDIT AGREEMENT PROVISIONS [see reference in Section 1.1.123] The attached model credit agreement provisions, which have been revised under the direction of the Canadian Bankers' Association Secondary Loan Market Specialist Group from provisions prepared by The Loan Syndications and Trading Association, Inc., form part of this Agreement, except for the footnotes to the model credit agreement provisions and subject to the following variations: 1.The term "Borrower," which is used but not defined in the Provisions, shall be interpreted as referring to "CHC" except as follows: (a) all references to "Borrower" in the definition of "Obligors" and in sections 5 and 14 of the Provisions, the first reference to "Borrower" in section 4 of the Provisions and the last two references to "Borrower" in each of sections 10(b) and 10(d) of the Provisions shall be interpreted as referring to "the Borrowers, or any of them;" (b) the last two references to "Borrower" in section 3.4 of the Provisions, the last reference to "Borrower" in section 3.5, and all references to "Borrower" in section 6 of the Provisions shall be interpreted as referring to whichever of the Borrowers is relevant to the respective Advances or payments contemplated by those references; (c) all references to "Borrower" in the definition of "Foreign Lender" and the first reference to "Borrower" in section 3.2(e) of the Provisions shall be interpreted as referring to each Borrower separately so as to establish for each Lender whether it is a Foreign Lender as regards each Borrower. 2.The term "Base Rate Loans," which is used in section 3.5 but not defined in the Provisions, shall be interpreted as referring to a Base Rate Advance in the Approved Currency in which the pending LIBO Rate Loan was requested. 3.The term "Release," which is used in section 9(b) but not defined in the Provisions, shall be interpreted as referring to any release, spill, leakage, emission, deposit, discharge, leaching, migration or disposition.The term "Environmental Liability," which is used in section 9(b) but not defined in the Provisions, shall be interpreted as referring to any remedial action taken by the Agent or any Lender relating to any Hazardous Materials or any breach of any Applicable Law relating to Hazardous Materials. 4.Clause 5(iii)(y) of the Provisions is deleted and replaced with the following: "any reduction arising from an amount owing to an Obligor upon the termination of any derivative entered into between the Obligor and such Lender except for a net amount available after the termination of all derivatives entered into between the Obligors and such Lender and the setoff of resulting amounts owing by the Obligors and to the Obligors" - 118 - 5.References in the Provisions to participations by Lenders in respect of Letters of Credit shall be interpreted as referring to the obligations of Lenders to indemnify the Issuing Bank in accordance with Section 8.1 of this Agreement. 6.Clause 10(b)(iii) of the Provisions is deleted and replaced with the following: "any assignment of a Commitment relating to a credit under which Letters of Credit may be issued must be approved by the Issuing Bank in its sole discretion" - 119 - MODEL CREDIT AGREEMENT PROVISIONS 1.
